Exhibit 10.1

Execution Version

 

 

LONESTAR RESOURCES US INC.,

as Parent Company,

LONESTAR RESOURCES AMERICA, INC.,

as Company,

JEFFERIES FINANCE, LLC,

as Collateral Agent,

and

THE PURCHASERS AND OTHER PARTIES NAMED HEREIN

 

 

12% SENIOR SECURED SECOND LIEN NOTES DUE 2021

and

WARRANTS TO PURCHASE SHARES OF COMMON STOCK

 

 

SECURITIES PURCHASE AGREEMENT

Dated as of August 2, 2016

 

 

INTREPID PARTNERS, LLC,

as Arranger

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   SECTION 1.   PURCHASE AND SALE OF THE NOTES      1      1.1.
  Authorization      1      1.2.   Sale and Purchase of Securities      1     
1.3.   Closing      3      1.4.   Initial Purchaser’s Conditions to Closing     
4      1.5.   Post-Closing Date Obligations      5      1.6.   Conditions to the
Issuance of Additional Notes      5      1.7.   The Company’s Conditions to
Closing      6      1.8.   Guarantee of Initial Purchaser’s Obligations      6
   SECTION 2.   REPRESENTATIONS AND WARRANTIES      8      2.1.  
Representations of the Lonestar Parties      8      2.2.   Representations of
the Purchasers and the Guarantor      14    SECTION 3.   REDEMPTIONS; OFFERS TO
PURCHASE      15      3.1.   Selection of Notes to Be Redeemed      15      3.2.
  Notice of Redemption      15      3.3.   Effect of Notice of Redemption     
16      3.4.   Payment of Redemption Price      16      3.5.   Notes Redeemed in
Part      16      3.6.   Optional Redemption      16      3.7.   Mandatory
Redemption      16      3.8.   Offer to Repurchase Upon Change of Control     
17      3.9.   Payment of Applicable Premium      19    SECTION 4.   AFFIRMATIVE
COVENANTS      19      4.1.   Payment of Notes      19      4.2.   Financial
Statements; Other Information. The Company shall deliver to the Holders:      20
     4.3.   Notices of Material Events      21      4.4.   Existence; Conduct of
Business      21      4.5.   Payment of Obligations      21      4.6.  
Performance of Obligations      21      4.7.   Operation and Maintenance of
Properties      22      4.8.   Insurance      23      4.9.   Books and Records;
Inspection Rights      23      4.10.   Compliance with Laws      23      4.11.  
Environmental Matters      23      4.12.   Further Assurances      24      4.13.
  Reserve Reports      25      4.14.   Title Information      25      4.15.  
Additional Collateral; Additional Guarantors      26      4.16.   ERISA
Compliance      26    SECTION 5.   NEGATIVE COVENANTS.      27      5.1.  
Financial Covenants      27   

 

i



--------------------------------------------------------------------------------

             Page     5.2.   Indebtedness      27      5.3.   Liens      30     
5.4.   Restricted Payments; Redemption of Permitted Senior Debt      31     
5.5.   Investments, Loans and Advances      32      5.6.   Nature of Business;
International Operations      34      5.7.   Limitation on Leases      34     
5.8.   Use of Proceeds      34      5.9.   ERISA Compliance      34      5.10.  
Sale or Discount of Receivables Leases      35      5.11.   Mergers, Etc.     
36      5.12.   Asset Sales      36      5.13.   Environmental Matters      37
     5.14.   Transaction with Affiliates      38      5.15.   Negative Pledge
Agreements; Dividend Restrictions      39      5.16.   Gas Imbalances,
Take-or-Pay or Other Prepayments      39      5.17.   Swap Agreements      40   
  5.18.   Maintenance of Deposit Accounts      40    SECTION 6.   EVENTS OF
DEFAULT; ACCELERATION      40      6.1.   Events of Default      40      6.2.  
Acceleration      42      6.3.   Waiver of Past Defaults      42      6.4.  
Control by Majority      42    SECTION 7.   INCREASED COSTS, PAYMENTS FREE OF
TAXES, ETC.      42      7.1.   Increased Costs Generally      42      7.2.  
Capital Requirements      43      7.3.   Certificates for Reimbursement      43
     7.4.   Delay in Requests      43      7.5.   Withholding      43      7.6.
  Other Taxes      44      7.7.   Indemnification      44      7.8.   Evidence
of Payment      44      7.9.   Forms      45      7.10.   Refunds      46     
7.11.   Mitigation of Obligations; Replacement of Holders      47      7.12.  
Survival      47    SECTION 8.   REGISTRATION; FORM; EXCHANGE; SUBSTITUTION OF
NOTES      48      8.1.   Registration of Notes      48      8.2.   Form and
Dating of Notes      48      8.3.   Transfer and Exchange of Notes      48     
8.4.   Replacement of Notes      49    SECTION 9.   THE COLLATERAL AGENT      50
     9.1.   Appointment; Powers      50      9.2.   Rights as a Holder      50
     9.3.   Exculpatory Provisions      50      9.4.   Reliance by Collateral
Agent      52   

 

ii



--------------------------------------------------------------------------------

                 Page       9.5.   Delegation of Duties      52        9.6.  
Resignation of Collateral Agent      53        9.7.   Non-Reliance on Collateral
Agent and other Holders      53        9.8.   No Other Duties, Etc.      53     
  9.9.   Collateral Agent May File Proofs of Claim      54        9.10.  
Collateral and Guaranty Matters      54        9.11.   Indemnification of the
Collateral Agent      55      SECTION 10.   INDEMNIFICATION OF PURCHASERS     
58        10.1.   Expense Reimbursement      58        10.2.   Indemnification
Generally      58        10.3.   Contribution      59        10.4.   Successors
and Assigns      59        10.5.   No Consequential Damages      59        10.6.
  Defense      59        10.7.   Survival      59      SECTION 11.  
MISCELLANEOUS      60        11.1.   Amendment and Waiver      60        11.2.  
Survival of Representations and Warranties; Entire Agreement      61       
11.3.   Termination      61        11.4.   Notices      61        11.5.   No
Personal Liability of Directors, Officers, Employees and Stockholders      61   
    11.6.   Successors and Assigns      61        11.7.   Payments Due on
Non-Business Days      62        11.8.   Severability      62        11.9.  
Construction      62        11.10.   Counterparts      62        11.11.  
GOVERNING LAW      62        11.12.   Submission to Jurisdiction and Venue;
Waiver of Jury Trial      62        11.13.   Enforcement of Agreement      63   
    11.14.   Successors and Assigns      63        11.15.   No Fiduciary Duty   
  63        11.16.   Patriot Act      64        11.17.   Entire Agreement     
64   

 

iii



--------------------------------------------------------------------------------

EXHIBITS:        Exhibit A   -   Defined Terms      Exhibit B   -   Form of Note
     Exhibit C   -   Restricted Legend      Exhibit D   -   Form of Warrant
Agreement      Exhibit E   -   Form of Joinder Agreement      Exhibit F   -  
Form of Commitment Increase Supplement    SCHEDULES:      Schedule I   -  
Information Relating to the Purchasers      Schedule II   -   Payment Account
Information      Schedule 2.1(f)   -   Environmental Matters      Schedule
2.1(o)   -   Material Agreements for Sale of Production      Schedule 2.1(t)   -
  Swap Agreements      Schedule 5.2(h)   -   Existing Indebtedness      Schedule
5.3(d)   -   Existing Liens      Schedule 5.5(a)   -   Investments     
Schedule 5.14(i)   -   Transactions with Affiliates   

 

iv



--------------------------------------------------------------------------------

LONESTAR RESOURCES AMERICA INC.

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”), dated as of August 2,
2016, is among LONESTAR RESOURCES AMERICA INC., a Delaware corporation (the
“Company”), LONESTAR RESOURCES US INC., a Delaware corporation (the “Parent
Company”, and together with the Company, the “Lonestar Parties”), JEFFERIES
FINANCE, LLC, in its capacity as the collateral agent for the Purchasers (in
such capacity, the “Collateral Agent”), JUNEAU ENERGY, LLC, a Delaware limited
company (the “Initial Purchaser”), the other Purchasers party to this Agreement,
and LEUCADIA NATIONAL CORPORATION (as “Initial Purchaser Guarantor”).

Certain capitalized terms used in this Agreement are defined in Exhibit A; and
references to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a
schedule or an exhibit attached to this Agreement.

RECITALS:

WHEREAS, the Company and the Parent Company desire to issue and sell to the
Purchasers, and the Purchasers desire to purchase, the Company’s senior secured
notes due 2021 and detachable warrants to purchase shares of the Parent
Company’s common stock, par value $0.001 per share (“Common Stock”), in each
case, on the terms and subject to the conditions set forth herein;

WHEREAS, the Company’s payment obligations under the Notes, including the due
and punctual payment of interest thereon, will be unconditionally guaranteed, on
a senior secured basis (the “Guarantees”), by each of the Guarantors; and

NOW THEREFORE, in consideration of the premises and of the respective
representations, warranties, covenants and conditions contained in this
Agreement, the parties to this Agreement agree as follows:

AGREEMENT:

SECTION 1. PURCHASE AND SALE OF THE NOTES

1.1. Authorization.

The Company has authorized the issuance and sale of senior secured second lien
notes in an aggregate principal amount of at least $25,000,000 and up to a
maximum of $49,900,000 (the “Notes”); and the Parent Company has authorized the
issuance and sale of five-year detachable warrants (the “Warrants”) exercisable
for the purchase of an aggregate 998,000 shares of Common Stock (“Warrant
Shares”) at a price of $5.00 per share, as such number of shares may be adjusted
from time to time pursuant to the terms thereof, in each case, on the terms and
subject to the conditions set forth herein.

1.2. Sale and Purchase of Securities.

(a) Subject to compliance with Sections 1.3 and 1.4, on the Closing Date the
Company will issue and sell to the Initial Purchaser, and the Initial Purchaser
will purchase from the Company, Notes at an aggregate purchase price equal to
$10,000,000.

 

1



--------------------------------------------------------------------------------

(b) From time to time after the Closing Date and prior to the Funding Deadline,
subject to compliance with Sections 1.3 and 1.5, the Company may deliver to
Purchasers then party to this Agreement notice (which notice must be received by
such Purchasers prior to 10:00 A.M., Dallas, Texas time, at least one Business
Day prior to the Issue Date) requesting that such Purchasers purchase additional
Notes and specifying the date of issue (such date, the “Issue Date”) and amount
to be purchased; such amount shall be allocated among such Purchasers pro rata
in accordance with their then-unfunded Commitments, rounded to the nearest
integral multiple of $1,000 (provided that no Purchaser shall purchase Notes in
an aggregate principal amount greater than its Commitment). Not later than 12:00
Noon, Dallas, Texas time, on the Issue Date for the additional Notes, each
Purchaser then party to this Agreement shall make available to the Company an
amount in U.S. dollars and in immediately available funds equal to the principal
amount of the Notes then to be purchased by such Purchaser; provided that in no
event shall the Initial Purchaser be required to purchase Notes under Sections
1.2(a) and this clause (b) in excess of $25,000,000 in aggregate principal
amount.

(c) From time to time after the Closing Date but before the Funding Deadline,
one or more Purchasers other than the Initial Purchaser may become party to this
Agreement, with each such additional Purchaser to become a party to this
Agreement effective upon the execution of a Joinder Agreement by such Purchaser,
the Company and the Parent Company; provided that (x) the Commitment of any such
additional Purchaser must be $5,000,000 or an integral multiple of $100,000 in
excess of $5,000,000 and (y) the aggregate Commitment of all such additional
Purchasers shall not exceed $24,900,000. Subject to the limitations that (1) the
aggregate Commitments of all Purchasers may not exceed $49,900,000 and (2) the
aggregate Commitments of all Purchasers other than the Initial Purchaser may not
exceed $24,900,000, any Purchaser may increase the amount of its Commitment
(each such increase to be $1,000,000 or an integral multiple of $100,000 in
excess of $1,000,000 from time to time after the Closing Date but before the
Funding Deadline upon the execution and delivery of a Commitment Increase
Supplement by such Purchaser, the Company and the Parent Company; in the event
of an increase in the Initial Purchaser’s Commitment, such increase shall be
subject to the payment by the Company of a fee equal to 2% of such increased
Commitment (which fee shall be treated for federal income tax purposes as a
premium for an option to put Notes to the Initial Purchaser).

(d) In connection with any issue and sale of Notes pursuant to Section 1.2(a) or
1.2(b) above, at the request of the Initial Purchaser, each Purchaser of Notes
will also receive detachable Warrants for the exercise of 20 Warrant Shares per
$1,000 in aggregate principal amount of Notes purchased. The Warrants shall be
issued substantially in the form set out in Exhibit D. The terms and conditions
to exercise of the Warrants will be as expressly set forth therein. The Notes
and Warrants will be treated as “investment units” within the meaning of Section
1273 of the Code and U.S. Treasury Regulation §1.1273-2(h). Under these rules,
the issue price of an investment unit will be allocated between the Note and the
Warrant based on the relative fair market values of the Note and the
Warrant. The amount so allocated to the Notes issued on the Closing Date will be
$9,152,000, and to the Warrants issued on the Closing Date will be $848,000. The
Purchasers, the Holders and the Lonestar Parties agree that the foregoing
allocation will be binding on the Purchasers, the Holders, the Lonestar Parties
and their Affiliates for all tax reporting purposes unless the applicable
Purchasers, Holders and Lonestar Parties all agree otherwise or as otherwise may
be required (to the satisfaction of all such parties, each in its reasonable
discretion) by applicable law. Not later than five Business Days prior to the
issuance of Additional Notes, the Company and the Initial Purchaser shall
mutually determine the amount allocated to any Notes and Warrants issued after
the Closing Date, and such determination shall be binding on the Purchasers, the
Holders, the Lonestar Parties and their Affiliates for all tax reporting
purposes unless the applicable Purchasers, Holders and Lonestar Parties all
agree otherwise or as otherwise may be required (to the satisfaction of all such
parties, each in its reasonable discretion) by applicable law. The Lonestar
Parties, the Holders and the Purchasers will not take, and will cause their
Affiliates to not take, the position on any Tax return or report or otherwise
that any of the Notes (or the loans

 

2



--------------------------------------------------------------------------------

evidenced thereby) are treated as other than debt for income or franchise tax
purposes or are governed by the rules for contingent payment debt instruments
set out in U.S. Treasury Regulation § 1.1275-4, without the prior written
consent of the Initial Purchaser. At least thirty days before a Lonestar Party
or its Affiliate files any Tax return or report that reflects or reports the
accrual of original issue discount on any of the Notes (or the loans evidenced
thereby) or the tax treatment of any fees payable under any Note Document, or
provides any information related to the accrual of original issue discount with
respect to the Notes (or the loans evidenced thereby) or the tax treatment of
any fees payable under any Note Document to any Holder, the Company shall
provide the applicable original issue discount accrual schedule, or a
description of the tax treatment of such fees, to the Initial Purchaser for the
Initial Purchaser’s review and approval, which approval shall not be
unreasonably withheld, conditioned or delayed. The Lonestar Parties will not
take, and will cause their Affiliates to not take, any position on any Tax
return or report or in any information provided to a Holder that is inconsistent
with the original issue discount accrual schedule or such description of fees as
updated to reflect the Initial Purchaser’s reasonable requests without the prior
written consent of the Initial Purchaser. If Juneau Energy, LLC is no longer a
Holder, then “Initial Purchaser” shall mean—for purposes of this Section 1.2(d)
only—the Majority Holders.

(e) The offer and sale of the Notes and the issuance of the Warrants to the
Purchasers will be made without registration of the Notes or Warrants under the
Act in reliance upon exemptions from the registration requirements of the
Act. Neither this Agreement nor the Notes will be qualified under the Trust
Indenture Act of 1939, as amended, and as a result Holders will not receive the
protections otherwise provided thereby.

(f) The payment and performance of the Notes and all of the other Obligations
hereunder and under the other Note Documents will be (i) unconditionally
guaranteed by each Guarantor pursuant to one or more Guaranty Agreements; and
(ii) secured by Liens (subject in priority to the Liens granted under the First
Lien Documents and to Excepted Liens) against (A) the interest of the Lonestar
Parties and each Guarantor in a portion of their Oil and Gas Properties, the
Recognized Value of which represents at least 80% of the Recognized Value of all
of their proved Oil and Gas Properties, pursuant to the terms of one or more
Mortgages in favor of the Administrative Agent for the ratable benefit of the
Secured Parties; and (B) all personal property of the Company and each Guarantor
pursuant to the terms of one or more Security Agreements (with such exceptions
as provided therein) in favor of the Collateral Agent for the ratable benefit of
the Secured Parties.

1.3. Closing.

Each issue and sale of the Notes to the Purchasers (a “Closing”) shall occur at
the offices of Latham & Watkins LLP, 811 Main Street, Suite 3700, Houston,
TX 77002, at 10:00 a.m., Houston, Texas time, on the Issue Date therefor (the
first such Issue Date, the “Closing Date”). At each Closing, (i) the Company
will deliver to each such Purchaser the Notes to be purchased by such Purchaser
in the form of a single Note (or such greater number of Notes in denominations
of $1,000,000 or an integral multiple of $1,000 in excess of $1,000,000
principal amount as such Purchaser may request), (ii) if the Initial Purchaser
is a Purchaser of some or all of such Notes, the Company shall pay a fee to the
Initial Purchaser equal to 1% of the aggregate principal amount of the Notes
being purchased by the Initial Purchaser, (iii) the Company shall have paid all
of the fees due to, and expenses owing in accordance with Section 10.1 of, the
Purchasers and (iv) in the case of an issue of Warrants pursuant to Section
1.2(e), the Parent Company will deliver to each Purchaser a Warrant, each
executed and delivered by a duly authorized officer of the Company, dated the
date of the Closing and registered in such Purchaser’s name (or in the name of
such Purchaser’s nominee), against delivery to the Company of the purchase price
by wire transfer of immediately available funds to the account of the Company
designated on Schedule II. If at the Closing the Company or the Parent Company
shall fail to tender such Notes and Warrants to the Purchaser as provided above
in this Section 1.3, or any of the conditions specified in Section 1.4 shall not
have been fulfilled to each Purchaser’s satisfaction, such Purchaser shall, at
the Purchaser’s election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights the Purchaser may have by reason
of such failure or such nonfulfillment.

 

3



--------------------------------------------------------------------------------

1.4. Initial Purchaser’s Conditions to Closing.

The Initial Purchaser’s obligation to purchase and pay for the Notes issued
pursuant to Section 1.2(a) is subject to the satisfaction, prior to or at the
Closing Date, of the conditions set forth in Section 1.3 and the following
conditions:

(a) The Collateral Agent shall have received this Agreement, the Intercreditor
Agreement, the Guaranty Agreements and the Security Agreements (other than the
Mortgages), in each case executed and delivered by a duly authorized officer of
each of the Lonestar Parties party thereto, and the certificates representing
the shares of Capital Stock that are certificated securities and that are
pledged pursuant to the Guarantee Agreements and Security Agreements, together
with an undated stock power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof.

(b) The Initial Purchaser shall have received the unaudited pro forma
consolidated balance of the Company prepared to give effect (as if such events
had occurred on such date) to the issue of the Notes to be made on the Closing
Date and the use of proceeds thereof and the payment of fees and expenses in
connection with the foregoing.

(c) Each of the representations and warranties made by the Lonestar Parties in
or pursuant to the Notes Documents shall be true and correct on and as of such
date as if made on and as of such date, except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct as of such earlier
date.

(d) Each Lonestar Party shall have performed and complied in all material
respects with all agreements and conditions contained in this Agreement and any
other Note Documents required to be performed or complied with by it prior to or
at the Closing Date.

(e) The Company shall have delivered to each Purchaser and to the Collateral
Agent an officer’s certificate:

(i) signed by the chief executive officer of the Company, stating that the
conditions specified in this Section 1.4 are satisfied; and

(ii) in respect of each Lonestar Party, signed by a secretary or assistant
secretary of such Lonestar Party, certifying (A) as to the incumbency of the
officer of such Lonestar Party authorized to execute and deliver this Agreement
(if applicable), any other instruments or agreements required hereunder to which
such Lonestar Party is a party, and (B) attaching good standing certificates
issued by the Secretary of State or other applicable Governmental Authority of
the state or other jurisdiction of such Lonestar Party’s organization.

(f) The Initial Purchaser and the Collateral Agent shall have received an
opinion from Latham & Watkins LLP, counsel for the Lonestar Parties, dated the
Closing Date and addressed to the Initial Purchaser and the Collateral Agent,
which opinion shall be in scope and in substance reasonably acceptable to the
Initial Purchaser.

(g) The Company shall have paid the Initial Purchaser a backstop fee of
$500,000. The parties agree that such fee shall be treated for U.S. federal
income tax purposes as a premium for an option to put Notes to the Initial
Purchaser pursuant to Sections 1.2(a) and (b).

 

4



--------------------------------------------------------------------------------

(h)The Company and the Initial Purchaser shall have entered into a term sheet or
agreement, in either case satisfactory to the Initial Purchaser in its sole,
absolute and unfettered discretion, for a joint venture with respect to the
ownership, maintenance, exploration and development of Juneau Energy, LLC’s
Caldwell and Wade producing units and wells located in Brazos County, Texas.

1.5. Post-Closing Date Obligations.

On or before the 90th day after the Closing Date, or such longer period as the
Majority Holders may agree:

(a) the Company will, or will cause the applicable Guarantor to execute and
deliver to the Collateral Agent Mortgages covering each of the Mortgaged
Properties and the Initial Purchaser and the Collateral Agent shall have
received a customary opinion from Latham & Watkins LLP, counsel for the Lonestar
Parties, dated the date of execution of such Mortgages, and addressed to the
Initial Purchaser and the Collateral Agent, with respect to Mortgages; and

(b) execute and deliver to the Collateral Agent such Deposit Account Control
Agreements required to be delivered pursuant to the Security Documents.

1.6. Conditions to the Issuance of Additional Notes.

Each Purchaser’s obligation to purchase and pay for the Notes issued pursuant to
Section 1.2(b) is subject to the satisfaction, prior to or at the Closing, of
the conditions set forth in Section 1.3 and the following conditions:

(a) The Company shall have duly executed and delivered to each Purchaser or its
counsel one or more Notes in the aggregate principal amount to be purchased by
such Purchaser, in each case executed and delivered by a duly authorized officer
of the Company and registered in the name of such Purchaser (or its designated
nominee).

(b) Each of the representations and warranties made by any Lonestar Party in or
pursuant to the Note Documents shall be true and correct on and as of the Issue
Date as if made on and as of such date, except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct as of such earlier
date.

(c) No Default or Event of Default shall have occurred and be continuing on such
date or after giving effect to the extensions of credit requested to be made on
such date.

(d) pro forma for such issuance and the application of the proceeds thereof, the
Company shall be in compliance with Section 5.1.

(e) Since the Closing Date, no development, event or circumstance that has had
or could reasonably be expected to have a Material Adverse Effect shall have
occurred and be continuing.

Except to the extent that the Company has disclosed to the applicable Purchasers
that an applicable condition specified in Section 1.4 will not be satisfied as
of the Closing of the issue and sale of such Notes, Borrower shall be deemed to
have made a representation and warranty as of such time that the conditions
specified in Section 1.4 have been satisfied.

 

5



--------------------------------------------------------------------------------

1.7. The Company’s Conditions to Closing.

The obligation of the Company and the Parent Company to sell the Notes and issue
the Warrants in connection with each Closing is subject to the fulfillment on or
before the date of such Closing of each of the following conditions by each
Purchaser:

(a) Each Purchaser shall have paid the purchase price for its Notes by wire
transfer of immediately available funds to the account or accounts designated by
the Company on Schedule II.

(b) The representations and warranties of each Purchaser in this Agreement shall
be correct in all material respects when made and at the time of the Closing.

(c) The Initial Purchaser shall have executed and delivered an equity commitment
letter, which agreement shall be in form and substance acceptable to the
Lonestar Parties in their sole, absolute and unfettered discretion.

(d) Any Purchaser not already a party to this Agreement, shall execute and
deliver to the Company a Joinder Agreement in substantially the form of Exhibit
E.

(e) Each such Note Document shall be in full force and effect.

1.8. Guarantee of Initial Purchaser’s Obligations

(a) To induce the Lonestar Parties to enter into this Agreement, the Initial
Purchaser Guarantor hereby absolutely, unconditionally and irrevocably
guarantees to the Lonestar Parties, the due and punctual payment, observance and
performance of the Initial Purchaser’s obligations hereunder, including the
obligation to purchase Notes from time to time as provided hereunder; provided
that, notwithstanding anything to the contrary contained herein, in no event
shall the Initial Purchaser Guarantor’s liability under this guaranty exceed an
amount of the Initial Purchaser’s commitment to purchase Notes hereunder. All
payments hereunder shall be made in lawful money of the United States, in
immediately available funds.

(b) The Lonestar Parties shall not be obligated to file any claim relating to
any obligation in the event that the Initial Purchaser becomes subject to a
bankruptcy, reorganization or similar proceeding, and the failure of the
Lonestar Parties to so file shall not affect the Initial Purchaser Guarantor’s
obligations hereunder. In the event that any payment to the Lonestar Parties in
respect of any obligation is rescinded or is otherwise returned for any reason
whatsoever, the Initial Purchaser Guarantor shall remain liable hereunder with
respect to the Initial Purchaser’s obligations as if such payment had not been
made. This is an unconditional guaranty of payment and not of
collectibility. The obligations of the parties shall conclusively be deemed to
have been created, contracted or incurred in reliance upon this guaranty, and
all dealings between Initial Purchaser or Initial Purchaser Guarantor, on the
one hand, and the Lonestar Parties, on the other, shall likewise be conclusively
presumed to have been had or consummated in reliance upon this guaranty. The
Initial Purchaser Guarantor agrees to promptly take all actions required to
timely discharge its obligations hereunder, and the Initial Purchaser Guarantor
acknowledges and agrees that the Lonestar Parties shall be entitled to specific
performance against the Initial Purchaser Guarantor (without the posting of bond
or other security) if required to specifically enforce the foregoing
obligations.

(c) The Initial Purchaser Guarantor agrees that the Lonestar Parties may at any
time and from time to time, without notice to or further consent of the Initial
Purchaser Guarantor, extend the time of payment of any obligation of the Initial
Purchaser hereunder (but may not, without the consent of all of

 

6



--------------------------------------------------------------------------------

the Holders, extend the Funding Deadline), and may also make any agreement with
the Initial Purchaser for the extension, renewal, payment, compromise, discharge
or release thereof, in whole or in part, or for any modification of the terms
thereof or of any agreement between the Lonestar Parties and Initial Purchaser
without in any way impairing or affecting the Initial Purchaser Guarantor’s
obligations under this guaranty or affecting the validity or enforceability of
this guaranty. The Initial Purchaser Guarantor agrees that the obligations of
the Initial Purchaser Guarantor hereunder shall not be released or discharged,
in whole or in part, or otherwise impaired or affected by (i) the failure or
delay of the Lonestar Parties to assert any claim or demand or to enforce any
right or remedy against the Initial Purchaser or any other Person interested in
the transactions contemplated by this Agreement; (ii) any release or discharge
of any obligation of Initial Purchaser contained in this Agreement resulting
from any change in the corporate existence, structure or ownership of the
Initial Purchaser; (iii) any insolvency, bankruptcy, reorganization or other
similar proceeding affecting the Initial Purchaser; (iv) any amendment or
modification of this Agreement, or change in the manner, place or terms of
payment or performance, or any change or extension of the time of payment or
performance of, renewal or alteration of, any of the Initial Purchaser’s
obligations hereunder, any escrow arrangement or other security therefor, any
liability incurred directly or indirectly in respect thereof, or any amendment
or waiver of or any consent to any departure from the terms of this Agreement or
the documents entered into in connection therewith; (v) the existence of any
claim, set-off or other right that the Initial Purchaser Guarantor may have at
any time against the Initial Purchaser or the Lonestar Parties, whether in
connection with any Obligation or otherwise; (vi) the adequacy of any other
means the Lonestar Parties may have of obtaining repayment of any of the
obligations of the Initial Purchaser; (vii) the addition or substitution or
release of any Person interested in the transactions contemplated by this
Agreement; or (viii) any other act or omission that may or might in any manner
or to any extent vary the risk of the Initial Purchaser Guarantor or otherwise
operate as a discharge of the Initial Purchaser Guarantor as a matter of law or
equity. To the fullest extent permitted by law, the Initial Purchaser Guarantor
hereby irrevocably and expressly waives any and all rights or defenses arising
by reason of any law which would otherwise require any election of remedies by
the Lonestar Parties. The Initial Purchaser Guarantor hereby irrevocably and
expressly waives promptness, diligence, notice of the acceptance of this
guaranty and of any obligation, presentment, demand for payment, notice of
non-performance, default, dishonor and protest, notice of the incurrence of any
obligation and all other notices of any kind, all defenses which may be
available by virtue of any valuation, stay, moratorium law or other similar law
now or hereafter in effect, any right to require the marshalling of assets of
the Initial Purchaser or any other Person interested in the transactions
contemplated by this Agreement, and all suretyship defenses generally (other
than defenses to the payment of the obligations that are available under this
Agreement); provided that the Initial Purchaser Guarantor is not waiving any of
its rights or defenses to the extent otherwise expressly provided herein.

(d) No failure on the part of the Lonestar Parties to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Lonestar Parties of any
right, remedy or power hereunder or under the Purchase Agreement or otherwise
preclude any other or future exercise of any right, remedy or power
hereunder. Each and every right, remedy and power hereby granted to the Lonestar
Parties or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by the Lonestar Parties at any time
or from time to time.

(e) The Initial Purchaser Guarantor may not assign its rights, interests or
obligations hereunder to any other Person (except by operation of law) without
the prior written consent of the Lonestar Parties. This guaranty shall remain in
full force and effect and shall be binding on the Initial Purchaser Guarantor,
its successors and assigns until the Obligations are satisfied in full.

 

7



--------------------------------------------------------------------------------

SECTION 2. REPRESENTATIONS AND WARRANTIES.

2.1. Representations of the Lonestar Parties.

Each of the Lonestar Parties, jointly and severally, represents and warrants to
each Purchaser as of the date hereof as follows:

(a) The Lonestar Parties and each Guarantor is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, has
all requisite power and authority, and has all material governmental licenses,
authorizations, consents and approvals necessary, to own its assets and to carry
on its business as now conducted, and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required,
except where failure to have such power, authority, licenses, authorizations,
consents, approvals and qualifications could not reasonably be expected to have
a Material Adverse Effect.

(b) The Transactions are within the Lonestar Parties’ and each Guarantor’s
powers under its Organizational Documents and have been duly authorized by all
necessary action (including, without limitation, any action required to be taken
by any class of managers, directors, partners or owners of Capital Stock of
either Lonestar Party or any other Person, whether interested or disinterested,
in order to ensure the due authorization of the Transactions). Each Note
Document to which the Lonestar Parties and each Guarantor is a party has been
duly executed and delivered by the Lonestar Parties and such Guarantor and
constitutes a legal, valid and binding obligation of the Lonestar Parties and
such Guarantor, as applicable, enforceable in accordance with its terms, subject
to Debtor Relief Laws or other laws affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

(c) The Transactions (i) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority or any other
third Person (including members, shareholders, partners or any class of
managers, directors, or partners, whether interested or disinterested, of the
Lonestar Parties or any other Person), nor is any such consent, approval,
registration, filing or other action necessary for the validity or
enforceability of any Note Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than (A) the recording and filing of the Security
Documents as required by this Agreement, (B) those third party approvals or
consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Note Documents, (C) consents
by, required notices to, or other actions by state and federal governmental
entities in connection with the assignment of state and federal oil and gas
leases or other interests therein that are customarily obtained subsequent to
such assignments, and (D) filings pursuant to state securities laws, (ii) will
not violate any applicable law or Organizational Documents of the Lonestar
Parties or any Subsidiary or any order of any Governmental Authority, (iii) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon the Lonestar Parties or any Subsidiary or its
Properties, or give rise to a right thereunder to require any payment to be made
by the Lonestar Parties or such Subsidiary and (iv) will not result in the
creation or imposition of any Lien on any Property of the Lonestar Parties or
any Subsidiary (other than the Liens created by the Note Documents and the Liens
created under the First Lien Documents to the extent permitted hereunder and
under the Intercreditor Agreement). The Warrant Shares have been reserved for
issuance pursuant to the Warrants.

(d) The financial statements of the Parent Company heretofore furnished to the
Purchasers present fairly, in all material respects, the financial condition and
results of operations and cash flows of the Parent Company and its Consolidated
Subsidiaries as of such dates and for such periods in accordance with

 

8



--------------------------------------------------------------------------------

GAAP, subject to year-end audit adjustments and the absence of footnotes in the
case of the unaudited quarterly financial statements. Since December 31, 2015,
(i) there has been no event, development or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect and (ii) the business
of the Parent Company and its Subsidiaries has been conducted only in the
ordinary course consistent with past business practices. Neither the Parent
Company nor any of its Subsidiaries has on the date hereof any material
Indebtedness (including Disqualified Stock) or any contingent liabilities,
off-balance sheet liabilities or partnerships, liabilities for Taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
the Financial Statements.

(e) There are no actions, suits, investigations or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Parent Company, threatened against or affecting the Parent Company or any of its
Subsidiaries (i) not fully covered by insurance (except for normal deductibles)
as to which there is a reasonable possibility of an adverse determination that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve any Note
Document or the Transactions.

(f) Except as set forth in Schedule 2.1(f) or that could not be reasonably
expected to have a Material Adverse Effect (or with respect to (iii), (iv) and
(v) below, where the failure to take such actions could not be reasonably
expected to have a Material Adverse Effect):

(i) Neither any Property of the Parent Company or any Subsidiary nor the
operations conducted thereon violate any order or requirement of any court or
Governmental Authority or any Environmental Laws.

(ii) No Property of the Parent Company or any of its Subsidiaries nor the
operations currently conducted thereon are in violation of or subject to any
existing, pending or threatened action, suit, investigation, inquiry or
proceeding by or before any court or Governmental Authority or to any remedial
obligations under Environmental Laws.

(iii) All notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of the Parent Company and each of its
Subsidiaries, including, without limitation, past or present treatment, storage,
disposal or release of a hazardous substance, oil and gas waste or solid waste
into the environment, have been duly obtained or filed, and the Parent Company
and each Subsidiary have not received written notice stating that they are not
in compliance with the terms and conditions of all such notices, permits,
licenses and similar authorizations.

(iv) To the Parent Company’s knowledge, all hazardous substances, solid waste
and oil and gas waste, if any, generated at any and all Property of the Parent
Company or any of its Subsidiaries have in the past been transported, treated
and disposed of in accordance with Environmental Laws.

(v) The Parent Company has taken all steps reasonably necessary to determine and
has determined that no oil, hazardous substances, solid waste or oil and gas
waste, have been disposed of or otherwise released and there has been no
threatened release of any oil, hazardous substances, solid waste or oil and gas
waste on or to any Property of the Parent Company or any of its Subsidiaries
except in compliance with Environmental Laws.

 

9



--------------------------------------------------------------------------------

(vi) To the extent applicable, all Property of the Parent Company and each
Subsidiary currently satisfies all design, operation, and equipment requirements
imposed by the OPA, and the Parent Company does not have any reason to believe
that such Property, to the extent subject to the OPA, will not be able to
maintain compliance with the OPA requirements during the term of this Agreement.

(vii) Neither the Parent Company nor any Subsidiary has any known contingent
liability or Remedial Work in connection with any release or threatened release
of any oil, hazardous substance, solid waste or oil and gas waste into the
environment, except as referred to or reflected or provided for in the Financial
Statements.

(g) Each of the Parent Company and its Subsidiaries is in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Neither the Parent Company nor any Subsidiary is in default nor has any
event or circumstance occurred which, but for the expiration of any applicable
grace period or the giving of notice, or both, would constitute a default or
would require the Parent Company or a Subsidiary to Redeem or make any offer to
Redeem under any indenture, note, credit agreement or instrument pursuant to
which any Material Indebtedness is outstanding or by which the Parent Company or
any Subsidiary or any of their Properties is bound. No Default has occurred and
is continuing.

(h) Neither the Parent Company nor any Subsidiary is an “investment company”,
within the meaning of, or subject to regulation under, the Investment Company
Act of 1940, as amended.

(i) Each of the Parent Company and its Subsidiaries has timely filed or caused
to be timely filed all Tax returns and reports required to have been filed and
has timely paid or caused to be timely paid all Taxes required to have been paid
by it and all Taxes upon the Parent Company or any of its Subsidiaries and upon
their respective properties, assets, income, businesses or franchises required
to have been paid, except (i) Taxes that are being diligently contested in good
faith by appropriate proceedings for which the Parent Company or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (ii) to the extent that the failure to do so could not
result in a Material Adverse Effect. The charges, accruals and reserves on the
books of the Parent Company and its Subsidiaries in respect of Taxes and other
governmental charges are, in the reasonable opinion of Parent Company,
adequate. No Tax Lien has been filed and, to the knowledge of the Parent
Company, no claim is being asserted with respect to any Tax or other
governmental charge imposed on the Parent Company or any of its Subsidiaries or
upon their respective properties, assets, businesses or franchises.

(j) The Parent Company, the Subsidiaries and each ERISA Affiliate have complied
in all material respects with ERISA and, where applicable, the Code regarding
each Plan. Each Plan is, and has been, maintained in substantial compliance with
ERISA and, where applicable, the Code. No act, omission or transaction has
occurred which could result in imposition on the Parent Company, any Subsidiary
or any ERISA Affiliate (whether directly or indirectly) of (i) either a civil
penalty assessed pursuant to subsections (c), (i) or (l) of Section 502 of ERISA
or a tax imposed pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach
of fiduciary duty liability damages under Section 409 of ERISA. No Plan (other
than a defined contribution plan) or any trust created under any such Plan has
been terminated since September 2, 1974. No liability to the PBGC (other than
for the payment of current premiums which are not past due) by the Parent

 

10



--------------------------------------------------------------------------------

Company, any Subsidiary or any ERISA Affiliate has been or is expected by the
Parent Company, any Subsidiary or any ERISA Affiliate to be incurred with
respect to any Plan. No ERISA Event with respect to any Plan has occurred. Full
payment when due has been made of all amounts which the Parent Company, the
Subsidiaries or any ERISA Affiliate is required under the terms of each Plan or
applicable law to have paid as contributions to such Plan as of the date hereof,
and no accumulated funding deficiency (as defined in Section 302 of ERISA and
Section 412 of the Code), whether or not waived, exists with respect to any
Plan. The actuarial present value of the benefit liabilities under each Plan
which is subject to Title IV of ERISA does not, as of the end of the Parent
Company’s most recently ended fiscal year, exceed the current value of the
assets (computed on a plan termination basis in accordance with Title IV of
ERISA) of such Plan allocable to such benefit liabilities. The term “actuarial
present value of the benefit liabilities” shall have the meaning specified in
Section 4041 of ERISA. Neither the Parent Company, the Subsidiaries nor any
ERISA Affiliate sponsors, maintains, or contributes to an employee welfare
benefit plan, as defined in Section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by the Parent Company, a Subsidiary or
any ERISA Affiliate in its sole discretion at any time without any material
liability. Neither the Parent Company, the Subsidiaries nor any ERISA Affiliate
sponsors, maintains or contributes to, or has at any time in the six-year period
preceding the date hereof sponsored, maintained or contributed to, any
Multiemployer Plan. Neither the Parent Company, the Subsidiaries nor any ERISA
Affiliate is required to provide security under Section 401(a)(29) of the Code
due to a Plan amendment that results in a material increase in current liability
for the Plan.

(k) The Parent Company has disclosed or delivered to the Purchasers and the
Holders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. None of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Parent
Company or any Subsidiary to the Holders or any of their Affiliates in
connection with the negotiation of this Agreement or any other Note Document or
delivered hereunder or under any other Note Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Parent Company represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time. There is no fact known to the Parent Company or any Subsidiary which could
reasonably be expected to have a Material Adverse Effect or in the future is
reasonably likely to have a Material Adverse Effect and which has not been set
forth in this Agreement or the Note Documents or the other documents,
certificates and statements furnished to the Holders by or on behalf of the
Parent Company or any Subsidiary prior to, or on, the date hereof in connection
with the transactions contemplated hereby (other than industry wide risks
normally associated with the types of businesses conducted by the Parent Company
and its Subsidiaries). There are no statements or conclusions in any Reserve
Report which are based upon or include misleading information or fail to take
into account material information regarding the matters reported therein, it
being understood that projections concerning volumes attributable to the Oil and
Gas Properties and production and cost estimates contained in each Reserve
Report are necessarily based upon professional opinions, estimates and
projections and that the Parent Company and the Subsidiaries do not warrant that
such opinions, estimates and projections will ultimately prove to have been
accurate.

(l) The Parent Company has, and has caused all of its Subsidiaries to have,
(i) all insurance policies sufficient for the compliance by each of them with
all material Governmental Requirements and all material agreements and
(ii) insurance coverage in at least amounts and against such risk (including,
without limitation, public liability) that are commercially reasonable and
usually insured against by companies similarly situated and engaged in the same
or a similar business for the assets and operations of the Parent Company and
its Subsidiaries. The Collateral Agent has been named as an additional insured
in respect of such liability insurance policies, and the Collateral Agent in its
capacity as such has been named as loss payee with respect to Property loss
insurance.

 

11



--------------------------------------------------------------------------------

(m) Each of the Parent Company and the Subsidiaries has good and defensible
title to its respective Oil and Gas Properties evaluated in the most recently
delivered Reserve Report and good title to, or valid leasehold interests in,
licenses of, or rights to use, all its Properties, in each case, free and clear
of all Liens except Liens permitted by Section 5.3. After giving full effect to
the Excepted Liens, the Parent Company or the Subsidiary specified as the owner
owns the net interests in production attributable to the Hydrocarbon Interests
as reflected in the most recently delivered Reserve Report, and the ownership of
such Properties shall not in any material respect obligate the Parent Company or
such Subsidiary to bear the costs and expenses relating to the maintenance,
development and operations of each such Property in an amount in excess of the
working interest of each Property set forth in the most recently delivered
Reserve Report that is not offset by a corresponding proportionate increase in
the Parent Company’s or such Subsidiary’s net revenue interest in such
Property. The ownership by the Parent Company or any Subsidiary of the
Hydrocarbons and the undivided interests therein specified on the exhibits to
the Mortgages are the same interests reflected in the most recently delivered
Reserve Report. All material leases and agreements necessary for the conduct of
the business of the Parent Company and the Subsidiaries are valid and
subsisting, in full force and effect, and there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases, which could
reasonably be expected to have a Material Adverse Effect. The rights and
Properties presently owned, leased or licensed by the Parent Company and the
Subsidiaries including, without limitation, all easements and rights of way,
include all rights and Properties necessary to permit the Parent Company and the
Subsidiaries to conduct their business in all material respects in the same
manner as its business has been conducted prior to the date hereof. All of the
Properties of the Parent Company and the Subsidiaries which are reasonably
necessary for the operation of their businesses are in good working condition
(ordinary wear and tear excepted) and are maintained in accordance with prudent
business standards. Each of the Parent Company and each Subsidiary owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual Property material to its business, and the use thereof by the
Parent Company and such Subsidiary does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Parent Company and its Subsidiaries either own or have valid
licenses or other rights to use all databases, geological data, geophysical
data, engineering data, seismic data, maps, interpretations and other technical
information used in their businesses as presently conducted, subject to the
limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the
exploration and production of Hydrocarbons, with such exceptions as could not
reasonably be expected to have a Material Adverse Effect.

(n) Except for such acts or failures to act as could not be reasonably expected
to have a Material Adverse Effect, and subject to the prior rights and
limitations of the Parent Company as an owner of any non-operated working
interests, the Oil and Gas Properties (and Properties unitized therewith) of the
Parent Company and its Subsidiaries have been maintained, operated and developed
in a good and workmanlike manner and in conformity with all Governmental
Requirements and in conformity with the provisions of all leases, subleases or
other contracts comprising a part of the Hydrocarbon Interests and other
contracts and agreements forming a part of the Oil and Gas Properties of the
Parent Company and its Subsidiaries. Specifically in connection with the
foregoing, except for those as could not be reasonably expected to have a
Material Adverse Effect, (i) no Oil and Gas Property of the Parent Company or
any Subsidiary is subject to having allowable production reduced below the full
and regular allowable (including the maximum permissible tolerance) because of
any overproduction (whether or not the same was permissible at the time) and
(ii) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) of the Parent Company or any Subsidiary is
deviated from the vertical more than the maximum permitted by Governmental
Requirements (except with respect to horizontal wells permitted by Governmental
Authority),

 

12



--------------------------------------------------------------------------------

and such wells are, in fact, bottomed under and are producing from, and the well
bores are wholly within, the Oil and Gas Properties (or in the case of wells
located on Properties unitized therewith, such unitized Properties) of the
Parent Company or such Subsidiary. All pipelines, wells, gas processing plants,
platforms and other material improvements, fixtures and equipment owned in whole
or in part by the Parent Company or any of its Subsidiaries that are necessary
to conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing which are operated
by the Parent Company or any of its Subsidiaries, in a manner consistent with
the Parent Company’s or its Subsidiaries’ past practices (other than those the
failure of which to maintain in accordance with this Section 2.1(n) could not
reasonably be expected to have a Material Adverse Effect).

(o) Except for contracts listed and in effect on the date hereof on Schedule
2.1(o), and thereafter either disclosed in writing to the Holders or included in
the most recently delivered Reserve Report (with respect to all of which
contracts the Parent Company represents that it or its Subsidiaries are
receiving a price for all production sold thereunder which is computed
substantially in accordance with the terms of the relevant contract and are not
having deliveries curtailed substantially below the subject Property’s delivery
capacity), no material agreements exist which are not cancelable on 60 days’
notice or less without penalty or detriment for the sale of production from the
Parent Company’s or its Subsidiaries’ Hydrocarbons (including, without
limitation, calls on or other rights to purchase, production, whether or not the
same are currently being exercised) that (i) pertain to the sale of production
at a fixed price and (ii) have a maturity or expiry date of longer than six (6)
months from the date hereof.

(p) Schedule 2.1(p), as of the date hereof, and after the date hereof, each
report required to be delivered by the Parent Company pursuant to
Section 4.2(e), sets forth, a true and complete list of all Swap Agreements of
the Parent Company and each Subsidiary, the material terms thereof (including
the type, term, effective date, termination date and notional amounts or
volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.

(q) The proceeds of the sale of the Notes shall be used for general corporate
purposes, which may include, but is not limited to, the payment fees and
expenses in connection with the Transactions not to exceed $2,500,000 and to
repurchase the Senior Notes from time to time. The Parent Company and its
Subsidiaries are not engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board). No part of the proceeds of
the sale of the Notes shall be used for any purpose which violates the
provisions of Regulations T, U or X of the Board. The Parent Company shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of the
Notes (x) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (y) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (z) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

(r) None of the Parent Company and its Subsidiaries own, and have not acquired
or made any other expenditure (whether such expenditure is capital, operating or
otherwise) in or related to, any Oil and Gas Properties located outside of the
geographical boundaries of the United States or in the offshore federal waters
of the United States of America.

(s) The Parent Company has implemented and maintains in effect policies and/or
procedures designed to ensure compliance by the Parent Company and the
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Parent

 

13



--------------------------------------------------------------------------------

Company and the Subsidiaries and their respective officers and employees and, to
the knowledge of the Parent Company, their respective directors and officers,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (i) the Parent Company and the Subsidiaries or any of
their respective directors, officers or employees, or (ii) to the knowledge of
the Parent Company, any agent of the Parent Company or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No use of proceeds or other
transaction contemplated by this Agreement by Parent Company or its Subsidiaries
will violate any Anti-Corruption Law or applicable Sanctions.

(t) The Mortgages are effective to create in favor of the Collateral Agent for
the benefit of the Holders, a legal, valid and enforceable Lien on all of the
Company’s and each Guarantor’s right, title and interest in and to the Mortgaged
Property thereunder and the proceeds thereof, and when the Mortgages are filed
in the offices of the Counties in which the Oil and Gas Properties are located,
the Mortgages shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Company and each Guarantor in such
Mortgaged Property and the proceeds thereof, in each case prior and superior in
right to any other Person, other than with respect to the rights of Persons
pursuant to Liens expressly permitted by Section 5.3.

2.2. Representations of the Purchasers and the Initial Purchaser Guarantor

Each Purchaser and the Initial Purchaser Guarantor represents and warrants, or
acknowledges, as applicable, as of the date hereof, as follows:

(a) Such Person is (i) an “accredited investor” within the meaning of Rule 501
of Regulation D promulgated under the Securities Act, (ii) aware that the sale
of the Notes and the issuance of the Warrants to it is being made in reliance on
a private placement exemption from registration under the Securities Act, and
(iii) acquiring the Notes and the Warrants for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof in a manner that would violate the Securities Act.

(b) Such Person understands and agrees that the Notes and the Warrants are being
offered in a transaction not involving any public offering within the meaning of
the Securities Act, that the issuance of the Securities have not been and will
not be registered under the Securities Act and that the Securities may be
offered, resold, pledged or otherwise transferred only (i) pursuant to an
exemption from registration under the Securities Act, including the exemption
provided by Rule 144 thereunder (if available), (ii) pursuant to an effective
registration statement under the Securities Act or (iii) to the Parent Company
or one of its Subsidiaries, in each of cases (i) through (iii) above in
accordance with any applicable securities laws of any State of the United
States, and that it will notify any subsequent purchaser of the Notes or the
Warrant Shares (or any portion thereof) from it of the resale restrictions
referred to above, as applicable.

(c) Such Person (i) is able to fend for itself in the transactions contemplated
by this Agreement, (ii) has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Notes and (iii) has the ability to bear the
economic risks of its prospective investment and can afford the complete loss of
such investment.

(d) Such Person acknowledges that (i) it has conducted its own investigation of
the Lonestar Parties and the terms of the Notes and the Warrants, (ii) it has
had access to such financial and other information as it deems necessary to make
its decision to purchase the Notes, (iii) it has been offered the opportunity to
ask questions of the Lonestar Parties and received answers thereto, as it deemed
necessary in connection with the decision to purchase the Notes and (iv) it has
not relied on the advice of, or any representations by, any other Person in
making such decision, and no other Person has any responsibility with respect to
the completeness or accuracy of any information or materials furnished to such
Purchaser in

 

14



--------------------------------------------------------------------------------

connection with the transactions contemplated hereby. The foregoing, however,
does not limit or modify the representations and warranties of the Lonestar
Parties under this Agreement or the right of such Purchaser to rely in good
faith thereon.

(e) Such Person understands that the Lonestar Parties and their counsel will
rely upon the truth and accuracy of the foregoing representations and
acknowledgements.

SECTION 3. REDEMPTIONS; OFFERS TO PURCHASE.

3.1. Selection of Notes to Be Redeemed.

If less than all of the Notes are to be redeemed at any time pursuant to this
Agreement, the Company shall redeem the Notes on a pro rata basis. Notes and
portions of Notes selected shall be in minimum amounts of $2,000,000 or integral
multiples of $1,000,000 in excess of $2,000,000; except that if all of the Notes
of a Holder are to be redeemed, the entire outstanding amount of Notes held by
such Holder, even if not a multiple of $1,000,000 shall be redeemed. Provisions
of this Agreement that apply to Notes called for redemption also apply to
portions of Notes called for redemption.

3.2.    Notice of Redemption.

Subject to the provisions of Section 3.8 hereof, at least 30 days but not more
than 60 days before a redemption date, the Company shall mail or cause to be
mailed, by first class mail, a notice of redemption to each Holder whose Notes
are to be redeemed at its registered address. Notices of redemption may be
conditional.

Each notice of redemption will identify the Notes to be redeemed and will state:

(1) the redemption date;

(2) the redemption price (if then determined and otherwise the method of
determination);

(3) if any Note is being redeemed in part, the portion of the principal amount
of such Note to be redeemed and that, after the redemption date upon surrender
of such Note, a new Note or Notes in principal amount equal to the unredeemed
portion will be issued in the name of the Holder thereof upon cancellation of
the original Note;

(4) that Notes called for redemption must be surrendered to the Company to
collect the redemption price;

(5) any conditions precedent in regard to the redemption;

(6) that, unless the Company defaults in making such redemption payment or a
condition to such redemption has not been satisfied, interest on Notes called
for redemption ceases to accrue on and after the redemption date;

(7) the paragraph of the Notes and/or Section of this Agreement pursuant to
which the Notes called for redemption are being redeemed; and

(8) that no representation is made as to the correctness or accuracy of the
CUSIP/ISIN numbers, if any, listed in such notice or printed on the Notes.

 

15



--------------------------------------------------------------------------------

3.3. Effect of Notice of Redemption.

Once notice of redemption is mailed in accordance with Section 3.2 hereof, Notes
(or portions thereof) called for redemption become irrevocably due and payable
on the applicable redemption date at the applicable redemption price unless any
condition to the redemption set forth in the notice therefor shall not have been
satisfied. If mailed in the manner provided for in Section 3.2, the notice of
redemption shall be conclusively presumed to have been given whether or not a
Holder receives such notice. Failure to give timely notice or any defect in the
notice shall not affect the validity of the redemption.

3.4. Payment of Redemption Price.

Prior to 11:00 a.m., Dallas, Texas time, on the redemption date, the Company
shall deliver to each Holder, in the manner provided in the Notes, sufficient
funds to pay such Holder’s portion of the redemption price of and accrued
interest, if any, on such Holder’s Notes to be redeemed on that date.

If any Note called for redemption shall not be so paid upon surrender for
redemption because of the failure of the Company to comply with the preceding
paragraph, interest shall be paid on the unpaid principal, from the redemption
date until such principal is paid, and to the extent lawful, on any interest not
paid on such unpaid principal, in each case at the rate provided in the Notes
and in Section 4.1.

Unless the Company defaults in the payment of the redemption price, interest
will cease to accrue on the Notes or portions thereof called for redemption on
the applicable redemption date

3.5. Notes Redeemed in Part.

Upon surrender of a Note that is redeemed in part, the Company shall issue in
the name of the applicable Holder a new Note equal in principal amount to the
unredeemed portion of the Note surrendered.

3.6. Optional Redemption.

(a) At any time prior to the second anniversary of the Closing Date, the Company
may on any one or more occasions redeem up to 35% of the aggregate principal
amount of the Notes issued under this Agreement, at a redemption price equal to
106.00% of the principal amount of the Notes redeemed, plus accrued and unpaid
interest, if any, to the date of redemption (subject to the rights of Holders of
Notes on the relevant record date to receive interest on the relevant interest
payment date), with an amount of cash not greater than the net proceeds from one
or more Equity Offerings by the Company.

(b) The Company may on any one or more occasions redeem all or a part of the
Notes, upon not less than 30 nor more than 60 days’ notice, at a redemption
price equal to 100% of the principal amount of the Notes redeemed, plus the
Applicable Premium, as of, and accrued and unpaid interest, if any, to the date
of redemption, subject to the rights of Holders on the relevant record date to
receive interest due on the relevant interest payment date.

3.7. Mandatory Redemption.

The Notes shall be redeemed with 100% of the net cash proceeds of:

(a) Asset Sales (other than Asset Sales permitted by clauses (a) through (m) of
Section 5.12) resulting in aggregate net cash proceeds in excess of $25.0
million for all Asset Sales, but excluding net

 

16



--------------------------------------------------------------------------------

cash proceeds (i) equal to the amount of any reduction in availability under the
First Lien Facility so long as such availability is not increased until on or
after the next regularly scheduled borrowing base redetermination (other than as
a result of interim borrowing base redeterminations in accordance with the terms
of the First Lien Facility resulting from acquisitions, extensions, discoveries
and other additions and upward revisions of estimates of proved oil and natural
gas reserves), (ii) applied to repay to create up to 35% in borrowing
availability under the First Lien Facility, and (iii) that are applied by the
Company or any Guarantor within 365 days after the receipt of any net cash
proceeds from such Asset Sale (or within 545 days if the Company or such
Guarantor has entered into and not abandoned or rejected a binding agreement to
consummate any such investment described in this paragraph with the good faith
expectation that such Net Proceeds will be applied to satisfy such commitment
within such 545-day period), (1) to repay, prepay, redeem or purchase First Lien
Debt and/or Notes; (2) to acquire all or substantially all of the assets of, or
any Capital Stock of, one or more other Persons primarily engaged in the Oil and
Gas Business, if, after giving effect to any such acquisition of Capital Stock,
such Person becomes a Guarantor; (3) to make capital expenditures in respect of
the Company’s or any Guarantor’s Oil and Gas Business; or (4) to acquire other
assets that are not classified as current assets under GAAP and that are used or
useful in an Oil and Gas Business; and

(b) issuances, offerings or placements of Indebtedness (other than Indebtedness
permitted under Section 5.2).

3.8. Offer to Repurchase Upon Change of Control.

(a) Within 30 days following the occurrence of a Change of Control, the Company
shall make an offer (a “Change of Control Offer”) to repurchase all or any part
(equal to $1,000,000 or an integral multiple of $1,000 in excess of $1,000,000)
of each Holder’s Notes at a purchase price in cash (the “Change of Control
Payment”) equal to 100% of the aggregate principal amount of Notes repurchased,
plus accrued and unpaid interest thereon to the date of purchase (the “Change of
Control Purchase Date”), subject to the right of Holders of record on the
relevant record date to receive interest due on an interest payment date that is
on or prior to the Change of Control Purchase Date. Within 30 days following a
Change of Control, the Company shall mail a notice of the Change of Control
Offer to each Holder describing the transaction that constitutes the Change of
Control and stating:

(1) that the Change of Control Offer is being made pursuant to this Section 3.8
and that all Notes validly tendered and not withdrawn pursuant to the Change of
Control Offer will be accepted for payment;

(2) the purchase price and the expiration date of the offer, which shall be no
earlier than 30 days but no later than 60 days from the date such notice is
mailed (the “Change of Control Offer Expiration Date”);

(3) that the Change of Control Offer will expire as of the Change of Control
Offer Expiration Date and that the Company shall pay the Change of Control
Purchase Price for all Notes purchased as of the Change of Control Offer
Expiration Date promptly thereafter on the Change of Control Purchase Date;

(4) that any Note not tendered will continue to accrue interest;

(5) that, unless the Company defaults in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
shall cease to accrue interest after the Change of Control Purchase Date;

 

17



--------------------------------------------------------------------------------

(6) that each of the Holders electing to have any Notes purchased pursuant to a
Change of Control Offer will be required to surrender the Notes, together with
form entitled “Option of Holder to Elect Purchase” on the reverse of the Notes
completed and such other customary documents as the Company may reasonably
request, to the Company at the address specified in the notice prior to the
termination of the Change of Control Offer on the Change of Control Offer
Expiration Date;

(7) a Holder will be entitled to withdraw its election if such Holder delivers
to the Company, prior to the termination of the Change of Control Offer on the
Change of Control Offer Expiration Date, a an electronic transmission or letter
setting forth the name of such Holder, the principal amount of Notes delivered
for purchase, and a statement that such Holder is withdrawing its election to
have the Notes purchased; and

(8) that Holders whose Notes are being purchased only in part will be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered, which unpurchased portion must be equal to $2,000,000 in principal
amount or an integral multiple of $1,000,000 in excess of $1,000,000.

(b) The Company shall comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws and regulations are applicable in connection with the
repurchase of Notes as a result of a Change of Control. To the extent that the
provisions of any securities laws or regulations conflict with the provisions of
this Section 3.8, the Company will comply with the applicable securities laws
and regulations and will not be deemed to have breached its obligations under
such provisions by virtue of such compliance.

(c) Promptly after the Change of Control Offer Expiration Date, the Company
shall, to the extent lawful, accept for payment all Notes or portions thereof
properly tendered pursuant to the Change of Control Offer. Promptly thereafter
on the Change of Control Purchase Date, the Company shall deliver to each Holder
by 11:00 a.m., Dallas, Texas time, in the manner provided in the Notes, funds
equal to its pro rata portion of the Change of Control Payment in respect of all
Notes or portions thereof so tendered.

(d) On the Change of Control Purchase Date, the Company shall mail or otherwise
deliver to each Holder of Notes properly tendered the Change of Control Payment
for such Notes a new Note equal in principal amount to any unpurchased portion
of the Notes surrendered, if any; provided, however, that each such new Note
will be in a principal amount of $1,000,000 or an integral multiple of $1,000 in
excess of $1,000,000.

(e) The Change of Control provisions described in this Section 3.8 shall be
applicable whether or nor any other provisions of this Agreement are applicable.

(f) Prior to complying with any of the provisions of this Section 3.8, but in
any event no later than the Change of Control Purchase Date, the Company or any
Guarantor shall either repay all of its other outstanding Indebtedness or obtain
the requisite consents, if any, under all agreements governing such Indebtedness
to permit the repurchase of Notes required by this Section 3.8.

(g) The Company shall not be required to make a Change of Control Offer
following a Change of Control if a third party makes the Change of Control Offer
in the manner, at the price, at the time and otherwise in compliance with the
requirements set forth in this Agreement applicable to a Change of Control Offer
made by the Company and purchases all Notes properly tendered and not withdrawn
under such Change of Control Offer.

 

18



--------------------------------------------------------------------------------

(h) A Change of Control Offer may be made in advance of a Change of Control, and
conditioned upon the occurrence of such Change of Control, if a definitive
agreement is in place for such Change of Control at the time of making the
Change of Control Offer.

(i) In the event that Holders of not less than 90% of the aggregate principal
amount of the outstanding Notes accept a Change of Control Offer and the Company
(or the third party making the offer as provided above) purchases all of the
Notes held by such Holders, the Company will have the right, upon not less than
30 nor more than 60 days’ prior notice, given not more than 30 days following
the purchase pursuant to such Change of Control Offer, to redeem all, but not
less than all, of the Notes that remain outstanding following such purchase at a
purchase price equal to the Change of Control Payment plus, to the extent not
included in the Change of Control Payment, accrued and unpaid interest on the
Notes that remain outstanding, to the date of redemption (subject to the right
of Holders on the relevant record date to receive interest due on the relevant
interest payment date that is on or prior to such date of redemption). Such
notice shall state: (i) the redemption date; (ii) the redemption price; (iii)
that, unless the Company defaults in making such redemption payment, interest on
Notes called for redemption shall cease to accrue on and after the redemption
date and the only remaining right of the Holders of such Notes is to receive
payment of the redemption price upon surrender to the Company of the Notes
redeemed; and (iv) the Section of this Agreement pursuant to which the Notes
called for redemption are being redeemed.

3.9. Payment of Applicable Premium.

In connection with any redemption of Notes pursuant Sections 3.6(b), 3.7(a),
3.7(b), 3.8 or the repayment of the Notes following any acceleration pursuant to
Section 6.2, the Company shall be required to pay with respect to the amount of
the Notes redeemed or repaid, concurrently with such redemption or repayment,
the following amount (the “Applicable Premium”):

(1) if made prior to the second anniversary of the Closing Date, the Make-Whole
Amount;

(2) if made on or after the second anniversary of the Closing Date and before
the third anniversary of the Closing Date, a cash amount equal to the product of
the principal amount of the Notes redeemed or repaid times 6.00%;

(3) if made on or after the third anniversary of the Closing Date and before the
fourth anniversary of the Closing Date, a cash amount equal to the product of
the principal amount of the Notes redeemed or repaid 3.00%; and

(4) if made on or after the fourth anniversary of the Closing Date, $0.

SECTION 4. AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

4.1. Payment of Notes.

The Company will pay or cause to be paid the principal of, Applicable Premium
on, if any, and interest, if any, on, the Notes on the dates and in the manner
provided in the Notes. The Company will pay interest (including post-petition
interest in any proceeding under any Bankruptcy Law) on overdue

 

19



--------------------------------------------------------------------------------

principal at a rate that is 2.0% higher than the then applicable interest rate
on the Notes to the extent lawful; it will pay interest on overdue installments
of interest, if any (without regard to any applicable grace period), at the same
rate to the extent lawful.

4.2. Financial Statements; Other Information. The Company shall deliver to the
Holders:

(a) As soon as available, but in any event in accordance with then applicable
law and not later than 90 days after the end of each fiscal year of the Parent
Company, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by BDO USA, LLP or other independent
public accountants of recognized national standing to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Parent Company and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.

(b) As soon as available, but in any event in accordance with then applicable
law and not later than 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Parent Company (beginning with the fiscal
quarter ending September 30, 2016), its unaudited consolidated balance sheet and
related unaudited statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Parent Company and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes.

(c) Prompt written notice, and in any event within three Business Days, of the
occurrence of any Casualty Event or the commencement of any action or proceeding
that could reasonably be expected to result in a Casualty Event.

(d) Prompt written notice (and in any event within 30 days prior thereto) of any
change (i) in the Company or any Guarantor’s corporate name or in any trade name
used to identify such Person in the conduct of its business or in the ownership
of its Properties, (ii) in the location of the Company or any Guarantor’s chief
executive office or principal place of business, (iii) in the Company or any
Guarantor’s identity or corporate structure or in the jurisdiction in which such
Person is incorporated or formed, (iv) in the Company or any Guarantor’s
jurisdiction of organization or such Person’s organizational identification
number in such jurisdiction of organization, (v) in the Company or any
Guarantor’s federal taxpayer identification number, if any and (vi) any filings
(amended or otherwise) or other documents as are necessary to maintain or
establish the perfected security interest of the Collateral Agent in the
Collateral with the requisite priority required pursuant to the Note Documents.

(e) Within 45 days after the end of each fiscal quarter, a report setting forth,
for each calendar month during the then current fiscal year to date, (i) the
volume of production and sales attributable to production (and the prices at
which such sales were made and the revenues derived from such sales) for each
such calendar month from the Oil and Gas Properties, individually and in the
aggregate, and (ii) the related ad valorem, severance and production Taxes and
lease operating expenses attributable thereto and incurred for each such
calendar month.

The Company will be deemed to have furnished such reports to Holders if it or
the Parent Company has filed such reports with the SEC using the EDGAR filing
system and such reports are publicly available.

 

20



--------------------------------------------------------------------------------

4.3. Notices of Material Events.

The Company will furnish to each Holder prompt written notice of the following:

(a) the occurrence of any Event of Default;

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Company or any Affiliate thereof
not previously disclosed in writing to the Holders or any material adverse
development in any action, suit, proceeding, investigation or arbitration
(whether or not previously disclosed to the Holders) that, in either case, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, is reasonably expected to result in liability
of the Company and its Subsidiaries in an aggregate amount exceeding $1,000,000;
and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 4.3 shall be accompanied by a statement
of a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

4.4. Existence; Conduct of Business.

The Company will, and will cause each Subsidiary to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business and maintain, if necessary, its qualification to
do business in each other jurisdiction in which its Oil and Gas Properties is
located or the ownership of its Properties requires such qualification, except
where the failure to so qualify could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 5.11.

4.5. Payment of Obligations.

The Parent Company will, and will cause each Subsidiary to, pay its obligations,
including Tax liabilities of the Parent Company and all of its Subsidiaries,
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being diligently contested in good faith by
appropriate proceedings, (b) the Parent Company or such Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect or result in the seizure or levy
of any material Property of the Company or any Subsidiary. The Lonestar Parties
and their Subsidiaries will timely file all Tax returns and reports required to
be filed by them.

4.6. Performance of Obligations.

The Company will pay the Notes according to the terms hereof, and the Company
will, and will cause each Subsidiary to, do and perform every act and discharge
all of the obligations to be performed and discharged by them under the Note
Documents, including, without limitation, this Agreement, at the time or times
and in the manner specified.

 

21



--------------------------------------------------------------------------------

4.7. Operation and Maintenance of Properties.

The Company, at its own expense, will, and will cause each Subsidiary to:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, in those circumstances where a reasonably
prudent operator under similar circumstances and in accordance with customary
industry practice would be prudent not to do so, and the failure to comply could
not reasonably be expected to have a Material Adverse Effect;

(b) operate and maintain in a careful and efficient manner in accordance with
the practices of the industry and in compliance with all applicable contracts
and agreements and in compliance with all Governmental Requirements, including,
without limitation, all applicable laws, rules and regulations of every other
Governmental Authority from time to time constituted to regulate the gathering,
transportation or processing of Hydrocarbons and other minerals therefrom,
except, in each case, in those circumstances where a reasonably prudent operator
under similar circumstances and in accordance with customary industry practice
would be prudent not to do so, and the failure to comply could not reasonably be
expected to have a Material Adverse Effect, any pipelines, compressor stations,
wells, gas or crude oil processing facilities, field gathering systems, tanks,
tank batteries, pumps, pumping units, fixtures, valves, fittings, machinery,
parts, engines, boilers, meters, apparatus, appliances, tools, implements,
casing, tubing, rods, cables, wires, towers, surface and other material
improvements, fixtures and equipment owned in whole or in part by the Company or
any of its Subsidiaries that are useful or necessary to conduct normal
operations relating to gathering, transportation, processing or removal of
Hydrocarbons and other minerals therefrom;

(c) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties, any gas or crude
oil processing facilities or equipment and other material Properties, including,
without limitation, all equipment, machinery and facilities;

(d) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder;

(e) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties, any gas or
crude oil processing facilities and other material Properties;

(f) operate its Oil and Gas Properties, any gas or crude oil processing
facilities and other material Properties or cause or make reasonable and
customary efforts to cause such Oil and Gas Properties, gas or crude oil
processing facilities and other material Properties to be operated in accordance
with the practices of the industry and in material compliance with all
applicable contracts and agreements and in compliance in all material respects
with all Governmental Requirements, except, in each case, in those circumstances
where a reasonably prudent operator under similar circumstances and in
accordance with customary industry practice would be prudent not to do so, and
the failure to comply could not reasonably be expected to have a Material
Adverse Effect.

 

22



--------------------------------------------------------------------------------

To the extent the Company is not the operator of any Property, the Company shall
use reasonable efforts to cause the operator to comply with this Section 4.7.

4.8. Insurance.

The Company will, and will cause each Subsidiary to, maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations. The loss payable
clauses or provisions in said insurance policy or policies insuring any of the
collateral for the Notes shall be endorsed in favor of and made payable to the
Collateral Agent as its interests may appear and such policies shall name the
Collateral Agent in its capacity as such as “additional insured”, “loss payee”
or “lenders’ loss payee”, as applicable, and provide that the insurer will
endeavor to give at least 30 days (ten days, in the event of cancellation for
nonpayment) prior notice of any cancellation to the Collateral Agent.

4.9. Books and Records; Inspection Rights.

The Parent Company will, and will cause each Subsidiary to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities in
accordance with GAAP to the extent applicable thereto. The Parent Company will,
and will cause each Subsidiary to, permit any representatives designated by the
Majority Holders, upon reasonable prior notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably
requested. Unless the Initial Purchaser has appointed, or has the right to
appoint, a director to the board of the Parent Company, the Initial Purchaser
shall receive written notice of each meeting of the board of directors of the
Parent Company reasonably in advance of such meeting, and have the right to
attend and observe (but not vote at) each such meeting.

4.10. Compliance with Laws.

The Company will, and will cause each Subsidiary to, (a) comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its Property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, and (b) maintain in effect and enforce policies and/or procedures
designed to ensure compliance by the Compliance, the Subsidiaries and each of
their respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions.

4.11. Environmental Matters.

(a) The Company shall at its sole expense: (i) comply, and shall cause its
Properties and operations and each Subsidiary and each Subsidiary’s Properties
and operations to comply, with all applicable Environmental Laws, the breach of
which could be reasonably expected to have a Material Adverse Effect; (ii) not
dispose of or otherwise release, and shall cause each Subsidiary not to dispose
of or otherwise release, any oil, oil and gas waste, hazardous substance, or
solid waste on, under, about or from any of the Company’s or its Subsidiaries’
Properties or any other Property to the extent caused by the Company’s or any of
its Subsidiaries’ operations except in compliance with applicable Environmental
Laws, the disposal or release of which could reasonably be expected to have a
Material Adverse Effect; (iii) timely obtain or file,

 

23



--------------------------------------------------------------------------------

and shall cause each Subsidiary to timely obtain or file, all notices, permits,
licenses, exemptions, approvals, registrations or other authorizations, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Company’s or its Subsidiaries’
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future disposal or other release of any oil, oil and gas waste, hazardous
substance or solid waste on, under, about or from any of the Company’s or its
Subsidiaries’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect;
(v) conduct, and cause its Subsidiaries to conduct, their respective operations
and businesses in a manner that will not expose any Property or Person to any
oil, oil and gas waste, hazardous substance or solid waste that could reasonably
be expected to form the basis for a claim for damages or compensation; and
(vi) establish and implement, and shall cause each Subsidiary to establish and
implement, such procedures as may be reasonably necessary to continuously
determine and assure that the Company’s and its Subsidiaries’ obligations under
this Section 4.11(a) are timely and fully satisfied, which failure to establish
and implement could reasonably be expected to have a Material Adverse Effect.

(b) The Company will promptly, but in no event later than five days of the
occurrence of a triggering event, notify the Holders and the Collateral Agent in
writing of any threatened action, investigation or inquiry by any Governmental
Authority or any threatened demand or lawsuit by any landowner or other third
party against the Company or its Subsidiaries or their Properties of which the
Company has knowledge in connection with any Environmental Laws (excluding
routine testing and corrective action) if the Company reasonably anticipates
that such action will result in liability (whether individually or in the
aggregate) in excess of $10,000,000, not fully covered by insurance, subject to
normal deductibles.

4.12. Further Assurances.

(a) The Company at its sole expense will, and will cause each Subsidiary to,
promptly execute and deliver to the Collateral Agent all such other documents,
agreements and instruments reasonably requested by the Majority Holders (acting
through the Collateral Agent), including a Reconciliation Schedule, to comply
with, cure any defects or accomplish the conditions precedent, covenants and
agreements of the Company or any Subsidiary, as the case may be, in the Note
Documents, including the Notes, or to further evidence and more fully describe
the collateral intended as security for the Notes, or to correct any omissions
in this Agreement or the Security Documents, or to state more fully the
obligations secured therein, or to perfect, protect or preserve any Liens
created pursuant to this Agreement or any of the Security Documents or the
priority thereof, or to make any recordings, file any notices or obtain any
consents, all as may be necessary or advisable or otherwise reasonably requested
by, the Majority Holders (acting through the Collateral Agent), in connection
therewith.

(b) The Company hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Mortgaged Property or other Property covered by the Lien of the
Security Documents without the signature of the Company or any other Guarantor
where permitted by law. A carbon, photographic or other reproduction of the
Security Documents or any financing statement covering the Mortgaged Property or
such other Property or any part thereof shall be sufficient as a financing
statement where permitted by law.

 

24



--------------------------------------------------------------------------------

4.13. Reserve Reports.

(a) Concurrently with the delivery thereof pursuant to the First Lien Documents,
the Company shall furnish to the Holders a Reserve Report evaluating the Oil and
Gas Properties of the Company and its Subsidiaries.

(b) With the delivery of each Reserve Report, the Company shall provide to the
Holders a certificate from a Responsible Officer certifying that: (i) the
information contained in the Reserve Report and any other information delivered
in connection therewith is true and correct in all material respects, it being
understood that each Reserve Report is necessarily based upon professional
opinions, estimates and projections, and the Company does not warrant that the
same will prove to be accurate, (ii) the Company or its Subsidiaries own good
and defensible title to the Oil and Gas Properties evaluated in such Reserve
Report and such Properties are free of all Liens except for Liens permitted by
Section 5.3, (iii) except as set forth on an exhibit to the certificate, on a
net basis there are no Material Gas Imbalances, take or pay or other prepayments
in excess of the volume specified in Section 2.1(o) with respect to its Oil and
Gas Properties evaluated in such Reserve Report which would require the Company
or any Subsidiary to deliver Hydrocarbons either generally or produced from such
Oil and Gas Properties at some future time without then or thereafter receiving
full payment therefor, (iv) none of their Oil and Gas Properties have been sold
since the delivery of the last Reserve Report except Hydrocarbons sold in the
ordinary course and other Oil and Gas Properties as set forth on an exhibit to
the certificate, which certificate shall list all of its Oil and Gas Properties
(other than Hydrocarbons sold in the ordinary course of business) sold and in
such detail as reasonably required by the Majority Holders (directly or acting
through the Collateral Agent pursuant to written direction from the Majority
Holders) and (v) attached thereto is a schedule of the Oil and Gas Properties
evaluated by such Reserve Report that are Mortgaged Properties and demonstrating
the percentage of the total value of the proved Oil and Gas Properties that the
value of such Mortgaged Properties represent in compliance with Section 4.15(a).

(c) With the delivery of each Reserve Report, the Company shall provide to the
Holders an engineering update based upon then-current SEC pricing (an “SEC
Report”). Company may (but is not obligated to) provide additional SEC Reports
to the Holders not more than one time during each fiscal quarter.

4.14. Title Information.

(a) On or before the delivery to the Holders of each year-end Reserve Report
required by Section 4.13(a) (and if requested by the Majority Holders in
connection with the delivery of any other Reserve Report required pursuant to
Section 4.13(a)), the Company will deliver title information in form and
substance acceptable to the Majority Holders (directly or acting through the
Collateral Agent pursuant to written direction from the Majority Holders)
covering enough of the Oil and Gas Properties evaluated by such Reserve Report
that were not included in the immediately preceding Reserve Report, so that the
Collateral Agent shall have received together with title information previously
delivered to the Collateral Agent, satisfactory (to the Majority Holders) title
information on at least 80% of the Recognized Value of the proved Oil and Gas
Properties evaluated by such Reserve Report reasonably satisfactory to the
Majority Holders.

(b) If the Company has provided title information for additional Properties
under Section 4.14(a), the Company shall, within 60 days of notice from the
Majority Holders (or the Collateral Agent acting at the written direction of the
Majority Holders), that title defects or exceptions exist with respect to such
additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 5.3 raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Excepted Liens (other
than

 

25



--------------------------------------------------------------------------------

Excepted Liens described in clauses (e), (g) and (h) of such definition) having
an equivalent value or (iii) deliver title information in form and substance
acceptable to the Majority Holders so that the Collateral Agent shall have
received, together with title information previously delivered to the Collateral
Agent, satisfactory (to the Majority Holders) title information on at least 80%
of the Recognized Value of the proved Oil and Gas Properties evaluated by such
Reserve Report.

4.15. Additional Collateral; Additional Guarantors.

(a) The Company shall review each Reserve Report delivered pursuant to Section
4.13 and the list of current Mortgaged Properties (as described in
Section 4.13(b)(v)) to ascertain whether the Mortgaged Properties represent at
least 90% of the Recognized Value of the proved Oil and Gas Properties evaluated
in the most recently completed Reserve Report after giving effect to exploration
and production activities, acquisitions, dispositions and production. In the
event that the Mortgaged Properties do not represent at least 90% of such
Recognized Value, then the Company shall, and shall cause its Subsidiaries
(other than any Exempt CFC or Subsidiary thereof) to, grant, within 30 days
after delivery of the certificate required under Section 4.13(b), to the
Collateral Agent as security for the Notes a Lien interest (provided that Liens
pursuant to the First Lien Documents and Excepted Liens of the type described in
clauses (a) to (d) and (f) of the definition thereof may exist, but subject to
the provisos at the end of such definition) on additional Oil and Gas Properties
not already subject to a Lien of the Security Documents such that after giving
effect thereto, the Mortgaged Properties will represent at least 90% of such
total value. All such Liens will be created and perfected by and in accordance
with the provisions of Mortgages, deeds of trust, security agreements and
financing statements or other Security Documents, all in form and substance
reasonably satisfactory to, and as are necessary to maintain or establish the
perfected security interest of, the Collateral Agent in the applicable
Collateral with the requisite priority required pursuant to the Note Documents
and in sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes. In order to comply with the foregoing, if
any Subsidiary grants a Lien on its Oil and Gas Properties to the Collateral
Agent for the ratable benefit of the Holders and such Subsidiary is not a
Guarantor, then it shall become a Guarantor and comply with Section 4.15(b).

(b) Within 30 days following the creation, acquisition or other formation of any
Subsidiary (other than any Exempt CFC or Subsidiary thereof), the Company shall
cause such Subsidiary to become a party to a Guaranty Agreement and to guarantee
the Notes and to grant the liens required pursuant thereto and to execute and
deliver all such any filings or other documents, instruments and/or other
agreements as are necessary to maintain or establish the perfected security
interest of the Collateral Agent in the Collateral of such Subsidiary with the
requisite priority required pursuant to the Note Documents.

4.16. ERISA Compliance.

The Company will promptly furnish and will cause the Subsidiaries and any ERISA
Affiliate to promptly furnish to the Holders (i) promptly after the filing
thereof with the United States Secretary of Labor, the IRS or the PBGC, copies
of each annual and other report with respect to each Plan or any trust created
thereunder, (ii) immediately upon becoming aware of the occurrence of any ERISA
Event or of any “prohibited transaction,” as described in Section 406 of ERISA
or in Section 4975 of the Code, in connection with any Plan or any trust created
thereunder, a written notice signed by the President or the principal Financial
Officer of the Company, the Subsidiary or the ERISA Affiliate, as the case may
be, specifying the nature thereof, what action the Company, the Subsidiary or
the ERISA Affiliate, as applicable, is taking or proposes to take with respect
thereto, and, when known, any action taken or proposed by the IRS, the
Department of Labor or the PBGC with respect thereto, and (iii) immediately upon
receipt thereof, copies of any notice of the PBGC’s intention to terminate or to
have a trustee appointed to administer any Plan. With respect to each Plan
(other than a Multiemployer Plan), the Company will, and will cause each
Subsidiary and ERISA Affiliate to, (i) satisfy in full and in a timely

 

26



--------------------------------------------------------------------------------

manner, without incurring any late payment or underpayment charge or penalty and
without giving rise to any lien, all of the contribution and funding
requirements of Section 412 of the Code (determined without regard to
subsections (d), (e), (f) and (k) thereof) and of Section 302 of ERISA
(determined without regard to sections 303, 304 and 306 of ERISA), and (ii) pay,
or cause to be paid, to the PBGC in a timely manner, without incurring any late
payment or underpayment charge or penalty, all premiums required pursuant to
sections 4006 and 4007 of ERISA.

SECTION 5. NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

5.1. Financial Covenants.

(a) The Company will not, as of the last day of any fiscal quarter, permit the
ratio of its Total Debt to EBITDAX to exceed the ratio set forth below for each
such period:

 

Fiscal Quarter Ending  

Maximum Ratio of Total Debt

to EBITDAX

  June 30, 2016   5.25 to 1.00   September 30, 2016   5.00 to 1.00  
December 31, 2016   4.75 to 1.00   March 31, 2017 and thereafter   4.50 to 1.00
 

EBITDAX shall be calculated at the end of each fiscal quarter using the results
of the twelve-month period ending with that fiscal quarter end.

(b) The Company will not permit, as of the last day of any fiscal quarter, the
ratio of (i) its consolidated current assets (determined in accordance with GAAP
and including the unused amount of the total Commitments, but excluding non-cash
assets under ASC 815) to (ii) its consolidated current liabilities (determined
in accordance with GAAP and excluding non-cash obligations under ASC 815 and
current maturities under this Agreement) to be less than 1.5 to 1.0.

5.2. Indebtedness.

The Company will not, and will not permit any Guarantor to, incur, create,
assume or suffer to exist any Indebtedness, except:

(a) the incurrence by the Company and any Guarantor of additional Indebtedness
and letters of credit under Credit Facilities in an aggregate principal amount
at any one time outstanding under this clause (a) (with letters of credit being
deemed to have a principal amount equal to the maximum potential liability of
the Company and its Guarantors thereunder) not to exceed the greater of (i)
$120.0 million and (ii) the Borrowing Base;

(b) the Notes or other Obligations arising under the Note Documents or any
guaranty of or suretyship arrangement for the Notes or other Obligations arising
under the Note Documents;

 

27



--------------------------------------------------------------------------------

(c) accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than 90 days
past the date of invoice or delinquent or which are being diligently contested
in good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP;

(d) Indebtedness under Capital Leases not to exceed $1,000,000;

(e) Indebtedness associated with bonds or surety obligations required by
Governmental Requirements in connection with the operation of the Oil and Gas
Properties;

(f) intercompany Indebtedness between the Company and any Subsidiary or between
Subsidiaries to the extent permitted by Section 5.5(d); provided that such
Indebtedness is not held, assigned, transferred, negotiated or pledged to any
Person other than the Company or one of its Wholly-Owned Subsidiaries, and,
provided further, that any such Indebtedness owed by either the Company or a
Guarantor shall be subordinated to the Notes and Obligations arising under the
Note Documents on terms set forth in the Guaranty Agreement;

(g) Permitted Refinancing Indebtedness in exchange for, or the net proceeds of
which are used to renew, refund, refinance, replace, defease or discharge any
Indebtedness (other than intercompany Indebtedness) that was permitted by this
Agreement to be incurred under clauses (b), (d), (g), (i) or (s) of this Section
5.2;

(h) endorsements of negotiable instruments for collection in the ordinary course
of business;

(i) Indebtedness existing on the date hereof and disclosed to the Initial
Purchaser on Schedule 5.2(i);

(j) the guarantee by the Company or any of the Guarantors of Indebtedness of the
Company or a Guarantor to the extent that the guaranteed Indebtedness was
permitted to be incurred by another provision of this Section 5.2; provided that
if the Indebtedness being guaranteed is subordinated to or pari passu with the
Notes, then the Guarantee must be subordinated or pari passu, as applicable, to
the same extent as the Indebtedness guaranteed;

(k) the incurrence by the Company or any of its Guarantors of Indebtedness in
respect of unemployment self-insurance, health, disability, public liability or
other benefits obligations or bid, plugging or abandonment, appeal,
reimbursement, performance, surety and similar bonds and completion guarantees
provided by the Company or a Guarantor in the ordinary course of business and
any Guarantees or letters of credit functioning as or supporting any of the
foregoing bonds or obligations and workers’ compensation claims in the ordinary
course of business;

(l) the incurrence by the Company or any of its Guarantors of Indebtedness
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument inadvertently drawn against insufficient funds, so
long as such Indebtedness is covered within five Business Days;

(m) any obligation of a Person in respect of a farm-in agreement or similar
arrangement whereby such Person agrees to pay all or a share of the drilling,
completion or other expenses of an exploratory or development well (which
agreement may be subject to a maximum payment obligation, after which expenses
are shared in accordance with the working or participation interest therein or
in accordance with the agreement of the parties) or perform the drilling,
completion or other operation on such well in exchange for an ownership interest
in an oil or natural gas property;

 

28



--------------------------------------------------------------------------------

(n) the incurrence by the Company or any Guarantor of in-kind obligations
relating to net oil or natural gas balancing positions arising in the ordinary
course of business, or any final settlement thereof in cash if required pursuant
to the terms thereof;

(o) the incurrence by the Company or its Guarantors of Indebtedness consisting
of the financing of insurance premiums in customary amounts consistent with the
operations and business of the Company and the Guarantors;

(p) the incurrence by the Company or any of its Guarantors of Indebtedness
arising from agreements of the Company or any Guarantor providing for
indemnification, adjustment of purchase price, holdbacks, earn outs, or similar
obligations, in each case incurred or assumed in connection with the disposition
or acquisition of any business, assets or Capital Stock of a Subsidiary in a
transaction permitted by this Agreement, provided that such obligation is not
reflected as a liability on the face of the balance sheet of the Company or any
Guarantor; and

(q) Permitted Senior Debt and any guarantees thereof; provided that the
aggregate principal amount (or accreted value, if applicable) of all Permitted
Senior Debt outstanding at any one time (without duplication, and taking into
account all concurrent payments or redemptions of Permitted Senior Debt with the
proceeds of other Permitted Senior Debt, to the extent otherwise permitted
hereunder) shall not exceed (i) $300,000,000 less (ii) the aggregate stated
principal amount of Permitted Senior Debt purchased pursuant to any Senior Debt
Purchase. Upon each such incurrence of Permitted Senior Debt, the Company shall
be deemed to represent and warrant to the Holders that both before and
immediately after giving effect to the incurrence of such Permitted Senior Debt
(and any concurrent repayment of other Permitted Senior Debt refinanced with
such Permitted Senior Debt then being incurred, as the case may be, with the
proceeds of such incurrence), no Event of Default shall occur and be continuing
or would result therefrom;

(r) Indebtedness arising under Swap Agreements permitted under Section 5.17
hereof; and

(s) the incurrence by the Company or any of its Guarantors of additional
Indebtedness or the issuance by the Company of any Disqualified Stock in an
aggregate principal amount (or accreted value, as applicable) at any time
outstanding, including all Permitted Refinancing Indebtedness incurred to renew,
refund, refinance, replace, defease or discharge any Indebtedness incurred or
Disqualified Stock issued pursuant to this clause (s), not to exceed the greater
of (i) $10.0 million in the aggregate at any one time outstanding and (ii) 2% of
the Company’s ACNTA determined as of the date of such incurrence.

For purposes of determining compliance with this Section 5.2, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (s) above, the Company will be
permitted to divide, classify, redivide or reclassify such item of Indebtedness
on the date of its incurrence, or later divide, classify, redivide or reclassify
all or a portion of such item of Indebtedness, in any manner that complies with
this Section 5.2. The accrual of interest or preferred stock dividends, the
accretion or amortization of original issue discount, the payment of interest on
any Indebtedness in the form of additional Indebtedness with the same terms, the
reclassification of preferred stock as Indebtedness due to a change in
accounting principles, fluctuations in the termination value of Hedging
Obligations and the payment of dividends or distributions on preferred stock or
Disqualified Stock in the form of additional shares of the same class of
preferred stock or Disqualified Stock will not be deemed to be an incurrence of
Indebtedness or an issuance of preferred stock or Disqualified Stock for
purposes of this Section 5.2; provided in each such case, that the amount
thereof (excluding any dividends and distributions to the extent payable in
Capital Stock (other than Disqualified Stock) of the Company or any Guarantor)
is included in Fixed Charges of the Company as accrued.

The amount of any Indebtedness outstanding as of any date will be:

 

29



--------------------------------------------------------------------------------

(1) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;

(2) the principal amount of the Indebtedness, in the case of any other
Indebtedness; and

(3) in respect of Indebtedness of another Person secured by a Lien on the assets
of the specified Person, the lesser of the Fair Market Value of such assets at
the date of determination and the amount of the Indebtedness of the other
Person;

(4) in the case of any Capital Lease Obligation, the amount determined in
accordance with the definition thereof;

(5) in the case of any preferred stock other than Disqualified Stock, the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed redemption price or repurchase price; and

(6) in the case of any Disqualified Stock, the amount deemed outstanding
pursuant to the definition of such term.

5.3. Liens.

The Company will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Lien on any of its Properties (now owned or
hereafter acquired), except:

(a) Liens securing the payment of the Notes or any other Obligations arising
under the Note Documents;

(b) Lien securing the payment of Indebtedness incurred under Section 5.2(a);

(c) Excepted Liens;

(d) Liens securing Capital Leases permitted by Section 5.2(d) but only on the
Property under lease;

(e) Liens existing on the date hereof and disclosed to the Initial Purchaser on
Schedule 5.3(d);

(f) Liens on Property not constituting collateral for the Notes or the
Obligations arising under the Note Documents and not otherwise permitted by the
foregoing clauses of this Section 5.3;

(g) Liens on Property of a Person existing at the time such Person becomes a
Guarantor or is merged with or into or consolidated with the Company or any
Guarantor; provided that such Liens were in existence prior to the contemplation
of such Person becoming a Guarantor or such merger or consolidation and do not
extend to any Property other than those of the Person that becomes a Guarantor
or is merged with or into or consolidated with the Company or any
Guarantor (together with all improvements, additions, accessions and contractual
rights relating primarily thereto and all proceeds thereof);

(h) Liens on Property (including Capital Stock) existing at the time of
acquisition of the Property by the Company or any Subsidiary of the Company;
provided that such Liens were in existence prior to such acquisition and not
incurred in contemplation of, such acquisition;

 

30



--------------------------------------------------------------------------------

(i) Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under this Agreement; provided that:

(i) the new Lien is limited to all or part of the same Property that secured or,
under the written agreements pursuant to which the original Lien arose, could
secure the original Lien (plus improvements and accessions to, such property or
proceeds or distributions thereof); and

(ii) the Indebtedness secured by the new Lien is not increased to any amount
greater than the sum of (A) the outstanding principal amount, or, if greater,
committed amount, of the Indebtedness renewed, refunded, refinanced, replaced,
defeased or discharged with such Permitted Refinancing Indebtedness and (B) an
amount necessary to pay any fees and expenses, including premiums, related to
such renewal, refunding, refinancing, replacement, defeasance or discharge; and

(j) Liens incurred by the Company or any Guarantor with respect to Indebtedness
permitted to be incurred under this Agreement, provided that, after giving
effect to any such incurrence, the aggregate principal amount of all other
Indebtedness then outstanding and secured by any Liens incurred pursuant to this
clause (j) does not exceed the greater of (i) $10.0 million and (ii) 2% of the
Company’s ACNTA determined as of the date of such incurrence.

5.4. Restricted Payments; Redemption of Permitted Senior Debt.

(a) The Company will not, and will not permit any Guarantor to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment;
provided that, so long as no Default has occurred and is continuing or will
result therefrom, this Section 5.4(a) will not prohibit:

(i) the declaration and payment dividends with respect to the Company’s Capital
Stock payable solely in additional shares of its Capital Stock (other than
Disqualified Stock except to the extent such Disqualified Stock is permitted to
be issued under Section 5.2);

(ii) the declaration and payment or dividends or distributions by any Subsidiary
ratably with respect to its Capital Stock;

(iii) Restricted Payments (1) to current or former officer, director or employee
of the Company or any of its Subsidiaries (or their heirs, estates or permitted
transferees) pursuant to and in accordance with any equity subscription
agreement, stock option agreement, shareholders’ agreement or similar agreement
or (2) to allow the payment of cash in lieu of the issuance of fractional shares
upon the exercise of options or warrants, stock dividends or splits or the
conversion or exchange of Capital Stock of any such Person or of Indebtedness
into such Capital Stock;

(iv) Restricted Payments to the Parent Company to fund selling, general and
administrative expenses of the Parent Company, not to exceed $750,000 in any
12-month period;

(v) Restricted Payment in exchange for, or out of or with the net cash proceeds
of the substantially concurrent sale (other than to a Subsidiary of the Company)
of, Capital Stock of the Company or from the substantially concurrent
contribution of common equity capital to the Company;

 

31



--------------------------------------------------------------------------------

(vi) the declaration and payment of regularly scheduled or accrued dividends to
holders of any class or series of Disqualified Stock of the Company issued in
accordance with Section 5.2; and

(vii) other Restricted Payments in an aggregate amount not to exceed $12.0
million since the date of this Agreement.

(b) The Company will not, and will not permit any Guarantor to, repurchase or
redeem of or otherwise optionally or voluntarily purchase, redeem or otherwise
acquire (whether in whole or in part) any Permitted Senior Debt; provided that,
so long as no Event of Default shall have occurred and be continuing or would
result therefrom, this Section 5.4(b) will not prohibit:

(i) the purchase of Permitted Senior Debt, in whole or in part, pursuant to any
Senior Debt Purchase; and

(ii) repurchases of Permitted Senior Indebtedness at a purchase price not
greater than (a) 101% of the principal amount of such subordinated Indebtedness
in the event of a Change of Control or (b) 100% of the principal amount of such
Indebtedness in the event of an Asset Sale, in each case plus accrued and unpaid
interest thereon, to the extent required by the terms of such Indebtedness, but
only if, in the case of a Change of Control, the Company has first complied with
and fully satisfied its obligations under Section 3.9 hereof.

5.5. Investments, Loans and Advances.

The Company will not, and will not permit any Subsidiary to, make or permit to
remain outstanding any Investments in or to any Person, except that the
foregoing restriction shall not apply to:

(a) Investments reflected in the Financial Statements or which are disclosed to
the Initial Purchaser in Schedule 5.5(a);

(b) accounts receivable arising in the ordinary course of business;

(c) Investments in Cash Equivalents;

(d) Investments made by any Lonestar Party in any other Lonestar Party or by any
Subsidiary in or to any Lonestar Party;

(e) Investments (including, without limitation, capital contributions) in
general or limited partnerships or other types of entities (each a “venture”)
entered into by the Company or a Subsidiary with others in the ordinary course
of business; provided that (i) any such venture is engaged exclusively in oil
and gas exploration, development, production, processing and related activities,
including transportation, (ii) the interest in such venture is acquired in the
ordinary course of business and on fair and reasonable terms and (iii) unless
such venture is with an Affiliate of the Initial Purchaser, such venture
interests acquired and capital contributions made (valued as of the date such
interest was acquired or the contribution made) do not exceed, in the aggregate
at any time outstanding an amount equal to $1,000,000;

(f) Investments made by the Company or a Guarantor in direct ownership interests
in additional Oil and Gas Properties and gas gathering systems related thereto
or related to farm-out, farm-in, joint operating, joint venture or area of
mutual interest agreements, gathering systems, pipelines or other similar

 

32



--------------------------------------------------------------------------------

arrangements which are usual and customary in the oil and gas exploration and
production business located within the geographic boundaries of the United
States of America, provided that (A) the Company shall be in compliance, on a
pro forma basis after giving effect to any such Investment, with the financial
covenants set forth in Section 5.1 recomputed as of the last day of the most
recently ended fiscal quarter of the Company for which financial statements are
available, and (B) no Event of Default shall have occurred and be continuing or
would result therefrom;

(g) loans or advances to employees, managers, officers or directors in the
ordinary course of business of the Company or any of its Subsidiaries, in each
case only as permitted by applicable law, including Section 402 of the Sarbanes
Oxley Act of 2002, but in any event all such amounts under this clause (g) not
to exceed $1,000,000 in the aggregate at any time (which amount is in addition
to the Investments otherwise permitted by this Section 5.5);

(h) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 5.5 owing to the
Company or any Subsidiary as a result of a bankruptcy or other insolvency
proceeding of the obligor in respect of such debts or upon the enforcement of
any Lien in favor of the Company or any of its Subsidiaries;

(i) Investments by the Company or any Guarantor in a Person whose primary
business is the Oil and Gas Business, if as a result of such Investment such
Person becomes a Guarantor or such Person is merged, consolidated or amalgamated
with or into, or transfers or conveys substantially all of its assets to, or is
liquidated into, the Company or Guarantor;

(j) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with Section
5.12;

(k) any acquisition of assets or Capital Stock or other Investment in any Person
solely in exchange for the issuance of Capital Stock (other than Disqualified
Stock) of the Company;

(l) any Investments received in compromise or resolution of (A) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of the Company or any of its Subsidiaries, including pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of any trade creditor or customer; or (B) litigation, arbitration or other
disputes;

(m) Investments represented by Hedging Obligations;

(n) any Guarantee of Indebtedness permitted to be incurred by Section 5.2 other
than a guarantee of Indebtedness of an Affiliate of the Company that is not a
Guarantor;

(o) Investments acquired as a result of the acquisition by the Company or any
Guarantor of another Person, including by way of a merger, amalgamation or
consolidation with or into the Company or any of Guarantor, or all or
substantially all of the assets of another Person, in each case, in a
transaction that is not prohibited by Section 5.11 to the extent that such
Investments were not made in contemplation of such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation;

(p) Permitted Business Investments;

(q) Guarantees of performance or other obligations (other than Indebtedness)
arising in the ordinary course of business, including obligations under oil and
natural gas exploration, development, joint operating and related agreements and
licenses or concessions related to the Oil and Gas Business;

 

33



--------------------------------------------------------------------------------

(r) Investments received as a result of a foreclosure by, or other transfer of
title to, the Company or any of the Guarantors with respect to any secured
Investment in default;

(s) receivables owing to the Company or any Guarantor created or acquired in the
ordinary course of business and payable or dischargeable in accordance with
customary trade terms; provided that such trade terms may include such
concessionary trade terms as the Company or any such Guarantor deems reasonable
under the circumstances;

(t) advances and prepayments for asset purchases in the ordinary course of
business; and

(u) other Investments not to exceed $1,000,000 in the aggregate at any time.

5.6. Nature of Business; International Operations .

The Company will not, and will not permit any Subsidiary to, allow any material
change to be made in the character of its business as currently conducted by it
and business activities reasonably incidental thereto as an independent oil and
gas exploration and production company with operations in the continental United
States. From and after the date hereof, the Company and its Subsidiaries will
not acquire or make any other expenditure (whether such expenditure is capital,
operating or otherwise) in or related to, any Oil and Gas Properties not located
within the geographical boundaries of the United States or in the offshore
federal waters of the United States.

5.7. Limitation on Leases.

The Company will not, and will not permit any Subsidiary to, create, incur,
assume or suffer to exist any obligation for the payment of rent or hire of
Property of any kind whatsoever (real or Person al but excluding (a) Capital
Leases, leases of Hydrocarbon Interests, and leases of drilling rigs and
(b) leases of compression equipment not to exceed $5,000,000 in any period of
twelve consecutive calendar months), under leases or lease agreements which
would cause the aggregate amount of all payments made by the Company and the
Subsidiaries pursuant to all such leases or lease agreements, including, without
limitation, any residual payments at the end of any lease, to exceed $1,000,000
in any period of twelve consecutive calendar months during the life of such
leases.

5.8. Use of Proceeds.

The Company will not permit the proceeds of the Notes to be used for any purpose
other than those permitted by Section 2.1(q). Neither the Company nor any Person
acting on behalf of the Company has taken or will take any action which might
cause any of the Note Documents to violate Regulations T, U or X or any other
regulation of the Board or to violate Section 7 of the Securities Exchange Act
of 1934 or any rule or regulation thereunder, in each case as now in effect or
as the same may hereinafter be in effect.

5.9. ERISA Compliance.

The Company will not, and will not permit any Subsidiary to, at any time:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Company, a Subsidiary or any ERISA Affiliate could be
subjected to either a civil penalty assessed pursuant to subsections (c), (i) or
(l) of Section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D of the
Code.

 

34



--------------------------------------------------------------------------------

(b) terminate, or permit any ERISA Affiliate to terminate, any Plan in a manner,
or take any other action with respect to any Plan, which could result in any
liability of the Company, a Subsidiary or any ERISA Affiliate to the PBGC.

(c) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Company, a Subsidiary or any ERISA
Affiliate is required to pay as contributions thereto.

(d) permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of Section 302 of ERISA or
Section 412 of the Code, whether or not waived, with respect to any Plan.

(e) permit, or allow any ERISA Affiliate to permit, the actuarial present value
of the benefit liabilities under any Plan maintained by the Company, a
Subsidiary or any ERISA Affiliate which is regulated under Title IV of ERISA to
exceed the current value of the assets (computed on a plan termination basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities. The term “actuarial present value of the benefit liabilities” shall
have the meaning specified in Section 4041 of ERISA.

(f) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
Multiemployer Plan.

(g) acquire, or permit any ERISA Affiliate to acquire, an interest in any Person
that causes such Person to become an ERISA Affiliate with respect to the Company
or a Subsidiary or with respect to any ERISA Affiliate of the Company or a
Subsidiary if such Person sponsors, maintains or contributes to, or at any time
in the six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (i) any Multiemployer Plan, or (ii) any other Plan that is
subject to Title IV of ERISA under which the actuarial present value of the
benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities.

(h) incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA.

(i) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in Section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability.

(j) amend, or permit any ERISA Affiliate to amend, a Plan resulting in an
increase in current liability such that the Company, a Subsidiary or any ERISA
Affiliate is required to provide material security to such Plan under
Section 401(a)(29) of the Code.

5.10. Sale or Discount of Receivables Leases.

Except for receivables obtained by the Company or any Subsidiary out of the
ordinary course of business or the settlement of joint interest billing accounts
in the ordinary course of business or discounts granted to settle collection of
accounts receivable or the sale of defaulted accounts arising in the ordinary

 

35



--------------------------------------------------------------------------------

course of business in connection with the compromise or collection thereof and
not in connection with any financing transaction, the Company will not, and will
not permit any Subsidiary to, discount or sell (with or without recourse) any of
its notes receivable or accounts receivable.

5.11. Mergers, Etc.

The Company will not, and will not permit any Guarantor to, merge into or with
or consolidate with any other Person, or sell, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its Property to any other Person or liquidate or dissolve,
unless:

(a) the Company is the continuing or surviving company, or

(b) in the case of any such transaction not involving the Company and the
applicable Guarantor is not the continuing or surviving company in such
transaction, such surviving or continuing Person becomes a Guarantor pursuant to
the terms of this Agreement.

5.12. Asset Sales.

The Company will not, and will not permit any Guarantor to, effect any Asset
Sale except for:

(a) the sale of Hydrocarbons in the ordinary course of business, and the sale or
other transfer in the ordinary course of business of Oil and Gas Properties (or
interests therein) to which no proved reserves or oil or gas are attributed;

(b) farmouts of undeveloped acreage or depths and assignments in connection with
such farmouts and reassignments of Oil and Gas Property to a farmor upon
expiration or termination of a farmout;

(c) a transfer of assets between or among the Lonestar Parties;

(d) an issuance of Capital Stock by a Guarantor to the Company or to any other
Guarantor;

(e) the sale, lease, conveyance or other disposition of equipment, inventory,
products, services or accounts receivable in the ordinary course of business and
any sale or other disposition of surplus, damaged, worn-out or obsolete assets
(including the abandonment or other disposition of licenses and sublicenses of
software, intellectual property or other general intangibles that are, as
determined in good faith by the Company, no longer economically practicable to
maintain or useful in the conduct of the business of the Company and its
Subsidiaries taken as whole);

(f) licenses and sublicenses by the Company or any of its Subsidiaries of
software or intellectual property in the ordinary course of business;

(g) any surrender or waiver of contract rights or settlement, release, recovery
on or surrender of contract, tort or other claims in the ordinary course of
business;

(h) the granting of Liens not prohibited by Section 5.3 hereof;

(i) the sale or other disposition of cash or Cash Equivalents or the sale or
other disposition of other financial assets in the ordinary course of business;

(j) Restricted Payments and Investments that do not violate Section 5.4 and 5.5,
respectively;

 

36



--------------------------------------------------------------------------------

(k) the abandonment, farm-out, lease or sublease of developed or undeveloped Oil
and Gas Properties in the ordinary course of business;

(l) Asset Swaps; and

(m) the disposition of assets or Capital Stock received in settlement of debts
owing to the Company as a result of foreclosure, perfection or enforcement of
any Lien or debt, which debts were owing thereto.

(n) Assets Sales in addition to those permitted under clauses (a) through (m)
above; provided (i) no Event of Default has occurred and is continuing or would
result therefrom; (ii) 75% of the consideration received in respect of such
Asset Sale is in the form of cash or Cash Equivalents, (iii) the consideration
received in respect of such sale or other disposition is equal to or greater
than the fair market value of the property disposed (as reasonably determined by
the board of directors of the Company; (iv) the net cash proceeds of such Asset
Sale are applied as required under Section 3.7; and

(o) Assets Sales in addition to those permitted under clauses (a) through (n)
above having a fair market value not to exceed $1,000,000 during any 12-month
period.

For purposes of clause (n) above, each of the following will be deemed to be
cash:

(1) any liabilities, as shown on the Company’s most recent consolidated balance
sheet, of the Company or any Guarantor (other than contingent liabilities and
liabilities that are by their terms subordinated to the Notes or any Guarantee)
that are assumed by the transferee of any such assets pursuant to a customary
novation, indemnity or other agreement that releases the Company or such
Guarantor from or indemnifies against further liability or that are otherwise
cancelled or terminated in connection with the transaction with such transferee;

(2) any securities, notes or other obligations received by the Company or any
such Guarantor from such transferee that are, within 60 days of the Asset Sale
converted by the Company or such Guarantor into cash, to the extent of the cash
received in that conversion;

(3) with respect to any Asset Sale of Oil and Gas Properties by the Company or
any Guarantor where the Company or such Guarantor retains an interest in such
property, the costs and expenses of the Company or such Guarantor related to the
exploration, development, completion or production of such properties and
activities related thereto which the transferee (or an Affiliate thereof) agrees
to pay; and

(4) any stock or assets of the kind referred to in clauses (2) or (4) of Section
3.7(a).

5.13. Environmental Matters.

The Company will not, and will not permit any Subsidiary to, cause or permit any
of its Property to be in violation of, or do anything or permit anything to be
done which will subject any such Property to any Remedial Work under any
Environmental Laws, assuming disclosure to the applicable Governmental Authority
of all relevant facts, conditions and circumstances, if any, pertaining to such
Property where such violations or remedial obligations could reasonably be
expected to have a Material Adverse Effect.

 

37



--------------------------------------------------------------------------------

5.14. Transaction with Affiliates.

The Company will not, and will not permit any Subsidiary to, enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property or the rendering of any service, with any Affiliate (other
than the Guarantors and Wholly-Owned Subsidiaries of the Company) (each an
“Affiliate Transaction”) unless such transactions are otherwise permitted under
this Agreement and are upon fair and reasonable terms no less favorable to it
than it would obtain in a comparable arm’s length transaction with a Person not
an Affiliate or, if in the good faith judgment of the Company’s Board of
Directors, no comparable transaction is available with which to compare such
Affiliate Transaction, such Affiliate Transaction is otherwise fair to the
Company or the relevant Guarantor from a financial point of view.

The restrictions in this Section 5.14 will not apply to:

(a) any employment, consulting, severance, termination or similar agreement or
arrangement, stock option or stock ownership plan, employee benefit plan,
officer or director compensation or indemnification agreement, restricted stock
agreement, severance agreement or other compensation plan or arrangement entered
into by the Company or any of the Guarantors in the ordinary course of business
and payments, awards, grants or issuances of securities pursuant thereto;

(b) transactions between or among the Company and/or Guarantors and the issuance
of Guarantees for the benefit of the Company or a Guarantor;

(c) payment of reasonable and customary fees and reimbursements of expenses
(pursuant to indemnity arrangements or otherwise) of officers, directors,
employees or consultants of the Company or any of the Guarantors;

(d) any issuance of Capital Stock (other than Disqualified Stock) of the Company
to, or receipt of capital contributions from, Affiliates of the Company;

(e) payments to an Affiliate in respect of the Notes or any other Indebtedness
of the Company or any Guarantor on the same basis as concurrent payments made or
offered to be made in respect thereof to non-Affiliates;

(f) in the case of contracts for exploring for, drilling, developing, producing,
processing, gathering, transporting, marketing or storing Hydrocarbons, or
activities or services reasonably related or ancillary thereto, or other
operational contracts, that are entered into in the ordinary course of business
and otherwise in compliance with the terms of this Agreement which are on terms
substantially similar to those contained in similar contracts entered into by
the Company or any of the Guarantors with unrelated third parties, or if neither
the Company nor any Guarantor has entered into a similar contract with a third
party, then on the terms no less favorable than those available from third
parties on an arm’s length basis, in each case as determined in good faith by
the Company;

(g) transactions between the Company or any of the Guarantors and any other
Person, a director of which is also on the Board of Directors of the Company or
any direct or indirect parent company of the Company, and such common director
is the sole cause for such other Person to be deemed an Affiliate of the Company
or any of its Subsidiaries; provided that such director abstains from voting as
a member of the Board of Directors of the Company or any direct or indirect
parent company of the Company, as the case may be, on any transaction with such
other Person;

 

38



--------------------------------------------------------------------------------

(h) advances to or reimbursements of employees for moving, entertainment and
travel expenses and similar expenditures in the ordinary course of business;

(i) transactions effected in accordance with the terms of the agreements of the
Company or any Guarantor described in Schedule 5.14(i), and any amendment or
replacement of any of such agreements so long as such amendment or replacement
agreement is not materially less advantageous to the Company, taken as a whole,
than the agreement so amended or replaced;

(j) loans or advances to employees in the ordinary course of business in
accordance with past practices of the Company or the Guarantors, but in any
event not to exceed $1.0 million in the aggregate at any one time outstanding;

(k) any transaction in which the Company or any of its Subsidiaries, as the case
may be, delivers to the Majority Holders a letter from an accounting, appraisal,
advisory or investment banking firm of national standing stating that such
transaction is fair to the Company or such Guarantor from a financial point of
view or that such transaction meets the requirements of the first paragraph of
this Section 5.14;

(l) transactions with customers, clients, suppliers or purchasers or sellers of
goods or services, or lessors or lessees of property, in each case in the
ordinary course of business and otherwise in compliance with this Agreement
which are, in the aggregate (taking into account all the costs and benefits
associated with such transactions), not materially less favorable to the Company
and the Guarantors than those contained in similar contracts entered into by the
Company or any of the Guarantors with unrelated third parties, or if neither the
Company nor any Guarantor has entered into a similar contract with a third
party, then on the terms no less favorable than those available from third
parties on an arm’s length basis, in each case as determined in good faith by
the Company; and

(m) Restricted Payments permitted under Section 5.4.

5.15. Negative Pledge Agreements; Dividend Restrictions.

The Company will not, and will not permit any Subsidiary to, create, incur,
assume or suffer to exist any contract, agreement or understanding (other than
this Agreement, the Security Documents, the First Lien Documents, the Permitted
Senior Debt Documents or Capital Leases creating Liens permitted by Section
5.3(c)) which in any way prohibits or restricts (or which requires the consent
of or notice to other Persons in connection therewith): (a) the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Collateral Agent and the Holders, (b) any Subsidiary from paying dividends
or making distributions to the Company or any Guarantor, (c) paying any
Indebtedness owed to, the Company or any other Subsidiary, (d) making loans or
advances to, or other Investments in, the Company or any other Subsidiary, or
(e) transferring any of its assets to the Company or any other Subsidiary.    

5.16. Gas Imbalances, Take-or-Pay or Other Prepayments.

The Company will not, and will not permit any Subsidiary to, (a) incur, become
or remain liable for, any Material Gas Imbalance, or (b) except in those
circumstances where in accordance with customary industry practice it would
otherwise be prudent to do so and such actions or transactions individually or
in the aggregate will not have a Material Adverse Effect, allow take-or-pay or
other prepayments with respect to the Oil and Gas Properties of the Company or
any Subsidiary that would require the Company or such Subsidiary to deliver
Hydrocarbons at some future time without then or thereafter receiving full
payment therefor.    

 

39



--------------------------------------------------------------------------------

5.17. Swap Agreements.

The Company will not, and will not permit any Subsidiary to, enter into any Swap
Agreements with any Person other than in the ordinary course and not for
speculative purposes.

5.18. Maintenance of Deposit Accounts.

The Company will not, and will not permit any Subsidiary to (a) establish or
maintain a deposit account, securities account or commodity account, without
delivering to the Collateral Agent (or the First Lien Agent pursuant to the
First Lien Documents) a control agreement signed by the Collateral Agent (or the
First Lien Agent pursuant to the First Lien Documents), the depository bank, the
other parties thereto and the applicable Lonestar Party, and otherwise in form
and substance reasonably satisfactory to the Collateral Agent acting at the
written direction of the Majority Holders (and with respect to indemnification
and exculpatory rights and payment obligations of the Collateral Agent
thereunder, the Collateral Agent ), covering the applicable deposit account,
securities account or commodity account, or (c) deposit or maintain Collateral
(including the proceeds thereof) in a deposit account, securities account or
commodities account that is not subject to a control agreement.

SECTION 6. EVENTS OF DEFAULT; ACCELERATION.

6.1. Events of Default.

Each of the following is an “Event of Default” (whatever the reason for such
Event of Default and whether it shall be involuntary or be effected by operation
of law):

(a) the Company shall fail to pay any principal of any Note when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise;

(b) the Company shall fail to pay any interest on any Note or any fee or any
other amount (other than an amount referred to in Section 6.1(a)) payable under
any Note Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with any Note Document or any
amendment or modification of any Note Document or waiver under such Note
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Note Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made (except that to the extent any
such representation or warranty is otherwise qualified by materiality, such
representation or warranty shall be true and correct when made or deemed made);

(d) the Company or any Subsidiary shall fail to observe or perform any covenant,
condition or agreement contained in Sections 4.3, 4.16 or 5;

(e) the Company or any Subsidiary shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in Section 6.1(a), Section 6.1(b) or Section 6.1(d)) or any other Note Document,
and such failure shall continue unremedied for a period of 30 days after notice
thereof from the Majority Holders to the Company;

 

40



--------------------------------------------------------------------------------

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable notice and cure period);

(g) any event or condition (other than a Change in Control) occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Guarantor or its debts, or of a substantial part
of its assets, under any Debtor Relief Laws whether Federal, state or foreign,
or similar law, now or hereafter in effect or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company or any Subsidiary or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) the Company or any Guarantor shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Debtor Relief Law, whether federal, state or foreign, or similar law, now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
Section 6.1(h), (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) the Company or any Guarantor shall admit in writing its inability or fail
generally to pay its debts as they become due;

(k) (i) one or more judgments for the payment of money in an aggregate amount in
excess of $1,000,000 (to the extent not covered by independent third party
insurance provided by insurers of the highest claims paying rating or financial
strength as to which the insurer does not dispute coverage and is not subject to
an insolvency proceeding) or (ii) any one or more non-monetary judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, shall be rendered against the Company, any Guarantor
or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Company or any Subsidiary to enforce any such judgment;

(l) the Note Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Company or a Guarantor party thereto or shall be repudiated by any of them, or
cease to create a valid and perfected Lien of the priority required thereby on
any of the collateral purported to be covered thereby, except to the extent
permitted by the terms of this Agreement, or the Company or any Subsidiary or
any of their Affiliates shall so state in writing;

(m) an ERISA Event shall have occurred that, in the opinion of the Majority
Holders, when taken together with all other ERISA Events that have occurred,
will result in liability of the Company and its Subsidiaries in an aggregate
amount exceeding $1,000,000 in any year; and

 

41



--------------------------------------------------------------------------------

(n) if any Senior Note outstanding on the date hereof (1) remains outstanding on
February 28, 2019 or (2) has, as of February 28, 2019, been refinanced with debt
with a stated maturity earlier than June 30, 2019.

6.2. Acceleration.

In the case of an Event of Default specified in clause (h) or (i) of Section 6.1
hereof with respect to the Company, all outstanding Notes will become due and
payable immediately without further action or notice. If any other Event of
Default occurs and is continuing, the Majority Holders may declare all the Notes
to be due and payable immediately. Upon any such declaration, the Notes shall
become due and payable immediately.    

The Majority Holders by written notice to the Company may, on behalf of all of
the Holders of all the Notes, rescind an acceleration and its consequences
hereunder, if the rescission would not conflict with any judgment or decree and
if all existing Events of Default (except nonpayment of principal of, premium
on, if any, or interest, if any, on the Notes that has become due solely because
of the acceleration) have been cured or waived.

6.3. Waiver of Past Defaults.

The Majority Holders by written notice to the Company may, on behalf of the
Holders of all of the Notes waive any existing Default or Event of Default and
its consequences hereunder, except a continuing Default or Event of Default in
the payment of principal of, premium on, if any, or interest, if any, on, the
Notes (including in connection with an offer to purchase); provided that the
Majority Holders may rescind an acceleration and its consequences, including any
related payment default that resulted from such acceleration. Upon any such
waiver, such Default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been cured for every purpose of this Agreement
and the Notes; but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereon.

6.4. Control by Majority.

The Majority Holders may direct the time, method and place of conducting any
proceeding for exercising any remedy available to the Holders and/or the
Collateral Agent or exercising any trust or power conferred on it. No individual
Holder (other than a Majority Holder) may pursue any remedy with respect to this
Agreement or the Notes.

SECTION 7. INCREASED COSTS, PAYMENTS FREE OF TAXES, ETC.

7.1. Increased Costs Generally.

If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Holder;

(b) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, notes,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

42



--------------------------------------------------------------------------------

(c) impose on any Holder any other condition, cost or expense (other than Taxes)
affecting this Agreement or the Notes;

and the result of any of the foregoing shall be to increase the cost to such
Holder or such other Recipient of agreeing to purchase, purchasing or
maintaining any Notes, or to increase the cost to such Holder or other
Recipient, or to reduce the amount of any sum received or receivable by such
Holder or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Holder or other Recipient, the Company will
pay to such Holder or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Holder or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

7.2. Capital Requirements.

If any Holder determines that any Change in Law affecting such Holder or any
lending office of such Holder or such Holder’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Holder’s capital or on the capital of such
holding company, if any, as a consequence of this Agreement, the commitments of
such Holder to purchase Notes or the Notes held by such Holder, to a level below
that which such Holder or such Holder’s holding company could have achieved but
for such Change in Law (taking into consideration such Holder’s policies and the
policies of such Holder’s holding company with respect to capital adequacy),
then from time to time the Company will pay to such Holder such additional
amount or amounts as will compensate such Holder or such Holder’s holding
company for any such reduction suffered.

7.3. Certificates for Reimbursement.

A certificate of a Holder or Recipient setting forth the amount or amounts
necessary to compensate such Holder or Recipient or its holding company, as the
case may be, as specified in Section 7.1 or Section 7.2 and delivered to the
Company, shall be conclusive absent manifest error. The Company shall pay such
Holder or Recipient, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

7.4. Delay in Requests.

Failure or delay on the part of any Holder or Recipient to demand compensation
pursuant to Section 7.1 or Section 7.2 shall not constitute a waiver of such
Holder’s or Recipient’s right to demand such compensation; provided that the
Company shall not be required to compensate a Holder or Recipient pursuant to
Section 7.1 or Section 7.2 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Holder or Recipient,
as the case may be, notifies the Company of the Change in Law giving rise to
such increased costs or reductions, and of such Holder’s or Recipient’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

7.5. Withholding.

Any and all payments by or on account of any obligation of any Note Party
hereunder or under any other Note Document shall be made free and clear of and
without reduction or withholding for any Taxes, except as required by applicable
law. If any applicable law requires the deduction or withholding of any Tax from
any such payment by a Withholding Agent, then the applicable Withholding Agent
shall be entitled to make such deduction or withholding and shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Note Party shall be increased as necessary

 

43



--------------------------------------------------------------------------------

so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made; provided, that in the
case of a Withholding Agent that is the Collateral Agent, the Collateral Agent
is permitted (but not required) to seek a written direction of the Majority
Holders in connection with any such deduction or withholding.

7.6. Other Taxes.

The Note Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Collateral Agent, within
30 days after demand therefor reimburse it for the payment of (which
reimbursement obligation shall survive the termination of this Agreement and the
repayment of the Obligations), any Other Taxes.

7.7. Indemnification.

(a) The Note Parties shall jointly and severally indemnify each Recipient,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Government Authority; provided that the Note Parties
shall not be required to compensate any Recipient pursuant to this Section
7.7(a) for any interest, additions to tax or penalties that accrue after 180
days after the date such Recipient first receives written notice of the relevant
Indemnified Taxes from the applicable Governmental Authority. Any Recipient
claiming indemnity pursuant to this Section 7.7(a) shall notify the Note Parties
of the imposition of the relevant Indemnified Taxes as soon as practicable after
the Recipient becomes aware of such imposition. A certificate or other written
notification as to the amount of such payment or liability (together with any
reasonable explanation thereof) delivered to the Company by a Recipient shall be
conclusive, absent manifest error.

(b) Each Holder shall severally indemnify the Collateral Agent, within 10 days
after demand therefor, for (i) any Indemnified Taxes attributable to such Holder
(but only to the extent that any Note Party has not already repaid the
Collateral Agent for such Indemnified Taxes and without limiting the obligation
of the Note Parties to do so), (ii) any Taxes attributable to such Holder’s
failure to comply with the provisions of Section 7.9, and (iii) any Excluded
Taxes attributable to such Holder, in each case, that are payable or paid by the
Collateral Agent in connection with any Note Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate or other written notification as to the amount of such
payment or liability delivered to any Holder by the Collateral Agent shall be
conclusive absent manifest error. Each Holder hereby authorizes the Collateral
Agent to set off and apply any and all amounts payable by the Collateral Agent
to the Holder against any amount due to the Collateral Agent from such Holder
under this Section 7.7(b).

7.8. Evidence of Payment.

As soon as practical after any payment of Taxes by any Note Party to a
Governmental Authority as provided in this Section 7, the Company shall deliver
to the Collateral Agent and the applicable Holder the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the reporting such payment or other evidence of such payment
reasonably satisfactory to the Collateral Agent and the Holders.

 

44



--------------------------------------------------------------------------------

7.9. Forms.

Any Holder that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Note Document shall deliver to the
Company and the Collateral Agent, at the time or times reasonably requested by
the Company or the Collateral Agent, such properly completed and executed
documentation reasonably requested by the Company or the Collateral Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Holder, if reasonably requested by the Company or
the Collateral Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Collateral Agent as
will enable the Company or the Collateral Agent, as applicable, to determine
whether or not such Holder is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 7.9(a), (b)
and (d) below) shall not be required if in the Holder’s reasonable judgment such
completion, execution or submission would subject such Holder to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Holder.

Without limiting the generality of the foregoing,

(a) any Holder that is a U.S. Person shall deliver to the Company and the
Collateral Agent on or prior to the date on which such Holder becomes a Holder
under this Agreement (and from time to time thereafter upon the reasonable
request of the Company or the Collateral Agent), executed copies of IRS Form W-9
certifying that such Holder is exempt from U.S. federal backup withholding tax;

(b) any Foreign Holder shall, to the extent it is legally entitled to do so,
deliver to the Company and the Collateral Agent (in such number of copies as
shall be reasonably requested by the recipient) on or prior to the date on which
such Foreign Holder becomes a Holder under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Collateral Agent),
whichever of the following is applicable:

(i) in the case of a Foreign Holder claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Note Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(ii) executed copies of IRS Form W-8ECI;

(iii) in the case of a Foreign Holder claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Holder is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Company within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E,
as applicable; or

(iv) to the extent a Foreign Holder is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E,

 

45



--------------------------------------------------------------------------------

a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Holder is a partnership and one or more direct or indirect partners of
such Foreign Holder are claiming the portfolio interest exemption, such Foreign
Holder may provide a U.S. Tax Compliance Certificate on behalf of each such
direct and indirect partner;

(c) any Foreign Holder shall, to the extent it is legally entitled to do so,
deliver to the Company and the Collateral Agent (in such number of copies as
shall be reasonably requested by the recipient) on or prior to the date on which
such Foreign Holder becomes a Holder under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Collateral Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Company or the Collateral Agent, as applicable,
to determine the withholding or deduction required to be made; and

(d) if a payment made to a Holder under any Note Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Holder were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Holder
shall deliver to the Company and the Collateral Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Collateral Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the Collateral
Agent as may be necessary for the Company and the Collateral Agent, as
applicable, to comply with their obligations under FATCA and to determine that
such Holder has complied with such Holder’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (d), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement. For purposes of this Section, “applicable law”
includes FATCA.

Each Holder agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Collateral Agent in
writing of its legal inability to do so.

Notwithstanding anything to the contrary set forth herein or in any other Note
Document, all obligations for withholding obligations or payment of Taxes in
connection with any payments hereunder shall be the exclusive obligation of the
Company or the applicable Holder and, except as required by Governmental
Requirement of any Governmental Authority, the Collateral Agent shall have no
obligation to determine the amount of any Taxes to be paid or payable by any
Person.

7.10. Refunds.

If any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to Section 7 (including by the payment of additional amounts pursuant to Section
7.5), it shall pay to the indemnifying party an amount equal to such refund (but
only to the extent of indemnity payments made under this Section with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
Section 7.10 (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 7.10, in no event will the indemnified
party be required to pay any amount to an

 

46



--------------------------------------------------------------------------------

indemnifying party pursuant to this Section 7.10 the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 7.10 shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

7.11. Mitigation of Obligations; Replacement of Holders.

(a) Designation of a Different Lending Office. If any Holder requests
compensation under Section 7.1, or requires the Company to pay any Indemnified
Taxes or additional amounts to any Holder or any Governmental Authority for the
account of any Holder pursuant to Section 7.7, then such Holder shall (at the
request of the Company) use reasonable efforts to designate a different lending
office for funding or booking its Notes hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Holder, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 7.1 or 7.7, as the case may be, in
the future, and (ii) would not subject such Holder to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Holder. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Holder in
connection with any such designation or assignment.

(b) Replacement of Holders. If any Holder requests compensation under Section
7.1, or if the Company is required to pay any Indemnified Taxes or additional
amounts to any Holder or any Governmental Authority for the account of any
Holder pursuant to Section 7.7 and, in each case, such Holder has declined or is
unable to designate a different lending office in accordance with Section
7.11(a), then the Company may, at its sole expense and effort, upon notice to
such Holder and the Collateral Agent, require such Holder to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.5), all of its interests,
rights (other than its existing rights to payments pursuant to Section 7.1 or
Section 7.7) and obligations under this Agreement and the related Notes
Documents to an assignee that shall assume such obligations (which assignee may
be another Holder, if a Holder accepts such assignment); provided that:

(i) such Holder shall have received payment of an amount equal to the
outstanding principal of its Notes, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts);

(ii) in the case of any such assignment resulting from a claim for compensation
under Section 7.1 or payments required to be made pursuant to Section 7.7, such
assignment will result in a reduction in such compensation or payments
thereafter; and

(iii) such assignment does not conflict with applicable law.

A Holder shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Holder or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

7.12. Survival.

Without prejudice to the survival of any other agreement hereunder, each party’s
agreements and obligations contained in this Section 7 shall survive the
resignation or replacement of the Collateral Agent or any assignment of rights
by a Holder, the termination of the commitments to purchase Notes and the
repayment, satisfaction or discharge of all obligations under any Note
Instrument.

 

47



--------------------------------------------------------------------------------

SECTION 8. REGISTRATION; FORM; EXCHANGE; SUBSTITUTION OF NOTES.

8.1. Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes (with separate entries
maintained for Notes issued on different dates). The name and address of each
Holder of one or more Notes, the principal amounts (and stated interest)
thereon, each transfer thereof and the name and address of each transferee of
one or more Notes shall be registered in such register. Prior to due presentment
for registration of transfer, the Person in whose name any Note shall be
registered shall be deemed and treated as the owner and Holder thereof for all
purposes hereof, and the Company shall not be affected by any notice or
knowledge to the contrary. The entries in the register shall be conclusive
absent manifest error, and the Company, the Holders and the Collateral Agent
shall treat each Person whose name is recorded in the register pursuant to the
terms hereof as a Holder hereunder for all purposes of this Agreement. The
Company shall give to the Collateral Agent and any Holder of a Note promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered Holders of Notes, and the register shall be available for
inspection by the Collateral Agent (for itself or acting at the written
direction of the Majority Holders) and any Holder, at any reasonable time and
from time to time upon reasonable prior notice.

8.2. Form and Dating of Notes.

(a) Each Note will be substantially in the form of Exhibit B, will be dated the
date of its issue and will be in denominations of $1,000,000 and integral
multiples of $1,000 in excess thereof.

(b) The terms and provisions contained in the Notes will constitute, and are
hereby expressly made, a part of this Agreement and the Company, the Guarantors
and the Purchasers, by their execution and delivery of this Agreement, expressly
agree to such terms and provisions and to be bound thereby. However, to the
extent any provision of any Note conflicts with the express provisions of this
Agreement, the provisions of this Agreement shall govern and be controlling.

(c) Any Notes repurchased, redeemed or otherwise acquired by or surrendered to
the Company at any time will be cancelled and destroyed by the Company.

(d) If the Company defaults in a payment of interest on the Notes, it will pay
the defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest, to the Persons who are Holders on a
subsequent special record date, in each case at the rate provided in the Notes
and in Section 4.1 hereof. The Company will notify the Trustee in writing of the
amount of defaulted interest proposed to be paid on each Note and the date of
the proposed payment. The Company will fix or cause to be fixed each such
special record date and payment date; provided that no such special record date
may be less than 10 days prior to the related payment date for such defaulted
interest. At least 15 days before the special record date, the Company will mail
or cause to be delivered to Holders a notice that states the special record
date, the related payment date and the amount of such interest to be paid.

8.3. Transfer and Exchange of Notes.

The Notes and Warrants are separable, and a Holder may transfer a Note (or a
beneficial interest therein) to another Person or exchange a Note (or a
beneficial interest therein) separately from its interest in any Warrant.

 

48



--------------------------------------------------------------------------------

The transfer or exchange of any Note to any Person other than the Company may
only be made in accordance with this Section 8.3 and the Note. The Company may
refuse to register any requested transfer or exchange that does not comply with
the preceding sentence. The Person requesting the transfer or exchange must
deliver or cause to be delivered to the Company a duly completed Transfer
Notice, in substantially the form attached to the Note, and such other
certifications and evidence as the Company may reasonably require in order to
determine that the proposed transfer or exchange is being made in compliance
with the Securities Act and any applicable securities laws of any state of the
United States.

No such certification is required in connection with any transfer or exchange of
any Note (or a beneficial interest therein) after such Note is (i) eligible for
resale pursuant to Rule 144 under the Securities Act (or a successor provision)
without the need to satisfy current information or other requirements therein;
provided that the Company may require from any Person requesting a transfer or
exchange in reliance upon this clause (i) any other reasonable certifications
and evidence in order to support such certificate; or (ii) sold pursuant to an
effective registration statement. Any Note delivered in reliance upon this
paragraph will not bear the Restricted Legend.

Upon surrender of any Note at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered Holder of such Note or his attorney
duly authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), the Company shall execute and deliver,
at the Company’s expense (except as provided below), one or more new Notes (as
requested by the Holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be payable to such Person as such Holder may request. Each such
new Note shall be dated and bear interest from the date to which interest shall
have been paid on the surrendered Note or dated the date of the surrendered Note
if no interest shall have been paid thereon. Notes shall not be transferred in
denominations of less than $1,000,000, provided that if necessary to enable the
registration of transfer by a Holder of its entire holding of Notes, one Note
may be in a denomination of less than $1,000,000. Any transferee, by its
acceptance of a Note registered in its name (or the name of its nominee), shall
be deemed to have made the representation set forth in Section 2.2.

8.4. Replacement of Notes.

Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the Holder of such Note is, or is a nominee
for, an original Purchaser or another Holder of a Note with a minimum net worth
of at least $50,000,000 (each, an “Institutional Investor”), such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note, dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.

 

49



--------------------------------------------------------------------------------

SECTION 9. THE COLLATERAL AGENT.

9.1. Appointment; Powers.

Each of the Holders, by accepting the benefits of the Note Documents,
irrevocably appoints Jefferies Finance to act on its behalf as the “collateral
agent” under the Note Documents, and each Holder, by accepting the benefits of
the Note Documents, irrevocably appoints and authorizes the Collateral Agent to
act as the agent of such Holder for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Lonestar Parties to secure
any of the Obligations arising under the Note Documents and to execute and
deliver the Intercreditor Agreement and the other Security Documents on behalf
of the Holders, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent and any co-agents,
sub-agents and attorneys-in-fact appointed by the Collateral Agent pursuant to
Section 9.5 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Collateral Agent, shall
be entitled to the benefits of all provisions of this Section 9 and Section 10,
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Note Documents) as if set forth in full herein with respect
thereto. The provisions of this Section are solely for the benefit of the
Holders and the Collateral Agent, and neither the Company nor any other Note
Party shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Note Documents (or any other similar term) with reference to the
Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law
(whether or not an Event of Default is continuing). Instead such term is used as
a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

Without limiting the generality of the foregoing, the Collateral Agent (and any
Sub-Agent) are hereby expressly authorized to execute any and all documents
(including releases) with respect to the Collateral and any rights of the
Holders with respect thereto as contemplated by and in accordance with the
provisions of this Agreement and the other Note Documents. In performing its
functions and duties hereunder, the Collateral Agent (and each Sub-Agent) shall
act solely as an agent of the Holders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for the Company or any of its Subsidiaries.

9.2. Rights as a Holder.

At any time that the Collateral Agent is also a Holder, Person serving as the
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a Holder as any other Holder and may exercise the same as though it were not
the Collateral Agent, and the term “Holder” or “Holders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Collateral Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the Collateral
Agent hereunder and without any duty to account therefor to the Holder.

9.3. Exculpatory Provisions.

(a) The Collateral Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Note Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Collateral Agent:

 

50



--------------------------------------------------------------------------------

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Note Documents that the Collateral Agent is
required to exercise as directed in writing by the Majority Holders (or such
other number or percentage of the holders as shall be expressly provided for
herein or in the other Note Documents); provided that the Collateral Agent will
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Collateral Agent to liability or that is contrary to any
Note Document or applicable law, including for the avoidance of doubt, any
action that may be in violation of the automatic stay under any Debtor Relief
Law;

(iii) shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Collateral Agent or any of its Affiliates in any capacity.

(b) The Collateral Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of any Note Party, any Holder
and/or the Majority Holders (or such other number or percentage of the Holders
as shall be necessary, or as the Collateral Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 9.4, Section
11.1 and Section 6)), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. Notwithstanding the foregoing, the Collateral Agent
shall not be required to take, or to omit to take, any action unless the
Collateral Agent receives all documentation or security satisfactory to it from
any of the Holders against all liabilities that, by reason of such action or
omission, may be imposed on, or incurred by or asserted against the Collateral
Agent.. The Collateral Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Collateral Agent in writing by the Company or a Holder. The Collateral Agent
shall not be required to take any action under any Note Document or otherwise if
taking such action (i) would subject the Collateral Agent to a tax in any
jurisdiction where it is not then subject to a tax, or (ii) would require the
Collateral Agent to qualify to do business in any jurisdiction where it is not
then so qualified.

(c) The Collateral Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Note Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Note
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or sufficiency of any of the Collateral, or (vi) the
satisfaction of any condition set forth in Sections 1.4 and 1.5 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Collateral Agent.

(d) Each party to this Agreement acknowledges and agrees that the Collateral
Agent may, from time to time, use one or more outside service providers for the
tracking of collateral related filings and registrations from time to time
required to be filed or recorded pursuant to the Note Documents and notification
to the Collateral Agent, of, among other things, the upcoming lapse or
expiration thereof, and that such service providers will be deemed to be acting
at the request and on behalf of the Company and the other Note Parties. Neither
the Collateral Agent nor any Sub-Agent shall be liable for any action taken or
not taken by any such service provider. Neither the Collateral Agent nor any of
its officers, partners, directors, employees or agents shall be liable to the
Holders for any action taken or omitted by any of them under or in

 

51



--------------------------------------------------------------------------------

connection with any of the Note Documents. The Collateral Agent shall be
authorized to, but shall not be responsible for, filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting any security interest in the
Collateral. It is expressly agreed, to the maximum extent permitted by
applicable law, that the Collateral Agent shall have no responsibility for (i)
monitoring the perfection, continuation of perfection or the sufficiency or
validity of any security interest in or related to the Collateral, (ii) taking
any necessary steps to preserve rights against any Person with respect to any
Collateral or (iii) taking any action to protect against any diminution in value
of the Collateral.

9.4. Reliance by Collateral Agent.

The Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Collateral Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. The Collateral
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Notwithstanding anything to the contrary set forth in this Agreement or in any
other Note Document, (i) the Collateral Agent shall have no duty or obligation
to take, or refrain from taking, any action hereunder except at the written
direction of the Majority Holders, (ii) all acknowledgments, waivers and
agreements in this Agreement or in any Note Document of the Collateral Agent,
whether being made for itself or for the Holders or for any other Person, are
being made at the direction of the Holders on the date hereof and each Holder,
by purchasing any Notes or otherwise accepting the benefits of any Note
Document, shall be deemed to expressly agree to the terms of all such
acknowledgments, waivers and agreement, (iii) any term, provision,
determination, certificate, information, Note Document or other document or
agreement that is required to be satisfactory to the Collateral Agent or at the
discretion or request of the Collateral Agent (or any like term providing that
the Collateral Agent “may”, “shall”, “may not” or “shall not” act) shall be
deemed to be required to be to the satisfaction of the Collateral Agent or at
the request or discretion of the Collateral Agent acting, in each case, pursuant
to written direction or instruction of the Majority Holders; provided that any
term or provision of any certificate, Note Document or other agreement that
relates to any (i) payment, indemnification or exculpatory rights of the
Collateral Agent (ii) payment, indemnification, reimbursement or other
obligations of the Collateral Agent or (iii) other rights or obligations
necessary or advisable (as determined by the Collateral Agent in its reasonable
discretion) on order for the Collateral Agent to comply with its obligations
under Governmental Regulations shall also be required to be reasonably
satisfactory to, or at the request of, the Collateral Agent.

9.5. Delegation of Duties.

The Collateral Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Note Document by or through any
one or more Affiliates of the Collateral Agent appointed in the Collateral
Agent’s sole discretion (the “Sub-Collateral Agent”). The Collateral Agent and
any such Sub-Collateral Agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section and in Section 9.4 shall apply to any
such Sub-Collateral Agent and to the Related Parties of the Collateral Agent and
any such Sub-Collateral Agent, and shall apply to their respective activities in
connection with the sale of the Notes as well as activities as Collateral
Agent. The Collateral Agent shall not be

 

52



--------------------------------------------------------------------------------

responsible for the negligence or misconduct of any Sub-Collateral Agents except
to the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Collateral Agent acted with gross negligence or
willful misconduct in the selection of such Sub-Collateral Agents.

9.6. Resignation of Collateral Agent.

The Collateral Agent may at any time give notice of its resignation to the
Holders and the Company. Upon receipt of any such notice of resignation, the
Majority Holders shall have the right, so long as no Event of Default then
exists in consultation with the Company, to appoint a successor, which shall be
a bank or trust company with an office in the United States, or an Affiliate of
any such bank or trust company with an office in the United States. If no such
successor shall have been so appointed by the Majority Holders and shall have
accepted such appointment within 30 days after the retiring Collateral Agent
gives notice of its resignation, then the retiring Collateral Agent may on
behalf of the Holders and the Company, appoint a successor Collateral Agent
meeting the qualifications set forth above; provided that if the Collateral
Agent shall notify the Company and the Holders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (i) the retiring Collateral Agent
shall be discharged from its duties and obligations hereunder and under the
other Note Documents and (ii) all payments, communications and determinations
provided to be made by, to or through the Collateral Agent shall instead be made
by or to each Holder directly, until such time as the Majority Holders appoint a
successor Collateral Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Collateral Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Collateral Agent (except for
any indemnity, fees or other payments owed to the retiring Collateral Agent),
and the retiring Collateral Agent shall be discharged from all of its duties and
obligations hereunder or under the other Note Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Company to a successor Collateral Agent shall be the same as those payable to
its predecessor unless otherwise agreed between the Company and such
successor. After the retiring Collateral Agent’s resignation hereunder and under
the other Note Documents, the provisions of this Section 9 and Sections 6, 7, 10
and 11 shall continue in effect for the benefit of such retiring Collateral
Agent, its Sub-Collateral Agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Collateral Agent was acting as Collateral Agent.

9.7. Non-Reliance on Collateral Agent and other Holders.

Each Holder acknowledges that it has, independently and without reliance upon
the Collateral Agent or any other Holder or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Holder
acknowledges that it will, independently and without reliance upon the
Collateral Agent or any other Holder or any of their Related Parties and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Note Document or any related
agreement or any document furnished hereunder or thereunder. Each Purchaser, by
delivering its signature page to this Agreement or a Joinder Agreement, shall be
deemed to have acknowledged receipt of, and consented to and approved, each Note
Document and each other document required to be approved by the Collateral
Agent, the Majority Holders or the Holders, as applicable, on the Closing Date.

9.8. No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Arranger or any
other financial institution listed on the cover page hereof shall have any
powers, duties or responsibilities under this

 

53



--------------------------------------------------------------------------------

Agreement or any of the other Note Documents, except in its capacity, as
applicable, as the Collateral Agent (to the extent expressly set forth herein or
in any other Note Document to which it is a party) or a Holder hereunder. No
Arranger or other financial institution listed on the cover page hereof shall
have or be deemed to have any fiduciary relationship with any Holder.

9.9. Collateral Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Lonestar Party, the Collateral Agent
(irrespective of whether the principal of any Note shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Collateral Agent shall have made any demand on the Company) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise to (at the written direction of the Majority Holders):

(a) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Obligations arising under the Note Documents
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Holders and the Collateral Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the holders and the Collateral Agent and their respective agents
and counsel and all other amounts due the Holders and the Collateral Agent under
Section 6) allowed in such judicial proceeding; and

(b) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Holder and the Collateral Agent to make such payments directly to the
Holders (together with written notice to the Collateral Agent) and to pay to the
Collateral Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Collateral Agent and its agents and counsel,
and any other amounts due the Collateral Agent under Section 6.

(c) make its own decisions in taking or not taking action under or based upon
this Agreement, any other Note Document or any related agreement or any document
furnished hereunder or thereunder.

Nothing contained herein shall be deemed to authorize the Collateral Agent to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder or to authorize the Collateral Agent to vote in respect
of the claim of any Holder in any such proceeding.

9.10. Collateral and Guaranty Matters.

(a) Each Holder, by accepting the benefits of the Note Documents, irrevocably
authorizes and directs the Collateral Agent (without further consent of any
Person and without any obligation to independently verify the occurrence or
consummation of any conditions to any action set forth below):

(i) to release any Lien on any property granted to or held by the Collateral
Agent under any Note Document (A) upon receipt of a certificate of a Financial
Officer of the Company certifying the payment in full of all Obligations arising
under the Note Documents (other than contingent indemnification obligations) and
the termination in full of this Agreement, (B) otherwise in connection with the
release a Lien permitted pursuant to Note Documents, a description of the Lien
and/or property to be so released, that such property is sold or otherwise

 

54



--------------------------------------------------------------------------------

disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted under the Note Documents and that
such release is expressly permitted pursuant to Note Documents, or (C) subject
to Section 11.1, if approved, authorized or ratified in writing by the Majority
Holders;

(ii) to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Note Document to the Holder of any Lien on such
property that is permitted by Section 5.3 upon receipt of a certificate of a
Financial Officer of the Company certifying a description of the Lien to be so
subordinated, that the Lien of such holder is expressly permitted under the Note
Documents and that such subordination is expressly permitted pursuant to Note
Documents; and

(iii) to release any Guarantor from its obligations under the Guaranty Agreement
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Note Documents upon receipt of a certificate of a Financial Officer of
the Company certifying a description of the relevant transaction and identifying
the Guarantors and obligations to be so released, that the applicable
transaction is expressly permitted under the Note Documents and that such
release is expressly permitted pursuant to Note Documents.

Upon request by the Collateral Agent, at any time, the Majority Holders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 9 and, upon any such request, the Majority Holders will provide written
direction to so release; provided that if the Collateral Agent has requested
such confirmation and such confirmation has not been provided by the Majority
Holders notwithstanding anything set forth in the preceding paragraph, the
Collateral Agent shall not be permitted to so release or subordinate. In each
case as specified in this Section 9.10, the Collateral Agent will, at the
Company’s expense and acting at the written direction of the Majority Holders,
execute and deliver to the applicable Lonestar Party such documents as such
Lonestar Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Guaranty Agreement, in each case in
accordance with the terms of the Note Documents and this Section 9.10; provided
that each such document and release or subordination shall be made without
recourse to or warranty from the Collateral Agent.

(b) The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Lonestar Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Holders for any failure to monitor or maintain all
or any portion of the Collateral.

(c) The Collateral Agent shall not be under any obligation to marshal any assets
in favor of any Note Party or any other Person or against or in payment of any
or all of the Obligations.

(d) To the extent the provisions of this Section 9.10 conflict with the
provisions of any other Note Document, the provisions of this Section 9.10 shall
govern.

9.11. Indemnification of the Collateral Agent.

(a) The Note Parties shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Collateral Agent and its Affiliates (including the
reasonable and documented fees, charges

 

55



--------------------------------------------------------------------------------

and disbursements of a single counsel (and, if reasonably required, a single
regulatory counsel and one additional local or specialty counsel in each
applicable jurisdiction or specialty) to the Collateral Agent), (ii) all
reasonable out-of-pocket expenses incurred by the Collateral Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel to the Collateral Agent) with respect to the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Note Documents or any amendment, amendment and
restatement, modification or waiver of the provisions hereof or thereof
(including any proposed amendment, amendment and restatement, modification or
waiver, and irrespective of whether or not the transactions contemplated hereby
or thereby shall be consummated), including in connection with filings and
recordations made by the Collateral Agent, (iii) all out-of-pocket expenses
incurred by the Collateral Agent (including the fees, charges and disbursements
of a single counsel (and, if reasonably required, a single regulatory counsel
and one additional local or specialty counsel in each applicable jurisdiction or
specialty) for the Collateral Agent), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Note Documents, including its rights under this Section 9.11, or (B) in
connection with the Notes made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Notes, provided that the Collateral Agent shall be limited to a single
legal counsel (and, if reasonably required, a single regulatory counsel and one
additional local or specialty counsel in each applicable jurisdiction or
specialty) in connection therewith, (iv) all costs and expenses incurred by the
Collateral Agent, including the fees, charges and disbursements of advisors for
the Collateral Agent, in connection with any action, claim, suit, litigation,
investigation, inquiry or proceeding affecting the Collateral or any part
thereof, in which action, claim, suit, litigation, investigation, inquiry or
proceeding the Collateral Agent is made a party or participates or in which the
right to use the Collateral or any part thereof is threatened, or in which it
becomes necessary in the judgment of the Collateral Agent to defend or uphold
the Liens granted by the Security Documents (including any action, claim, suit,
litigation, investigation, inquiry or proceeding to establish or uphold the
compliance of the Collateral with any requirements of Law) and (v) all
documentary and similar taxes and charges in respect of the Loan Documents.

(b) Note Parties shall indemnify the Collateral Agent (and any Sub-Collateral
Agent) and each Related Party of the Collateral Agent (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, all
reasonable out-of-pocket costs and any and all losses, claims, damages,
liabilities, fees, fines, penalties, actions, judgments, suits and related
expenses (including the fees, charges and disbursements of a single counsel
(and, if reasonably required, a single regulatory counsel and one additional
local or specialty counsel in each applicable jurisdiction or specialty) for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including Company or any other Note Party) other than such Indemnitee
and its Related Parties arising out of, in connection with, or as a result of
(i) the execution, performance, administration, enforcement or delivery of this
Agreement, any other Note Document, or any amendment, amendment and restatement,
modification or waiver of the provisions hereof or thereof, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Note or the use or
proposed use of the proceeds therefrom, (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto, (iv) any actual or alleged presence or release or
threatened release of hazardous materials on, at, under or from any property
owned, leased or operated by any Note Party at any time, or any environmental
claim or threatened environmental claim related in any way to any Note Party,
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Company or any other Note
Party, and regardless of whether any Indemnitee is a party thereto, (vi) any
Environmental Law applicable to Company or any Subsidiary or any of their
properties, including the presence, generation, storage, release, threatened
release, use, transport, disposal, arrangement of disposal or treatment of oil,
oil and gas wastes, solid wastes or hazardous substances on any of their
properties, (vii) the breach or non-compliance by Company or any Subsidiary with
any Environmental Law applicable to Company or any Subsidiary, (viii) the

 

56



--------------------------------------------------------------------------------

past ownership by Company or any Subsidiary of any of their properties or past
activity on any of their properties which, though lawful and fully permissible
at the time, could result in present liability, (ix) the presence, use, release,
storage, treatment, disposal, generation, threatened release, transport,
arrangement for transport or arrangement for disposal of oil, oil and gas
wastes, solid wastes or hazardous substances on or at any of the properties
owned or operated by Company or any Subsidiary or any actual or alleged presence
or release of hazardous materials on or from any property owned or operated by
Company or any of its Subsidiaries, (x) any liability pursuant to Environmental
Laws or costs of response related in any way to Company or any of its
Subsidiaries or (xi) any other environmental, health or safety condition in
connection with the Note Documents; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted solely from
the gross negligence or willful misconduct of such Indemnitee. For the avoidance
of doubt, each Indemnitee shall be deemed a third party beneficiary of this
Agreement. This Section 9.11(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

(c) The Note Parties agree, jointly and severally, that, without the prior
written consent of the Collateral Agent (such consent not to be unreasonably
withheld), the Note Parties will not enter into any settlement of a claim in
respect of the subject matter of Section 9.11(b) and asserted against an
Indemnitee unless such settlement includes an explicit and unconditional release
from the party bringing such claim of all Indemnitees and does not include any
statement as to or an admission of fault, culpability or failure to act by or on
behalf of any Indemnitee.

(d) The provisions of this Section 9.11 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the Transactions and the other transactions contemplated hereby,
the repayment of the Notes, the release of any Guarantor or of all or any
portion of the Collateral, the expiration of the Commitments, the invalidity or
unenforceability of any term or provision of this Agreement or any other Note
Document, or any investigation made by or on behalf of the Collateral Agent or
any Purchase. All amounts due under this Section 9.11 shall be accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

(e) To the extent that the Lonestar Parties for any reason fail to indefeasibly
pay any amount required under clause (a) or (b) of this Section 9.11 to be paid
by the Company to the Collateral Agent (or any Sub-Collateral Agent) or any
Related Party of any of the foregoing, each Holder severally agrees to pay to
the Collateral Agent (or any such Sub-Collateral Agent), or such Related Party,
as the case may be, such Holder’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Holder); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Collateral Agent (or any such Sub- Collateral Agent) in
its capacity as such or against any Related Party of any of the foregoing acting
for the Collateral Agent (or any such Sub-Collateral Agent) in connection with
such capacity.

(f) To the fullest extent permitted by applicable law, no Note Party shall
assert, and each Note Party hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (including any loss of profits, business or anticipated savings) arising
out of, in connection with, or as a result of, this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof. No
Indemnitee referred to in clause (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Note Documents or the transactions contemplated hereby or thereby.

 

57



--------------------------------------------------------------------------------

(g) All amounts due under this Section shall be payable promptly and not later
than 30 days after demand therefor.

(h) The rights set forth in this Section 9.11 are in addition to any rights that
the Indemnitees may have at common law or otherwise. The Note Parties’ indemnity
and reimbursement obligations under this Section 9.11 shall be in addition to
any liability which any such Note Party may otherwise have and shall be binding
upon any successors and assigns. This Section 9.11 is for the benefit of the
Indemnitees, and no other Person may rely hereon.

SECTION 10. INDEMNIFICATION OF PURCHASERS.

10.1. Expense Reimbursement.

The Company will pay all costs and expenses (including reasonable attorneys’
fees for a single counsel and, if reasonably required, local or other counsel)
incurred by the Purchasers or Holders of a Note in connection with any
amendments, waivers or consents under or in respect of this Agreement or the
Notes (whether or not such amendment, waiver or consent becomes effective),
including, without limitation: (a) the reasonable costs and expenses incurred in
enforcing or defending (or determining whether or how to enforce or defend) any
rights under this Agreement or the Notes or in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
this Agreement or the Notes, or by reason of being a Holder of any Note, and (b)
the reasonable costs and expenses, including financial advisors’ fees, incurred
in connection with the insolvency or bankruptcy of the Company or any Subsidiary
or in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes.

10.2. Indemnification Generally.

In addition to any obligations set forth in Section 9.11 (and not in lieu
thereof), the Company hereby indemnifies and holds harmless all Indemnified
Parties from and against all Liabilities. In addition to the foregoing, the
Company agrees to reimburse each Indemnified Party for all reasonable legal or
other expenses incurred in connection with investigating, defending or
participating in any action or other proceeding relating to any Liabilities
(whether or not such Indemnified Party is a party to any such action or
proceeding). Notwithstanding any other provision of this Agreement, the maximum
aggregate liability of the Company hereunder or otherwise with respect to any
Liability or expenses suffered by each Holder shall be an aggregate amount equal
to the aggregate principal amount, plus accrued and unpaid interest, of the
Notes purchased by such Holder. No Indemnified Party shall be liable to the
Company or any other Person for damages arising from the use by others of
information or other materials obtained through internet, electronic
telecommunications or other information transmission systems, except to the
extent that such damages arise as a result of information distributed through
the internet, electronic telecommunications or other information transmissions
systems by such Indemnified Party in a manner that is determined by a court of
competent jurisdiction in a final and non-appealable judgment to have been
grossly negligent or a result of the willful misconduct of such Indemnified
Party (to the extent determined by a court of competent jurisdiction in a final
and non-appealable judgment). No Indemnified Party shall be liable to the
Company or any other Person for any determination made by it pursuant to this
Section 10 in the absence of gross negligence or willful misconduct on the part
of such Person (to the extent determined by a court of competent jurisdiction in
a final and non-appealable judgment). This Section 10.2 shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

 

58



--------------------------------------------------------------------------------

10.3. Contribution.

If for any reason the foregoing indemnification is unavailable to any
Indemnified Party or insufficient to hold it harmless, then the Company shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage, liability or expense in such proportion as is
appropriate to reflect not only the relative benefits received by the Company on
the one hand and such Indemnified Party on the other hand but also the relative
fault of the applicable Purchaser and such Indemnified Party, as well as any
relevant equitable considerations. The rights set forth in this Section 10.3 are
in addition to any rights that the Indemnified Parties may have at common law or
otherwise.

10.4. Successors and Assigns.

The Company’s indemnity obligations under this Section 10 shall be in addition
to any liability which the Company may otherwise have and shall be binding upon
any successors and assigns. This Section 10 is for the benefit of the
Indemnified Parties, and no other Person may rely hereon.

10.5. No Consequential Damages.

In no event shall the Company have any liability to any Indemnified Party for
any consequential or punitive damages, pursuant to this Section 10 or otherwise,
except for any such consequential or punitive damages included in any third
party claim in connection with which such Indemnified Party is entitled to
indemnification.

10.6. Defense.

If any Indemnified Party is entitled to indemnification under this Section 10
with respect to any action or proceeding brought by a third party that is also
brought against the Company, the Company shall be entitled to assume the defense
of any such action or proceeding with counsel reasonably satisfactory to the
Indemnified Party. Upon assumption by the Company of the defense of any such
action or proceeding, the Indemnified Party shall have the right to participate
in such action or proceeding and to retain its own counsel, but the Company
shall not be liable for any legal expenses of other counsel subsequently
incurred by such Indemnified Party in connection with the defense thereof unless
(a) the Company has agreed to pay such fees and expenses, (b) the Company shall
have failed to employ counsel reasonably satisfactory to the Indemnified Party
in a timely manner or (c) the Indemnified Party shall have been advised by
counsel that there are actual or potential conflicting interests between the
Company and the Indemnified Party, including situations in which there are one
or more legal defenses available to the Indemnified Party that are different
from or additional to those available to the Company. The Company shall not
consent to the terms of any compromise or settlement of any action defended by
the Company in accordance with the foregoing without the prior consent of the
Indemnified Party (other than any such compromise or settlement exclusively
requiring payment of money by the Company) and any such compromise or settlement
shall include an explicit and unconditional release from the party bringing such
claim of all Indemnified Parties and shall not include any statement as to or an
admission of fault, culpability or failure to act by or on behalf of any
Indemnified Party.

10.7. Survival.

The obligations of the Company under this Section 10 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.

 

59



--------------------------------------------------------------------------------

SECTION 11. MISCELLANEOUS

11.1. Amendment and Waiver.

(a) Requirements.

This Agreement and the Notes and the other Note Documents may be amended, and
the observance of any term hereof or thereof may be waived (either retroactively
or prospectively), with the written consent of the Lonestar Parties and the
Majority Holders, except (x) without the written consent of each Holder at such
time or, prior to the issuance of any Notes, each Purchaser, that no amendment
or waiver may (i) change the stated maturity of the Notes or the amount of
principal and interest due at the stated maturity of the Notes, or reduce the
rate or method of computation of interest on, the Notes, (ii) change the
percentage of the principal amount of the Notes the Holders of which are
required to consent to any such amendment or waiver, or (iii) amend any of this
Section 11.1.

Notwithstanding anything in this Section 11.1, no agreement shall amend, modify
or otherwise affect the rights, obligations or duties of the Collateral Agent
under any Note Document without the prior written consent of the Collateral
Agent.

(b) Solicitation of Holders of Notes.

The Company will provide each Holder (irrespective of the amount of Notes then
owned by it) or, prior to the issuance of any Notes, each Purchaser (and, if
consent of the Collateral Agent is required pursuant to preceding clause (a),
the Collateral Agent), with sufficient information, sufficiently far in advance
of the date a decision is required, to enable such Holder or Purchaser (and, if
applicable, the Collateral Agent), as applicable to make an informed and
considered decision with respect to any proposed amendment, waiver or consent in
respect of any of the provisions hereof or of the Notes. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 11.1 to the Collateral Agent
and each Holder or Purchaser, as applicable, promptly following the date on
which it is executed and delivered by, or receives the consent or approval of,
the requisite Holders or Purchasers (and, if applicable, the Collateral Agent).

(c) Binding Effect, Etc.

Any amendment or waiver consented to as provided in this Section 11.1 applies
equally to all Holders of Notes or, prior to the issuance of any Notes, all
Purchasers, and is binding upon them and upon each future Holder and upon the
Company without regard to whether such Note has been marked to indicate such
amendment or waiver. No such amendment or waiver will extend to or affect any
obligation, covenant, agreement, Default or Event of Default not expressly
amended or waived or impair any right consequent thereon. No course of dealing
between the Company and the Holder or Purchaser or the Collateral Agent nor any
delay in exercising any rights hereunder or under any Note shall operate as a
waiver of any rights of any Holder or Purchaser or the Collateral Agent, as
applicable.

(d) Notes Held by Company, Etc.

Solely for the purpose of determining whether the Holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding have
approved or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the Holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding (provided that, with respect to
any direction instruction to the

 

60



--------------------------------------------------------------------------------

Collateral Agent, such Notes shall be deemed not to be outstanding solely to the
extent the Collateral Agent has received a certificate from a Financial Officer
of the Company certifying the principal amount of Notes directly or indirectly
owned by the Company and the Collateral Agent shall at all times be permitted to
rely on the most recent such certificate delivered to it in accordance with
Section 11.4.

11.2. Survival of Representations and Warranties; Entire Agreement.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent Holder of a Note and the
Collateral Agent, regardless of any investigation made at any time by or on
behalf of such Purchaser or any other Holder of a Note or the Collateral
Agent. This Agreement and any other Note Documents embody the entire agreement
and understanding between the Purchasers and the Company and, to the extent a
party thereto, the Collateral Agent and supersede all prior agreements and
understandings relating to the subject matter hereof.

11.3. Termination.

The Purchasers (acting as a group) or the Company may terminate this Agreement
upon written notice to the other and the Collateral Agent in the event that the
Initial Purchaser has not closed on or before December 31, 2016, without further
obligation by either party to the other, except for reimbursement of the
Purchasers’ expenses as contemplated in Section 11.3 and the Collateral Agent’s
expenses as contemplated in Section 9.11. Upon the occurrence of a redemption of
all outstanding Notes pursuant to Section 3.7, this Agreement shall terminate.

11.4. Notices.

Any notice or communication is duly given if in writing and delivered in Person
or mailed by first class mail (registered or certified, return receipt
requested), electronic transmission or overnight air courier guaranteeing next
day delivery, (i) in the case of any communication to the Lonestar Parties, to
Lonestar Resources US Inc., 600 Bailey Avenue, Suite 200, Fort Worth, Texas
76107, Attention: Frank D. Bracken III, Chief Executive Officer, (ii) in the
case of any communication to the Collateral Agent to Jefferies Finance LLC, 520
Madison Avenue, New York, New York 10022, Attention: Account Officer - Lonestar
Resources and (iii) in the case of any communication to any Purchaser or other
Holder, to such Person’s address in Schedule I.

11.5. No Personal Liability of Directors, Officers, Employees and Stockholders.

No director, officer, employee, incorporator or stockholder of the Parent
Company, the Company or any Guarantor, as such, will have any liability for any
obligations of the Company or the Guarantors under the Notes, this Agreement or
any other Note Document or for any claim based on, in respect of, or by reason
of, such obligations or their creation. Each Holder by accepting a Note waives
and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes. The waiver may not be effective to
waive liabilities under the federal securities laws.

11.6. Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent Holder of
a Note) whether so expressed or not.

 

61



--------------------------------------------------------------------------------

11.7. Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding, any
payment of principal of or interest on any Note that is due on a date other than
a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day.

11.8. Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

11.9. Construction.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

11.10. Counterparts.

The parties may sign any number of copies of this Agreement, and each party
hereto may sign any number of separate copies of this Agreement. Each signed
copy shall be an original, but all of them together represent the same
agreement. The exchange of copies of this Agreement and of signature pages by
facsimile or portable document format (pdf) transmission shall constitute
effective execution and delivery of this Agreement as to the parties hereto and
may be used in lieu of the original Agreement for all purposes. Signatures of
the parties hereto transmitted by facsimile or pdf shall be deemed to be their
original signatures for all purposes.

11.11. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

11.12. Submission to Jurisdiction and Venue; Waiver of Jury Trial.

Each of the parties to this Agreement irrevocably submits to the non-exclusive
(or in the case of any suit, action or proceeding against the Collateral Agent,
the exclusive) jurisdiction of the Supreme Court of the State of New York
sitting in the borough of Manhattan or the District Court for the Southern
District of New York or any court of appeals from either thereof, over any suit,
action or proceeding arising out of or relating to this Agreement or the
transactions contemplated by this Agreement. Each of the parties irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of venue of any such suit, action or proceeding
brought in such a court and any claim that any such suit, action or proceeding
brought in such a court has been brought in an inconvenient forum. Nothing in
this Agreement or any other Note Document shall affect any right that the
Collateral Agent or any Holder may otherwise have to bring any action or
proceeding relating to this Agreement or any other Note Document against any
Note Party or its properties in the courts of any jurisdiction.

 

62



--------------------------------------------------------------------------------

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS SET
FORTH IN THIS SECTION.

11.13. Enforcement of Agreement.

The parties to this Agreement agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with its specific terms or was otherwise breached. It is accordingly
agreed that the parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement. Additionally, each party to this Agreement
irrevocably waives any defenses based on adequacy of any other remedy, whether
at law or in equity, that might be asserted as a bar to the remedy of specific
performance of any of the terms or provisions of this Agreement or injunctive
relief in any action brought therefore.

11.14. Successors and Assigns.

All agreements contained in this Agreement by or on behalf of any of the parties
hereto bind and inure to the benefit of their respective successors and assigns
whether so expressed or not. Notwithstanding anything to the contrary contained
herein, each Purchaser may assign this Agreement and the rights and obligations
herein without the written consent of the Lonestar Parties in connection with
such Purchaser’s transfer of Notes in accordance with the Agreement. This
Agreement and the rights and obligations herein may not be assigned by the
Lonestar Parties without the prior written consent of the Holders.

11.15. No Fiduciary Duty.

The Collateral Agent and its Affiliates (collectively, solely for purposes of
this paragraph, the “Agent Parties”), may have economic interests that conflict
with those of Company, its stockholders, the Note Parties and/or their
respective Affiliates. Each Note Party agrees that nothing in the Note Documents
will be deemed to create any advisory, agency or fiduciary relationship or
fiduciary or other implied duty between any Agent Parties, on the one hand, and
such Note Party, its stockholders or its Affiliates, on the other. The Note
Parties acknowledge and agree that (i) the transactions contemplated by the Note
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Agent Parties,
on the one hand, and the Note Parties, on the other, and (ii) in connection
therewith and with the process leading thereto, (x) no Agent Party has assumed a
fiduciary or similar responsibility in favor of any Note Party, its stockholders
or its Affiliates with respect to the transactions contemplated hereby (or the
exercise of rights or remedies with respect thereto) or the

 

63



--------------------------------------------------------------------------------

process leading thereto (irrespective of whether any Agent Parties have advised,
are currently advising or will advise any Note Party, its stockholders or its
Affiliates on other matters) except the obligations expressly set forth in the
Note Documents and (y) except as expressly set forth in the Note Documents, each
Agent Party is acting solely as principal and not as the agent or fiduciary of
any Note Party, its management, stockholders, creditors or any other Person.
Each Note Party acknowledges and agrees that the Note Parties have consulted
their own legal and financial advisors to the extent it deemed appropriate and
that each is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Note Party agrees that
it will not claim that any Holder owes a fiduciary or similar duty to any Note
Party, in connection with such transaction or the process leading thereto.

11.16. Patriot Act.

The Collateral Agent (for itself and not on behalf of any Holder) hereby
notifies Company that pursuant to the requirements of the United States PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”) it is required to obtain, verify and record information that
identifies Company and each Guarantor, which information includes the name,
address and tax identification number of Company and each Guarantor and other
information regarding the Company and each Guarantor that will allow the
Collateral Agent to identify the Company and/or such Guarantor in accordance
with the Patriot Act. This notice is given in accordance with the requirements
of the Patriot Act and is effective as to the Collateral Agent.

11.17. Entire Agreement.

This Agreement and the other Note Documents constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and thereof.

*    *    *    *    *

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

The Company: LONESTAR RESOURCES AMERICA INC. By:  

/s/ Frank D. Bracken III

Name:    Frank D. Bracken III Title:   Chief Executive Officer The Parent
Company: LONESTAR RESOURCES US INC. By:  

/s/ Frank D. Bracken III

Name:   Frank D. Bracken III Title:   Chief Executive Officer



--------------------------------------------------------------------------------

The Collateral Agent: JEFFERIES FINANCE LLC By:  

/s/ J. Paul McDonnell

Name:    J. Paul McDonnell Title:   Managing Director



--------------------------------------------------------------------------------

The Initial Purchaser: JUNEAU ENERGY, LLC By:  

/s/ Robert W. Garrity

Name:   Robert W. Garrity Title:   President Initial Purchaser Guarantor:
LEUCADIA NATIONAL CORPORATION By:  

/s/ Michael J. Sharp

Name:    Michael J. Sharp Title:   EVP, General Counsel



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“ACNTA” means, as of any date of determination, without duplication:

(a) the sum of:

(i) the discounted future net revenues from proved oil and natural gas reserves
of the Company and its Subsidiaries calculated in accordance with SEC guidelines
but using Strip Prices (before any state or federal income taxes) as estimated
in a reserve report prepared or audited by independent petroleum engineers as of
the end of the Company’s most recently completed fiscal year, as increased by,
as of the date of determination, the discounted future net revenues from:

(A) estimated proved oil and natural gas reserves of the Company and its
Subsidiaries acquired since the date of such year-end reserve report, and

(B) estimated proved oil and natural gas reserves of the Company and its
Subsidiaries attributable to extensions, discoveries and other additions and
upward revisions of estimates of proved oil and natural gas reserves (including
previously estimated development costs incurred during the period and the
accretion of discount since the prior period end) since the date of such
year-end reserve report due to exploration, development or exploitation,
production or other activities which would, in accordance with standard industry
practice, cause such revisions,

in the case of the preceding clauses (A) and (B), calculated on a pre-tax basis
in accordance with SEC guidelines but using Strip Prices as of the last Business
Day of the most recently completed month by the Company’s petroleum engineers or
any independent petroleum engineers engaged by the Company for such purpose; and
decreased by, as of the date of determination, the discounted future net revenue
attributable to:

(C) estimated proved oil and natural gas reserves of the Company and its
Subsidiaries reflected in such reserve report produced or disposed of since the
date of such year-end reserve report, and

(D) reductions in estimated proved oil and natural gas reserves of the Company
and its Subsidiaries reflected in such reserve report attributable to downward
revisions of estimates of proved oil and natural gas reserves since such
year-end due to changes in geological conditions or other factors which would,
in accordance with standard industry practice, cause such revisions;

in the case of the preceding clauses (C) and (D), calculated on a pre-tax basis
in accordance with SEC guidelines (utilizing the lesser of the Strip Prices das
of the last Business Day of the most recently completed month and the Strip
Prices utilized in such year-end reserve report) by the Company’s petroleum
engineers or any independent petroleum engineers engaged by the Company for such
purpose;

 

A-1



--------------------------------------------------------------------------------

(ii) the capitalized costs that are attributable to Oil and Gas Properties of
the Company and its Subsidiaries to which no proved oil and natural gas reserves
are attributable, based on the Company’s books and records as of a date no
earlier than the last day of the Company’s most recent quarterly or annual
period for which internal financial statements are available,

(iii) the Consolidated Net Working Capital of the Company and its Subsidiaries
as of a date no earlier than the last day of the Company’s most recent quarterly
or annual period for which internal financial statements are available; and

(iv) the greater of:

(A) the net book value and

(B) the appraised value, as estimated by independent appraisers, of other
tangible assets (including Investments in unconsolidated Subsidiaries)

in each case, of the Company and its Subsidiaries as of a date no earlier than
the last day of the Company’s most recent quarterly or annual period for which
internal financial statements are available; provided that if no such appraisal
has been performed, the Company will not be required to obtain such an appraisal
and only clause (iv)(B) of this definition will apply,

minus, to the extent not otherwise taken into account in the immediately
preceding clause (a),

(b) the sum of

(i) minority interests;

(ii) to the extent not otherwise taken into account in determining ACNTA, any
net gas balancing liabilities of the Company and its Subsidiaries as of the last
day of the Company’s most recent annual or quarterly period for which internal
financial statements are available;

(iii) to the extent included in clause (a)(i) above, the discounted future net
revenues, calculated on a pre-tax basis in accordance with SEC guidelines
(utilizing the lesser of the SEC pricing applicable to the most recently
completed month-end and the prices utilized in the Company’s year-end reserve
report) by the Company’s petroleum engineers or any independent petroleum
engineer engaged by the Company for such purpose, attributable to reserves that
are required to be delivered to third parties to fully satisfy the obligations
of the Company and its Subsidiaries with respect to Volumetric Production
Payments on the schedules specified with respect thereto; and

(iv) the discounted future net revenues, calculated on a pre-tax basis in
accordance with SEC guidelines, attributable to reserves subject to
Dollar-Denominated Production Payments that, based on the estimates of
production and price assumptions included in determining the discounted future
net revenues specified in (a)(i) above, would be necessary to fully satisfy the
payment obligations of the Company and its Subsidiaries with respect to
Dollar-Denominated Production Payments on the schedules specified with respect
thereto.

If the Company changes its method of accounting from the successful efforts
method to the full costs method or a similar method of accounting, “ACNTA” will
continue to be calculated as if the Company were still using the successful
efforts method of accounting.

 

A-2



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that for purposes of this Agreement, Jefferies LLC and its Affiliates shall be
deemed to be “Affiliates” of Jefferies Finance LLC and its Affiliates.

“Affiliate Transaction” shall have the meaning assigned such term in Section
5.14.

“Aggregate Exposure” means, with respect to any Holder at any time, an amount
equal to (a) until the purchase of Notes, such Holder’s commitment to purchase
Notes at such time; (b) thereafter, the sum of the aggregate then unpaid
principal amount of such Holder’s Notes and such Holder’s remaining commitment,
if any, to purchase additional Notes.

“Agreement” shall have the meaning assigned such term in the Preamble.

“Anti-Corruption Laws” means all state or federal laws, rules, and regulations
applicable to the Company or any of its Affiliates from time to time concerning
or relating to bribery or corruption, including the FCPA.

“Applicable Premium” shall have the meaning assigned such term in Section 3.9.

“Arranger” means Intrepid Partners, LLC, in its capacity as the sole arranger
hereunder.

“ASC 815” means the Accounting Standards Codification No. 815 (Derivatives and
Hedging), as issued by the Financial Accounting Standards Board.

“Asset Sale” means the sale, assignment, lease, license, transfer, exchange or
other disposition by any Lonestar Party of any assets included in the
Collateral.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrowing Base” means the maximum amount in United States dollars determined or
redetermined by the lenders under the First Lien Credit Agreement as the
aggregate lending value to be ascribed to the Oil and Gas Properties of the
Company and the Guarantors against which such lenders are prepared to provide
loans or other Indebtedness to the Company and the Guarantors under the First
Lien Credit Agreement, using their customary practices and standards for
determining reserve based loans and which are generally applied by commercial
lenders to borrowers in the Oil and Gas Business, as determined semi-annually
during each year and/or on such other occasions as may be provided for by the
First Lien Credit Agreement, and which is based upon, inter alia, the review by
such lenders of the Hydrocarbon reserves, royalty interests and assets and
liabilities of the Company and the Guarantors.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Dallas, Texas are authorized or
required by law to remain closed.

“Capital Expenditures” means, in respect of any Person, for any period, the
aggregate (determined without duplication) of all exploration and development
expenditures and costs that are capital in nature and any other expenditures
that are capitalized on the balance sheet of such Person in accordance with
GAAP.

“Capital Stock” means, with respect to any Person, shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests or other equity ownership interests in such Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such Capital Stock.

 

A-3



--------------------------------------------------------------------------------

“Cash Equivalents” means:

(a) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof;

(b) commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by S&P or Moody’s;

(c) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any First Lien Lender or any office
located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively; and

(d) deposits in money market funds investing exclusively in Investments
described above.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Company or any of its Subsidiaries
having a fair market value in excess of $10,000,000.

“Change in Control” means the occurrence of any of the following:

(1) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Company and its Subsidiaries taken as a whole to any Person (including
any “person” (as that term is used in Section 13(d)(3) of the Exchange Act));

(2) the adoption of a plan relating to the liquidation or dissolution of the
Company; and

(3) the consummation of any transaction (including any merger or consolidation),
the result of which is that any Person (including any “person” (as defined
above), other than the Permitted Holders, becomes the Beneficial Owner (as such
term is defined in rule 13d-3 and Rule 13d-5 under the Exchange Act of 1934, as
amended), directly or indirectly, of more than 50% of the Voting Stock of the
Company, measured by voting power rather than number of shares.

Notwithstanding the preceding, a conversion of the Company or any of its
Subsidiaries from a limited partnership, corporation, limited liability company
or other form of entity to a limited liability company, corporation, limited
partnership or other form of entity (including by way of merger, consolidation,
amalgamation or liquidation) or an exchange of all of the outstanding Equity
Interests in one form of entity for Equity Interests in another form of entity
shall not constitute a Change of Control, so long as following such conversion
or exchange the “persons” (as that term is used in Section 13(d)(3) of the
Exchange Act) who Beneficially Owned the Capital Stock of the Company
immediately prior to such transactions, together with Qualifying Owners,
Beneficially Own in the aggregate more than 50% of the Voting Stock of such
entity, or Beneficially Own sufficient Equity Interests in such entity to elect
a

 

A-4



--------------------------------------------------------------------------------

majority of its directors, managers, trustees or other Persons serving in a
similar capacity for such entity or its general partner, as applicable, and, in
either case no “person” (other than a Permitted Holder) Beneficially Owns more
than 50% of the Voting Stock of such entity or its general partner, as
applicable.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control Offer” shall have the meaning assigned such term in Section
3.8(a).

“Change of Control Offer Expiration Date” shall have the meaning assigned such
term in Section 3.8(a)(2).

“Change of Control Payment” shall have the meaning assigned such term in Section
3.8(a).

“Change of Control Purchase Date” shall have the meaning assigned such term in
Section 3.8(a).

“Closing” shall have the meaning assigned such term in Section 1.3.

“Closing Date” shall have the meaning assigned such term in Section 1.3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral” means all of the “Collateral” and Mortgaged Property referred to in
the Security Documents, and all of the other Property and other Capital Stock
(other than Capital Stock in an Exempt CFC or any Subsidiary thereof) of the
Lonestar Parties and Guarantors that is or is intended under the terms of the
Security Documents to be subject to Liens in favor of the Collateral Agent for
the benefit of the Holders.

“Collateral Agent” means Jefferies Finance, in its capacity as the collateral
agent hereunder and under the other Note Documents, and any replacement or
successor Collateral Agent.

“Commitment” shall mean, with respect to the Initial Purchaser, the commitment
of such Purchaser to purchase Notes in an aggregate principal amount not
exceeding $25,000,000; or in the case of a Person becoming a Purchaser after the
Closing Date, the commitment of such Person to purchase Notes in an aggregate
principal amount not exceeding the “Commitment” as provided in the Joinder
Agreement executed by such Person.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

A-5



--------------------------------------------------------------------------------

“Common Stock” shall have the meaning assigned such term in the Recitals.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Lonestar
Party pursuant to any Note Document or the transactions contemplated therein
which is distributed to the Collateral Agent or any Holder by means of
electronic communications, including through the Platform.

“Company” shall have the meaning assigned such term in the Preamble.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Working Capital” of any Person as of any date of determination
means the difference (shown on the balance sheet of such Person and its
Subsidiaries prepared on a consolidated basis in accordance with GAAP as of the
end of the most recent fiscal quarter of such Person for which internal
financial statements are available) between (i) all current assets of such
Person and its Subsidiaries and (ii) all current liabilities of such Person and
its Subsidiaries except the current portion of long-term Indebtedness.

“Consolidated Subsidiaries” means each Subsidiary of the Parent Company (whether
now existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Parent Company in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Facilities” means one or more debt facilities (including the First Lien
Credit Agreement), indentures or commercial paper facilities, in each case, with
banks or other institutional lenders or institutional investors or other lenders
or credit providers providing for revolving credit loans, term loans, term debt,
debt securities, receivables financing (including through the sale of
receivables to such lenders or to special purpose entities formed to borrow from
such lenders against such receivables) or letters of credit, in each case, as
amended, restated, modified, renewed, extended, increased, refunded, replaced in
any manner (whether upon or after termination or otherwise) or refinanced
(including by means of sales of debt securities to institutional investors) in
whole or in part from time to time.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Deposit Account Control Agreement” means one or more deposit account control
agreements, each in form and substance reasonably satisfactory to the Collateral
Agent, to be executed and delivered among the Company, each Guarantor, the
Collateral Agent and each bank at which any deposit account required pursuant to
the Security Agreements to be subject a deposit account control agreement is
maintained, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Capital Stock (which would not

 

A-6



--------------------------------------------------------------------------------

constitute Disqualified Stock), pursuant to a sinking fund obligation or
otherwise, or is convertible or exchangeable for Debt or redeemable for any
consideration other than other Capital Stock (which would not constitute
Disqualified Stock) at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in the case of each of the foregoing, on or
prior to the date that is one year after the earlier of (a) the Maturity Date
and (b) the date on which there are no Notes outstanding.

“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.

“EBITDAX” means the net income of the Company and its Consolidated Subsidiaries,
less non-cash revenue or expense associated with Swap Agreements resulting from
ASC 815, less income (or plus losses) from discontinued operations and
extraordinary items, plus income taxes (including franchise taxes to the extent
based upon that income), plus interest expense, plus depreciation, accretion of
asset retirement obligations, depletion, and amortization, plus IDC and other
exploration expenses deducted in determining net income under successful efforts
accounting. For the purposes of calculating EBITDAX for any period of four
consecutive fiscal quarters (each, a “Reference Period”), (i) if during such
Reference Period the Company or any Subsidiary shall have made a Material
Disposition, EBITDAX for such Reference Period shall be calculated on a pro
forma basis as if such Material Disposition occurred on the first day of such
Reference Period, and (ii) if during such Reference Period the Company or any
Subsidiary shall have made a Material Acquisition, EBITDAX for such Reference
Period shall be calculated on a pro forma basis as if such Material Acquisition
occurred on the first day of such Reference Period.

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment or the preservation or reclamation of
natural resources, or the management, release or threatened release of any
Hazardous Materials in effect in any and all jurisdictions in which the Borrower
or any Subsidiary is conducting or at any time has conducted business, or where
any Property of the Borrower or any Subsidiary is located, including without
limitation, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection Governmental Requirements. The term
“oil” shall have the meaning specified in OPA, the terms “hazardous substance”
and “release” (or “threatened release”) have the meanings specified in CERCLA,
the terms “solid waste” and “disposal” (or “disposed”) have the meanings
specified in RCRA and the term “oil and gas waste” shall have the meaning
specified in Section 91.1011 of the Texas Natural Resources Code (“Section
91.1011”); provided, however, that (a) in the event either OPA, CERCLA, RCRA or
Section 91.1011 is amended so as to broaden the meaning of any term defined
thereby, such broader meaning shall apply subsequent to the effective date of
such amendment and (b) to the extent the laws of the state or other jurisdiction
in which any Property of the Borrower or any Subsidiary is located establish a
meaning for “oil,” “hazardous substance,” “release,” “solid waste,” “disposal”
or “oil and gas waste” which is broader than that specified in either OPA,
CERCLA, RCRA or Section 91.1011, such broader meaning shall apply.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

A-7



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of Section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of Section 414 of the Code.

“ERISA Event” means (a) a “Reportable Event” described in Section 4043 of ERISA
and the regulations issued thereunder, (b) the withdrawal of the Company, a
Subsidiary or any ERISA Affiliate from a Plan during a plan year in which it was
a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, (d) the institution of
proceedings to terminate a Plan by the PBGC, (e) the receipt of a notice of
withdrawal liability pursuant to Section 4202 of ERISA or (f) the institution of
proceedings under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan.

“Event of Default” shall have the meaning assigned such term in Section 6.1.

“Excepted Liens” means: (a) Liens for Taxes which are not delinquent or which
are being diligently contested in good faith by appropriate action and for which
adequate reserves have been established and maintained in accordance with GAAP;
(b) Liens in connection with workers’ compensation, unemployment insurance or
other social security, old age pension or public liability obligations which are
not delinquent or which are being diligently contested in good faith by
appropriate action and for which adequate reserves have been established and
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
diligently contested in good faith by appropriate action and for which adequate
reserves have been established and maintained in accordance with GAAP;
(d) contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being diligently
contested in good faith by appropriate action and for which adequate reserves
have been established and maintained in accordance with GAAP, provided that any
such Lien referred to in this clause does not materially impair the use of the
Property covered by such Lien for the purposes for which such Property is held
by the Company or any Subsidiary or materially impair the value of such Property
subject thereto; (e) Liens arising solely by virtue of any statutory or common
law provision relating to banker’s liens, rights of set-off or similar rights
and remedies and burdening only deposit accounts or other funds maintained with
a creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and no such deposit account is intended by the Company or any of its
Subsidiaries to provide collateral to the depository institution; (f) easements,
restrictions, servitudes,

 

A-8



--------------------------------------------------------------------------------

permits, conditions, covenants, exceptions or reservations in any Property of
the Company or any Subsidiary for the purpose of roads, pipelines, transmission
lines, transportation lines, distribution lines for the removal of gas, oil,
coal or other minerals or timber, and other like purposes, or for the joint or
common use of real estate, rights of way, facilities and equipment, which do not
secure any monetary obligations and which in the aggregate do not materially
impair the use of such Property for the purposes of which such Property is held
by the Company or any Subsidiary or materially impair the value of such Property
subject thereto; (g) minor defects and irregularities in title to any Property
which do not secure any monetary obligations and which in the aggregate do not
materially impair use of such Property for the purposes for which such Property
is held by the Company and any Subsidiary or materially impair the value of such
Property subject thereto; (h) Liens on cash or securities pledged to secure
performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
(other than, in each case, Taxes) incurred in the ordinary course of business
and (i) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; provided further
that Liens described in clauses (a) through (e) shall remain “Excepted Liens”
only for so long as no action to enforce such Lien has been commenced (and not
stayed) and no intention to subordinate the Lien granted in favor of the Holders
is to be hereby implied or expressed by the permitted existence of such Excepted
Liens.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Holder, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Holder, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Holder with respect to an applicable interest in a Note pursuant to a law in
effect on the date on which (i) such Holder acquires such interest in such
Note or (ii) such Holder changes its Lending Office, except in each case to the
extent that, pursuant to Section 8, amounts with respect to such Taxes were
payable either to such Holder’s assignor immediately before such Holder became a
party hereto or to such Holder immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section 8.6
and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Exempt CFC” means any “controlled foreign corporation” (as defined in Section
957 of the Code) of which the Company or a Subsidiary of the Company is a
“United States shareholder” (within the meaning of the Code).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Financial Officer” means, for any Person, the chief executive officer, chief
financial officer, principal accounting officer, treasurer or controller of such
Person. Unless otherwise specified, all references herein to a Financial Officer
means a Financial Officer of the Company.

“Financial Statements” means the financial statement or statements of the
Company and its Consolidated Subsidiaries referred to in Section 2.1(d)(i).

 

A-9



--------------------------------------------------------------------------------

“First Lien Agent” means the financial institution serving as administrative
agent or collateral agent, as applicable, under the First Lien Credit Agreement.
As of the Closing Date, the First Lien Agent is Citibank, N.A.

“First Lien Credit Agreement” means that certain Credit Agreement dated as of
July 28, 2015, as amended, by and among the Company, the First Lien Lenders, and
the First Lien Agent.

“First Lien Documents” means the First Lien Credit Agreement, and any other
“Loan Documents” as defined under the First Lien Credit Agreement.

“First Lien Lenders” means the financial institutions from time to time party to
the First Lien Credit Agreement as lenders thereunder.

“Foreign Holder” means a Holder that is not a U.S. Person.

“Funding Deadline” means the date 120 days after the Closing Date.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

“Guarantees” shall have the meaning assigned such term in the Recitals.

“Guarantors” means (a) each Subsidiary of the Company (other than an Exempt CFC
or any Subsidiary thereof) that guarantees or is required to guarantee the Notes
and Obligations hereunder (including pursuant to Section 4.15(b)), and (b) each
other Person that guarantees the Obligations arising under the Note Documents.

“Guaranty Agreement” means each agreement executed by a Guarantor in form and
substance reasonably satisfactory to the Collateral Agent, unconditionally
guaranteeing on a joint and several basis, payment of the Obligations arising
under the Note Documents, as the same may be amended, modified or supplemented
from time to time.

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:

(a) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

(b) other agreements or arrangements designed to manage interest rates or
interest rate risk; and

(c) Oil and Gas Hedging Contracts.

 

A-10



--------------------------------------------------------------------------------

“Holder” means each holder of a Note.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases
(excluding coal and timber), or other liquid or gaseous hydrocarbon leases,
mineral fee interests, overriding royalty and royalty interests, net profit
interests and production payment interests, including any reserved or residual
interests of whatever nature. Unless otherwise indicated herein, each reference
to the term “Hydrocarbon Interests” shall mean Hydrocarbon Interests of the
Company and its Subsidiaries.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom. Unless otherwise indicated herein, each
reference to the term “Hydrocarbons” shall mean Hydrocarbons of the Company and
its Subsidiaries.

“Indebtedness” means, for any Person, the sum of the following (without
duplication): (a) all obligations of such Person for borrowed money or evidenced
by bonds, bankers’ acceptances, debentures, notes or other similar instruments;
(b) all obligations of such Person (whether contingent or otherwise) in respect
of letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Indebtedness (as defined in the other clauses of this definition) of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Indebtedness is assumed by such Person; (g) all
Indebtedness (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Indebtedness (howsoever such assurance shall be made) to the
extent of the lesser of the amount of such Indebtedness and the maximum stated
amount of such guarantee or assurance against loss; (h) all obligations or
undertakings of such Person to maintain or cause to be maintained the financial
position or covenants of others or to purchase the Indebtedness or Property of
others; (i) obligations to deliver commodities, goods or services, including,
without limitation, Hydrocarbons, in consideration of one or more advance
payments, other than gas balancing arrangements in the ordinary course of
business; (j) obligations to pay for goods or services even if such goods or
services are not actually received or utilized by such Person; (k) any
Indebtedness of a partnership for which such Person is liable either by
agreement, by operation of law or by a Governmental Requirement but only to the
extent of such liability; and (l) Disqualified Stock. The Indebtedness of any
Person shall include all obligations of such Person of the character described
above to the extent such Person remains legally liable in respect thereof
notwithstanding that any such obligation is not included as a liability of such
Person under GAAP.

“Indemnified Parties” means the Collateral Agent, each Purchaser and each of
their Affiliates, and each of their respective officers, directors, partners,
trustees, employees, affiliates, shareholders, advisors, agents,
attorneys-in-fact and Controlling Persons of each of the foregoing.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Note
Party under any Note Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.11(b).

“Initial Purchaser” shall have the meaning assigned such term in the Preamble.

 

A-11



--------------------------------------------------------------------------------

“Initial Reserve Report” means collectively, the report of W.D. Von Gonten & Co.
and the report of LaRoche Petroleum Consultants, Ltd., each dated as of
January 1, 2015, with respect to certain Oil and Gas Properties of the Company
and its Subsidiaries.

“Institutional Investor” shall have the meaning assigned such term in Section
8.4(a).

“Intercreditor Agreement” means the intercreditor agreement executed among the
Collateral Agent, the First Lien Agent, the Company and the Guarantors, as the
same may from time to time, be amended, modified, supplemented or restated.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Capital Stock of any other
Person (including, without limitation, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such short sale) or any capital contribution to any other Persons; (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Indebtedness of, purchase or other acquisition of any other
Indebtedness or equity participation or interest in, or other extension of
credit to, any other Person (including the purchase of Property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such Property to such Person, but excluding any such advance, loan or
extension of credit having a term not exceeding 90 days representing the
purchase price of inventory or supplies sold by such Person in the ordinary
course of business); (c) the purchase or acquisition (in one or a series of
transactions) of Property of another Person that constitutes a business unit or
(d) the entering into of any guarantee of, or other contingent obligation
(including the deposit of any Capital Stock to be sold) with respect to,
Indebtedness or other liability of any other Person and (without duplication)
any amount committed to be advanced, lent or extended to such Person.

“IRS” means the U.S. Internal Revenue Service.

“Issue Date” shall have the meaning assigned such term in Section 1.2(b).

“Jefferies Finance” means Jefferies Finance, LLC.

“Lending Office” of a Holder means the office through which such Holder’s
investment in any Note is made.

“Liability” means all out-of-pocket expenses incurred by the Collateral Agent
and any Purchaser, including the fees, charges and disbursements of any counsel
for any Collateral Agent (provided that counsel for the Collateral Agent and the
Purchasers shall be limited to a single counsel and such additional local,
regulatory and/or special counsel as may be reasonably required), in connection
with the enforcement or protection of its rights in connection with this
Agreement or any other Note Document.

“Lonestar Parties” shall have the meaning assigned such term in the Preamble.

“Majority Holders” means, at any time, Holders with a majority of the Aggregate
Exposure of all Holders at such time.

“Make-Whole Amount” means, with respect to any Note on any redemption date, a
cash amount equal to the excess of: (a) the present value at such redemption
date of (i) the redemption price of the Note at the second anniversary of the
Closing Date (such redemption price being set forth in Section 3.9 hereof) plus
(ii) all required interest payments due on the Note through the second
anniversary of the Closing Date, (excluding accrued but unpaid interest to the
redemption date), computed using a discount rate equal to the Treasury Rate as
of such redemption date plus 50 basis points; over (b) the principal amount of
the Note.

 

A-12



--------------------------------------------------------------------------------

The Company will calculate the Make-Whole Amount at least two Business Days
prior to the redemption and give written notice thereof to the Trustee.

“Material Acquisition” means any acquisition of Property or series of related
acquisitions of Property that involves the payment of consideration by the
Company and its Subsidiaries in excess of $5,000,000.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property or condition (financial
or otherwise) of the Company and the Guarantors taken as a whole, (b) the
ability of the Company or any Guarantor to perform any of its Obligations under
any Note Document, (c) the validity or enforceability of any Note Document or
(d) the rights and remedies of or benefits available to the Collateral Agent or
any Holder under any Note Document.

“Material Disposition” means any disposition of Property or series of related
dispositions of property that yields gross proceeds to the Company or any of its
Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$5,000,000.

“Material Gas Imbalance” means, with respect to all gas balancing agreements to
which the Company or any Subsidiary is a party or by which any mineral interest
owned by the Company or any Subsidiary is bound, a net gas imbalance to the
Company or any Subsidiary, individually or taken as a whole in excess of
$1,000,000. Gas imbalances will be determined based on written agreements, if
any, specifying the method of calculation thereof, or, alternatively, if no such
agreements are in existence, gas imbalances will be calculated by multiplying
(x) the volume of gas imbalance as of the date of calculation (expressed in
thousand cubic feet) by (y) the heating value in Btu’s per thousand cubic feet,
times the Henry Hub average daily spot price for the month immediately preceding
the date of calculation.

“Material Indebtedness” means as of any date of determination, Indebtedness
(other than the Notes) or obligations in respect of one or more Swap Agreements,
of any one or more of the Company and its Subsidiaries in an aggregate principal
amount exceeding $$15.0 million. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Company or any
Subsidiary in respect of any Swap Agreement at any time shall be the Swap
Termination Value thereof.

“Maturity Date” means the date that is the earlier of (a) five years after the
Closing Date and February 28, 2019, if, prior to such date, the Company has not
refinanced all outstanding Senior Notes in full (with any debt incurred to
refinance such notes having a maturity date of June 30, 2019 or later).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Property” and “Mortgaged Properties” means any Property owned by the
Company or any Guarantor which is subject to the Liens existing and to exist
under the terms of the Security Documents.

“Mortgages” means the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, assignments of proceeds of production, security
documents and the like (including all amendments, modifications and supplements
thereto) delivered pursuant to this Agreement, in each case, in form and
substance reasonably satisfactory to the Collateral Agent, in order to grant
Liens in Oil and Gas Properties of the Company and the Guarantors for the
ratable benefit of the Holders.

 

A-13



--------------------------------------------------------------------------------

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 3(37) or 4001 (a)(3) of ERISA.

“Note Documents” means this Agreement, the Notes, the Guaranty Agreement,
Security Agreements, the Intercreditor Agreement and any other documents,
certificates or agreements that are required to be delivered pursuant to any of
the foregoing documents, together with any and all renewals, extensions and
restatements of, and amendments and modifications to, any such agreements,
documents and instruments.

“Note Party” means each of the Company and each Guarantor.

“Notes” shall have the meaning assigned such term in Section 1.1.

“NYMEX” means the New York Mercantile Exchange.

“Obligations” means any and all amounts owing or to be owing by the Company, the
Parent Company or any Guarantor (including without limitation, all debts,
liabilities, obligations, covenants and duties of each such Person, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising) to any
Secured Party under any Note Document; and all renewals, extensions and/or
rearrangements of any of the above.

“Oil and Gas Business” means (i) the acquisition, exploration, exploitation,
development, production, treatment, operation, servicing processing, refining
and disposition of interests in oil, gas and other Hydrocarbon properties
(including the acquisition of properties and interests therein the Company in
its reasonable judgment deems necessary or appropriate for the activities
described in the foregoing), (ii) the gathering, marketing, treating,
processing, storage, selling and transporting of oil, natural gas and other
Hydrocarbon products, (iii) any business relating to exploration for or
exploitation, development, production, treatment, operation, servicing,
processing, refining, storage, transportation or marketing of oil, natural gas
and other Hydrocarbon product and other minerals and products produced in
association therewith and (iv) any activity that is ancillary or incidental to
or necessary or appropriate for the activities described in clauses (i) through
(iv) of this definition.

“Oil and Gas Hedging Contracts” means any puts, calls, cap transactions, floor
or ceiling transactions, collar transactions, forward contract, commodity swap
agreement, commodity option agreement or other similar transaction or
arrangement in respect of Hydrocarbons to be used, produced, processed or sold
by the Company or any of its Subsidiaries that are customary in the Oil and Gas
Business and designed to protect such Person against fluctuation in Hydrocarbons
prices and not for speculative purposes.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,

 

A-14



--------------------------------------------------------------------------------

products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or Person
al, now owned or hereafter acquired and situated upon, used, held for use or
useful in connection with the operating, working or development of any of such
Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other Person al Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing. Unless otherwise indicated
herein, each reference to the term “Oil and Gas Properties” shall mean Oil and
Gas Properties of the Company and its Subsidiaries.

“Organizational Documents” mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Note Document, or sold or assigned an interest in any Note or Note Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Note Document.

“Parent Company” shall have the meaning assigned such term in the Preamble.

“Permitted Business Investments” means investments made in the ordinary course
of, and of a nature that is or shall have become customary in, the Oil and Gas
Business as a means of actively exploiting, exploring for, acquiring,
developing, processing, gathering, marketing or transporting oil and natural gas
through agreements, transactions, interests or arrangements which permit one to
share risks or costs, comply with regulatory requirements regarding local
ownership or satisfy other objectives customarily achieved through the conduct
of Oil and Gas Business jointly with third parties, including:

(a) direct or indirect ownership interests in crude oil, natural gas, other
Hydrocarbon properties or any interest therein, gathering, transportation,
processing, storage or related systems, or ancillary real property interests and
interests therein; and

 

A-15



--------------------------------------------------------------------------------

(b) the entry into and Investments and expenditures in the form of or pursuant
to operating agreements, joint ventures, processing agreements, working
interests, royalty interests, mineral leases, farm-in agreements, farm-out
agreements, development agreements, production sharing agreements, production
sales and marketing agreements, area of mutual interest agreements, unitization
agreements, pooling arrangements, joint bidding agreements, service contracts,
joint venture agreements, partnership agreements (whether general or limited),
incentive compensation programs on terms that are customary in the Oil and Gas
Business for geologists, geophysicists and other providers of technical services
to the Company or any Guarantor or other similar or customary agreements,
transactions, properties, interests or arrangements.

“Permitted Holders” means Lonestar Resources US Inc., Ecofin Water & Power
Opportunities PLC, EF Realisation Company Limited, EFR Guernsey Holding Limited,
Ecofin Limited or any of their respective Affiliated entities and investment
vehicles managed by Ecofin Limited (other than any operating portfolio company)
or any general partner, managing member, principal or managing director of any
of the foregoing, or any trust that is controlling any of the foregoing or any
beneficiaries of such trust.

“Permitted Refinancing Indebtedness” means any Indebtedness of the Company or
any Guarantor issued in exchange for, or the net proceeds of which are used to
renew, refund, refinance, replace, defease or discharge other Indebtedness of
the Company or any Guarantor (other than intercompany Indebtedness); provided
that:

(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness renewed, refunded, refinanced,
replaced, defeased or discharged (plus all accrued interest on the Indebtedness
and the amount of all fees and expenses, including premiums, incurred in
connection therewith);

(b) such Permitted Refinancing Indebtedness has a final maturity date no earlier
than (i) the final maturity date of the Indebtedness being renewed, refunded,
refinanced, replaced, defeased or discharged or (ii) 90 days after the final
maturity date of the Notes;

(c) such Permitted Refinancing Indebtedness has a Weighted Average Life to
Maturity at the time such Permitted Refinancing Indebtedness is incurred that is
no shorter than the Weighted Average Life to Maturity of the portion of the
Indebtedness being renewed, refunded, refinanced, replaced, defeased or
discharged;

(d) if the Indebtedness being renewed, refunded, refinanced, replaced, defeased
or discharged is subordinated in right of payment to the Notes or the
Guarantees, such Permitted Refinancing Indebtedness is subordinated in right of
payment to the Notes or the Guarantees, as applicable, on terms at least as
favorable to the Holders as those contained in the documentation governing the
Indebtedness being renewed, refunded, refinanced, replaced, defeased or
discharged; and

(e) such Indebtedness is incurred either by the Company or by the Guarantor that
was the obligor on the Indebtedness being renewed, refunded, refinanced,
replaced, defeased or discharged and is guaranteed only by Persons who were
obligors on the Indebtedness being renewed, refunded, refinanced, replaced,
defeased or discharged.

“Permitted Senior Debt” means Indebtedness consisting of notes or bonds from
time to time issued pursuant to one or more public or private capital markets
financings; provided that:

 

A-16



--------------------------------------------------------------------------------

(a) the aggregate principal amount (or accreted value, if applicable) of all
such Indebtedness outstanding at any one time (without duplication and taking
into account all concurrent payments or redemptions of Permitted Senior Debt
with the proceeds of other Permitted Senior Debt) shall not exceed $300,000,000;

(b) such Indebtedness does not have any scheduled principal amortization prior
to the date which is 91 days after the Maturity Date as in effect on the date
such Permitted Senior Debt is incurred;

(c) such Indebtedness does not mature sooner than the date which is 91 days
after the Maturity Date as in effect on the date such Permitted Senior Debt is
incurred;

(d) the non-default interest rate on the outstanding principal amount of such
Indebtedness does not exceed 12% per annum, and does not add scheduled recurring
fees to the holders thereof;

(e) any Subsidiary or other Person that guarantees such Indebtedness shall also
have guaranteed the Obligations arising under the Note Documents pursuant to the
Guaranty Agreement;

(f) if such Indebtedness is senior subordinated Debt, such Indebtedness is
expressly subordinate to the payment in full of all of the Obligations arising
under the Note Documents on terms and conditions reasonably satisfactory to the
Collateral Agent;

(g) such Indebtedness does not have any mandatory prepayment, redemption,
defeasance, tender, sinking fund or repurchase provisions (other than customary
change of control or asset sale tender offer provisions and provisions regarding
prepayment from the net cash proceeds of certain debt issuances, in each case,
to the extent required or allowed to be applied first to the Obligations arising
under the Note Documents);

(h) such Indebtedness is unsecured Indebtedness and the Company shall be deemed
to have represented and warranted to the Holders, at the time of the incurrence
of such Indebtedness, that such Indebtedness and any guarantees thereof are on
terms, taken as a whole, not materially less favorable to the Company and its
Subsidiaries as market terms for issuers of similar size and credit quality
given the then prevailing market conditions as reasonably determined by the
Company;

(i) the financing documentation entered into by the Company and its Subsidiaries
in connection therewith shall constitute Permitted Senior Debt Documents; and

(j) such Indebtedness is not redeemable at the option of the holder thereof
prior to the date which is one 91 days after the Maturity Date as in effect on
the date such Indebtedness is incurred (other than pursuant to customary change
of control or asset sale tender offer provisions).

“Permitted Senior Debt Documents” means, with respect to any Permitted Senior
Debt, each indenture or other agreement pursuant to which such Permitted Senior
Debt is issued or incurred, and any notes, certificates, security agreement,
mortgage or other documents made or delivered by the Company or any Subsidiary
in connection with such Permitted Senior Debt, as the same may be amended,
modified or supplemented in accordance with Section 5.4(b).

 

A-17



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in Section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

“Projected Production” means, for any calendar month, the internally forecasted,
reasonably anticipated projected production of crude oil, natural gas and
natural gas liquids from all Oil and Gas Properties of the Company and its
Subsidiaries for such calendar month.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proved Developed Producing Reserves” means Proved Reserves which are
categorized as both “Developed” and “Producing” in the Reserve Definitions.

“Proved Reserves” means “Proved Reserves” as defined in the Reserve Definitions.

“Purchaser” means the Initial Purchaser and each other Person that becomes a
party to this Agreement by execution and delivery to the Company of a Joinder
Agreement in substantially the form of Exhibit F.

“Recipient” means (a) the Collateral Agent, (b) any Purchaser or (c) any Holder,
as applicable.

“Recognized Value” means the value attributed to the Oil and Gas Properties in
the most recent Reserve Report, based upon the discounted present value
(discounted at the rate of 10% per annum) of the estimated net cash flow to be
realized from the production of Hydrocarbons from such interests.

“Redemption” means with respect to any Indebtedness, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Indebtedness.

“Redeem” has the correlative meaning thereto.

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, managers, officers,
employees, agents, trustees, administrators, representatives and advisors
(including attorneys, accountants and experts) of such Person and of such
Person’s Affiliates.

“Remedial Work” has the meaning assigned such term in Section 4.11(a).

“Reserve Report” means the Initial Reserve Report and each other report, in form
and substance reasonably satisfactory to the Majority Holders, setting forth, as
of each January 1 or July 1 the oil and gas reserves attributable to the Oil and
Gas Properties of the Company and the Subsidiaries, together with a projection
of the rate of production and future net income, Taxes, operating expenses and
Capital Expenditures with respect thereto as of such date, based on the economic
and pricing assumptions consistent with the First Lien Agent’s lending
requirements at the time.

 

A-18



--------------------------------------------------------------------------------

“Restricted Legend” means the legend set forth in Exhibit C.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Capital Stock in the Company
or any of its Subsidiaries, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, Redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock in the Company or any of its Subsidiaries or any option,
warrant or other right to acquire any such Capital Stock in the Company or any
of its Subsidiaries.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto that is a nationally recognized rating agency.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (including, at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of the Treasury or the U.S. Department of State, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC, the U.S. Department of the Treasury or the U.S.
Department of State.

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“SEC Report” shall have the meaning assigned such term in Section 4.13(c).

“Secured Parties” means the Collateral Agent and each Holder.

“Security Agreements” means one or more security agreements in form and
substance reasonably satisfactory to the Collateral Agent pursuant to which a
security interest in the assets of the Company or a Subsidiary is granted to the
Collateral Agent for the ratable benefit of the Holders to secure the payment of
the Notes, as such agreements may be amended, modified or supplemented from time
to time.

“Security Documents” means, collectively, the Guaranty Agreement, the Security
Agreements, the Mortgages, each Deposit Account Control Agreement, and all other
security documents or instruments hereafter delivered to the Collateral Agent
granting a Lien on any Property of any Person to secure any of the Obligations.

“Senior Notes” means the Company’s 8.75% senior notes due 2019.

“Senior Debt Purchases” means purchases of any Senior Notes, so long as, as of
the date of each such purchase, the average price for all Senior Notes purchased
through such date (and after giving effect to such purchase) shall in no event
be greater than 50% of the stated principal amount of the total Senior Notes
purchased through such date (after giving effect to such purchase).

 

A-19



--------------------------------------------------------------------------------

“Senior Notes” means the Company’s 8.75% senior notes due 2019.

“Strip Prices” means, on any date of determination the forward month prices for
crude oil (WTI Cushing), for natural gas liquids (Mont Belvieu) and natural gas
(Henry Hub), with such price held flat for each subsequent year, quoted on the
New York Mercantile Exchange (or its successor) as of such date of
determination, and as adjusted by appropriate management adjustments for
additions to reserves and depletion or sale of reserves since the date of such
Reserve Report, adjusted for any basis differential as of the date of
determination; provided that with respect to estimated future production for
which prices are defined, within the meaning of SEC guidelines, by contractual
arrangements excluding escalations based upon future conditions, then such
contract prices shall be applied to future production subject to such
arrangements.

“Sub-Collateral Agent” shall have the meaning assigned such term in Section 9.5.

“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, board of managers or other
governing body of such Person (irrespective of whether or not at the time Equity
Interests of any other class or classes of such Person shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the Borrower or any of its Subsidiaries is a general
partner. Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a Subsidiary of the Borrower.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, forward sale of production,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement,
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement and (c) any and all agreements, contracts or transactions that
constitute a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Synthetic Lease” means, as to any Person, any lease (including a lease that may
be terminated by the lessee at any time) of any Property (whether real, Person
al or mixed) (a) that is accounted for as an operating lease under GAAP and
(b) in respect of which the lessee retains or obtains ownership of the Property
so leased for U.S. Federal income tax purposes, other than any such lease under
which such Person is the lessor.

 

A-20



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Total Debt” means, at any date, all long-term Indebtedness of the Company and
the Consolidated Subsidiaries on a consolidated basis, excluding (i) non-cash
obligations under ASC 815, (ii) accounts payable and other accrued liabilities
(for the deferred purchase price of Property or services) from time to time
incurred in the ordinary course of business which are not greater than 90 days
past the date of invoice or delinquent or which are being diligently contested
in good faith by appropriate action and for which adequate reserves are
maintained in accordance with GAAP, (iii) Indebtedness permitted under Section
5.2(e) that is secured by cash or cash equivalents in amounts equal to such
Indebtedness and (iv) Indebtedness incurred under the First Lien Credit
Documents.

“Transactions” means (a) the issuance and sale of the Notes and the Warrants by
the Lonestar Parties and (b) the use of proceeds therefrom to repurchase and
subsequently retire a portion of the Company’s Senior Notes.

“Treasury Rate” means, as of any redemption date, the yield to maturity as of
the earlier of (a) such redemption date or (b) the date on which such Notes are
satisfied and discharged, of the most recently issued United States Treasury
securities with a constant maturity (as compiled and published in the most
recent Federal Reserve Statistical Release H.15 (519) that has become publicly
available at least two Business Days prior to such date (or, if such Statistical
Release is no longer published, any publicly available source of similar market
data)) most nearly equal to the period from the redemption date to the second
anniversary of the Closing Date; provided that if the period from the redemption
date to the second anniversary of the Closing Date, is less than one year, the
weekly average yield on actually traded United States Treasury securities
adjusted to a constant maturity of one year will be used. Any such Treasury Rate
shall be obtained by the Company.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“venture” shall have the meaning assigned such term in Section 5.5(e).

“Volumetric Production Payments” means production payment obligations recorded
as deferred revenue in accordance with GAAP, together with all undertakings and
obligations in connection therewith.

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person entitling the holders thereof (whether at all times or only so long
as no senior class of Capital Stock has voting power by reason of any
contingency) to vote in the election of members of the Board of Directors of
such Person.

“Warrant Shares” shall have the meaning assigned such term in Section 1.1.

“Warrants” shall have the meaning assigned such term in Section 1.1.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(a) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal,

 

A-21



--------------------------------------------------------------------------------

including payment at final maturity, in respect of the Indebtedness, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by

(b) the then outstanding principal amount of such Indebtedness.

“Wholly-Owned Subsidiary” means (a) any Subsidiary of which all of the
outstanding Capital Stock, on a fully-diluted basis, are owned by the Company or
one or more of the Wholly-Owned Subsidiaries or are owned by the Company and one
or more of the Wholly-Owned Subsidiaries or (b) if permitted by this
Agreement, any Subsidiary that is organized in a foreign jurisdiction and is
required by the applicable laws and regulations of such foreign jurisdiction to
be partially owned by the government of such foreign jurisdiction or individual
or corporate citizens of such foreign jurisdiction, provided that the Company,
directly or indirectly, owns the remaining Capital Stock in such Subsidiary and,
by contract or otherwise, controls the management and business of such
Subsidiary and derives economic benefits of ownership of such Subsidiary to
substantially the same extent as if such Subsidiary were a Wholly-Owned
Subsidiary.

“Withholding Agent” means any Note Party and the Collateral Agent.

 

A-22



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

LONESTAR RESOURCES AMERICA INC.

[THIS NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTION 1271
ET SEQ. OF THE INTERNAL REVENUE CODE. A HOLDER MAY OBTAIN THE ISSUE PRICE,
AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY FOR THE
NOTES BY SUBMITTING A WRITTEN REQUEST FOR SUCH INFORMATION TO THE COMPANY AT THE
FOLLOWING ADDRESS: LONESTAR RESOURCES US INC., 600 BAILEY AVENUE, SUITE 200,
FORT WORTH, TEXAS 76107 ATTENTION: FRANK D. BRACKEN III, CHIEF EXECUTIVE
OFFICER]

[●], 2016

FOR VALUE RECEIVED, the undersigned, LONESTAR RESOURCES AMERICA, INC. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Delaware, hereby promises to pay to [●], or registered assigns, the
principal sum of [●] DOLLARS on the Maturity Date (as such term is defined in
the Securities Purchase Agreement (as defined herein)), with interest (computed
on the basis of a 360-day year of twelve 30-day months) (a) on the unpaid
balance thereof at the rate of 12% per annum when paid in cash or, at the
Company’s option, so long as no default then exists, 9% per annum in cash and 5%
per annum paid in kind, payable the last day of March, June, September and
December in each year, commencing September 30, 2016 (each an “Interest Payment
Date”), until the principal hereof shall have become due and payable, and, to
the extent permitted by law, on any overdue payment of principal or interest,
payable semi-annually as aforesaid (or, at the option of the Holder, on demand),
at the same rate per annum plus 2.0.

This Note is one of a series of senior secured notes (herein called the “Notes”)
issued pursuant to a Securities Purchase Agreement, dated as of August 2, 2016
(the “Securities Purchase Agreement”), between the Company and the Purchasers
named therein and is entitled to the benefits thereof. Each Holder of this Note
will be deemed, by its acceptance hereof, to have made the representations set
forth in Section 2.2(a) of the Securities Purchase Agreement. The terms of the
Notes include those stated in the Securities Purchase Agreement, and any
capitalized term used in this Note but not defined herein has the meaning
attributed thereto in the Securities Purchase Agreement. The Notes are subject
to all such terms, and Holders are referred to the Securities Purchase Agreement
for a statement of such terms. The Notes are senior secured obligations of the
Company.

This Note is a registered Note and, as provided in the Securities Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the Holder hereof or such Holder’s attorney duly authorized in writing, a new
Note for a like principal amount will be issued to, and registered in the name
of, the transferee. Prior to due presentment for registration of transfer, the
Company may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

If any date for payment of interest, principal or premium on the Notes falls on
a day that is not a Business Day, such payment may be made on the next
succeeding Business Day with the same force and effect as if made on the due
date, and no additional interest will accrue solely as a result of such delayed
payment. Interest on the Notes will accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from the date of
original issuance.

 

B-1



--------------------------------------------------------------------------------

The Company will pay interest on the Notes (except defaulted interest) to the
Persons who are Holders of Notes at the close of business on (i) the last
Business Day of February, May, August and November and (ii) in the case of the
last Interest Payment Date, the Business Day prior to the Maturity Date, even if
such Notes are cancelled after such record date and on or before such Interest
Payment Date, except as provided in Section 4.1 of the Securities Purchase
Agreement with respect to defaulted interest. Holders must surrender Notes to
the Company to collect payments of principal and premium, if any, together with
accrued and unpaid interest due at maturity. Any Note will be payable as to
principal, interest and premium, if any, by wire transfer of immediately
available funds to an account in the United States designated by the Holder to
the Company in advance of the relevant payment date or, failing such
designation, the Company will mail a check to the Holder at its registered
address.

If an Event of Default, as defined in the Securities Purchase Agreement, occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price and with the effect provided
in the Securities Purchase Agreement.

Payment of principal, interest and premium, if any, in respect of the Notes is
guaranteed by the Subsidiaries of the Company party to the Securities Purchase
Agreement on the terms provided therein.

THE SECURITIES PURCHASE AGREEMENT AND THIS NOTE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

The Company will furnish to any Holder upon written request and without charge a
copy of the Securities Purchase Agreement and any other Note Document. Requests
may be made to:

Lonestar Resources US Inc.

600 Bailey Avenue, Suite 200

Fort Worth, TX 76107

Attention:  

Frank D. Bracken III

Chief Executive Officer

 

In the event a successor assumes all the obligations of the Company under the
Notes and the Securities Purchase Agreement, pursuant to the terms thereof the
Company will be released from all such obligations.

 

  LONESTAR RESOURCES AMERICA INC.   By:  

 

    [Title]

 

B-2



--------------------------------------------------------------------------------

FORM OF TRANSFER NOTICE

FOR VALUE RECEIVED the undersigned registered holder (the “Assignor”) hereby
sell(s), assign(s) and transfer(s) unto                                         
(the “Assignee”)

(Please type or print block letters)

 

 

(Please print or typewrite name and address including zip code of assignee)

the within Note and all rights thereunder, hereby irrevocably constituting and
appointing

 

 

attorney to transfer said Note on the books of the Company with full power of
substitution in the premises.

If the Assignor had previously acquired this Note from a Person other than the
Company, the name and address (at the time of acquisition) of such Person is as
follows:

[THE FOLLOWING PROVISION TO BE INCLUDED ON ALL NOTES BEARING A RESTRICTED
LEGEND]

In connection with any transfer of this Note occurring prior to the removal of
the Restricted Legend, the undersigned confirms (i) the understanding that the
offer and sale of this Note have not been registered under the Securities Act of
1933, as amended; (ii) that such transfer is made without utilizing any general
solicitation or general advertising; and (iii) further as follows:

Check One

¨ (1) This Note is being transferred to a “qualified institutional buyer” in
compliance with Rule 144A under the Securities Act of 1933, as amended.

¨ (2) This Note is being transferred to a Non-U.S. Person in compliance with the
exemption from registration under the Securities Act of 1933, as amended.

or

¨ (3) This Note is being transferred other than in accordance with (1) or (2)
above and documents are being furnished which comply with the conditions of
transfer set forth in this Note and the Securities Purchase Agreement.

If none of the foregoing boxes is checked, the Company is not obligated to
register this Note in the name of any Person other than the Holder hereof unless
and until the conditions to any such transfer of registration set forth herein
and in the Securities Purchase Agreement have been satisfied.

 

Date:  

 

 

 

  Seller    

 

By  

 

 

 

B-3



--------------------------------------------------------------------------------

NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.

 

B-4



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If the Purchaser elects to have this Note purchased by the Company pursuant to
Section 3.8 of the Agreement, check the box below:

¨ Section 3.8

If the Purchaser elects to have only part of this Note purchased by the Company
pursuant to Section 3.8 of the Agreement, state the amount (in minimum
denomination of $1,000,000 or integral multiples of $1,000 in excess of
$1,000,000) the Purchaser elects to have purchased: $                    

 

Date:    Your Signature  

 

   (Sign exactly as the Purchaser name appears on the other side of this Note)

 

   Soc. Sec. or Tax Identification No.:  

 

 

Signature Guarantee:  

 

    

(signature must be guaranteed)

  

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

RESTRICTED LEGEND

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS SECURITY NOR
ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT (A) IT
IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) (B) IT IS A NON-U.S. PERSON AND IS ACQUIRING THIS SECURITY IN AN
OFFSHORE TRANSACTION WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT
AND IN ACCORDANCE WITH THE LAWS APPLICABLE TO SUCH PURCHASER IN THE JURISDICTION
IN WHICH SUCH PURCHASE IS MADE, OR (C) IT IS AN “ACCREDITED INVESTOR” WITHIN THE
MEANING OF RULE 501 UNDER THE SECURITIES ACT AND (2) AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH NOTE AND THE UNDERLYING COMMON STOCK TO BE ISSUED UPON
ITS EXERCISE, PRIOR TO THE EXPIRATION OF THE APPLICABLE HOLDING PERIOD WITH
RESPECT TO RESTRICTED SECURITIES SET FORTH IN RULE 144 UNDER THE SECURITIES ACT,
ONLY (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) FOR SO LONG AS THE
SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO OFFERS AND SALES TO
NON-U.S. PERSONS THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF
REGULATION S UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH THE LAWS APPLICABLE
TO IT IN THE JURISDICTION IN WHICH SUCH PURCHASE IS MADE, (D) TO AN “ACCREDITED
INVESTOR” WITHIN THE MEANING OF RULE 501 UNDER THE SECURITIES ACT THAT IS
ACQUIRING THE SECURITY FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF SUCH AN
ACCREDITED INVESTOR, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR
OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, (E) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT, OR (F) PURSUANT TO ANOTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO
THE COMPANY’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE
(C), (D) OR (F) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION
AND/OR OTHER INFORMATION SATISFACTORY TO THE COMPANY, AND IN EACH OF THE
FOREGOING CASES, A CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON THE OTHER
SIDE OF THIS SECURITY IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE
COMPANY. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE
EXPIRATION OF THE APPLICABLE HOLDING PERIOD WITH RESPECT TO RESTRICTED
SECURITIES SET FORTH IN RULE 144 UNDER THE SECURITIES ACT.



--------------------------------------------------------------------------------

EXHIBIT D

 

 

FORM OF WARRANT

TO PURCHASE COMMON STOCK OF

LONESTAR RESOURCES US INC.

Dated [                    ], 2016

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

  TERM; EXERCISE OF WARRANT

     1   

1.1  

 

Time of Exercise

     1   

1.2  

 

Manner of Exercise

     1   

1.3  

 

Cashless Exercise

     2   

1.4  

 

Exchange of Warrant

     3   

SECTION 2.

 

  ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES PURCHASABLE UPON
EXERCISE

     4   

2.1  

 

Stock Dividends, Subdivisions and Combinations

     4   

2.2  

 

Recapitalization or Reclassification

     4   

2.3  

 

Distributions

     4   

2.4  

 

Notice

     5   

2.5  

 

Follow-On Dilution

     6   

SECTION 3.

 

  RESTRICTIONS ON TRANSFER; LEGENDS

     6   

3.1  

 

Registration or Exemption Required

     6   

3.2  

 

Restrictive Legend

     7   

3.3  

 

Removal of Restrictive Legends

     7   

SECTION 4.

 

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

     7   

4.1  

 

Representations and Warranties

     7   

4.2  

 

Covenants of the Company

     8   

SECTION 5.

 

  REPRESENTATIONS AND WARRANTIES OF THE HOLDER

     9   

5.1  

 

Acquisition of Warrant for Personal Account

     9   

5.2  

 

Rule 144

     9   

5.3  

 

Accredited Investor

     10   

5.4  

 

Opportunity to Discuss; Information

     10   

SECTION 6.

 

  OTHER MATTERS

     10   

6.1  

 

Withholding

     10   

6.2  

 

Binding Effect

     11   

6.3  

 

Notices

     11   

6.4  

 

Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

     11   

6.5  

 

Parties Bound and Benefited

     12   

6.6  

 

Confidentiality

     12   

6.7  

 

Identity of Transfer Agent

     12   

6.8  

 

Amendment; Waiver

     12   

 

i



--------------------------------------------------------------------------------

         Page  

6.9  

 

Assignment

     12   

6.10  

 

Holder as Owner

     12   

6.11  

 

Rights of Holder

     12   

6.12  

 

Indemnification

     13   

6.13  

 

Remedies

     13   

6.14  

 

Lost Certificates

     13   

6.15  

 

Severability

     13   

6.16  

 

Nonwaiver and Expenses

     13   

6.17  

 

Office of the Company; Maintenance of Books

     13   

6.18  

 

Section Headings

     14   

Appendix A

  - Assignment of Warrant   

Appendix B

  - Warrant Exercise Form   

Appendix C

  - Net Issue Election Notice   

 

ii



--------------------------------------------------------------------------------

THIS SECURITY HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED OR
SOLD UNLESS (I) REGISTERED AND QUALIFIED PURSUANT TO THE APPLICABLE PROVISIONS
OF FEDERAL AND STATE SECURITIES LAWS, (II) THIS SECURITY MAY BE SOLD PURSUANT TO
RULE 144 OF THE ACT OR (III) AN EXEMPTION FROM SUCH REGISTRATION OR
QUALIFICATION APPLIES. THEREFORE, NO SALE OR TRANSFER OF THIS SECURITY SHALL BE
MADE, NO ATTEMPTED SALE OR TRANSFER SHALL BE VALID, AND THE ISSUER SHALL NOT BE
REQUIRED TO GIVE ANY EFFECT TO ANY SUCH TRANSACTION UNLESS (A) SUCH TRANSACTION
HAS BEEN DULY REGISTERED UNDER THE ACT AND QUALIFIED OR APPROVED UNDER
APPROPRIATE STATE SECURITIES LAWS OR (B) THIS SECURITY MAY BE SOLD PURSUANT TO
RULE 144 OF THE ACT.

No. of Shares of Class A Voting Common Stock: [            ]
                                                         Warrant No. [        ]

WARRANT

To Purchase Class A Voting Common Stock of

LONESTAR RESOURCES US INC.

THIS IS TO CERTIFY, that, for value received, [                ], a
[                ] [                ], or its successors or registered assigns
(the “Holder”), is entitled, subject to the terms and conditions hereinafter set
forth, to purchase [            ] shares (the “Warrant Shares”) of Class A
Voting Common Stock, par value $0.001 (the “Common Stock”), of Lonestar
Resources US Inc., a Delaware corporation (the “Company”), from the Company (the
“Warrant”) at an exercise price per share equal to $5.00 at the Issue Date (the
exercise price in effect being herein called the “Exercise Price”). The number
of Warrant Shares purchasable upon exercise of this Warrant and the Exercise
Price shall be subject to adjustment from time to time as described herein. For
the avoidance of doubt, the parties hereto agree that for U.S. federal income
tax purposes, the amount paid for this Warrant on the date of issuance is equal
to $[                ].

SECTION 1. Term; Exercise of Warrant.

1.1 Time of Exercise. This Warrant may be exercised at any time and from time to
time during the period commencing as of 9:00 a.m., Central Time, on
[                ], 2016 (the “Issue Date”) and ending as of 5:00 p.m., Central
Time, on [                ], 2021, at which time this Warrant shall become void
and all rights hereunder shall cease, unless extended by the parties.

1.2 Manner of Exercise.

1.2.1 The Holder may exercise this Warrant, in whole or in part, upon surrender
of this Warrant, with the duly executed exercise notice, in the form attached
hereto as Appendix B, to the Company at its corporate office in Fort Worth,
Texas, and upon payment to the Company of the Exercise Price for each Warrant
Share to be purchased in lawful money of the United States, or by certified or
cashier’s check, or wired funds or by cashless exercise as provided in Section
1.3 below.



--------------------------------------------------------------------------------

1.2.2 Upon receipt of this Warrant with the duly executed exercise notice and
accompanied by payment of the aggregate Exercise Price for the Warrant Shares
for which this Warrant is then being exercised (unless this Warrant is being
exercised on a cashless basis as provided in Section 1.3 below), the Company
shall cause to be issued and delivered to the Holder, within a reasonable time,
not exceeding three (3) trading days after this Warrant shall have been so
exercised, including the delivery of the duly executed exercise notice and
payment of the aggregate Exercise Price, by (a) causing the Company’s transfer
agent to credit the Warrant Shares to the account of the Holder’s designated
broker with The Depository Trust Company through its Deposit / Withdrawal At
Custodian system or (b) if electronic delivery is unavailable, delivering at the
address designated by the Holder certificates representing the total number of
whole Warrant Shares for which this Warrant is being exercised.

1.2.3 In case the Holder shall exercise this Warrant with respect to less than
all of the Warrant Shares that may be purchased under this Warrant, the Company
shall execute a new Warrant in substantially identical form (other than the
number of Warrant Shares) for the balance of the Warrant Shares that may be
purchased upon exercise of this Warrant and deliver such new Warrant to the
Holder.

1.2.4 The Company covenants and agrees that it will pay when due and payable any
and all taxes and governmental charges (other than any income tax due under
federal, state or other law as a result of owning this Warrant or any Warrant
Shares issued upon the exercise of this Warrant) which may be payable in respect
of the issue of this Warrant, or the issue of any Warrant Shares upon the
exercise of this Warrant. The Company shall not, however, be required to pay any
stamp, transfer or similar tax which may be payable in respect of any transfer
involved in the issuance of this Warrant or of the Warrant Shares in a name
other than that of the Holder at the time of surrender or an affiliate thereof;
in the event any such transfer is involved and any such tax is payable, the
Company shall not be required to issue such Warrant Shares until the payment of
such tax (or the payment to the Company of an amount sufficient to reimburse it
for the payment of any such tax).

1.3 Cashless Exercise. Notwithstanding any other provision contained herein to
the contrary, the Holder may elect to receive, without the payment by the Holder
of the aggregate Exercise Price in respect of the shares of Common Stock to be
acquired, shares of Common Stock of equal value to the value of this Warrant, or
any specified portion hereof, by the surrender of this Warrant (or such portion
of this Warrant being so exercised) together with a Net Issue Election Notice,
in the form annexed hereto as Appendix C, duly executed, to the
Company. Thereupon, the Company shall issue to the Holder such number of fully
paid, validly issued and nonassessable shares of Common Stock as is computed
using the following formula:

X = Y (A - B)

A

where

 

2



--------------------------------------------------------------------------------

X = the number of shares of Common Stock to which the Holder is entitled upon
such cashless exercise;

Y = the total number of shares of Common Stock covered by this Warrant for which
the Holder has surrendered purchase rights at such time for cashless exercise
(including both shares to be issued to the Holder and shares as to which the
purchase rights are to be cancelled as payment therefor);

A = the Market Price of one share of Common Stock as at the date the net issue
election is made; and

B = the Exercise Price in effect under this Warrant (taking into account prior
adjustments pursuant to the terms hereof) at the time the net issue election is
made.

“Market Price” on any date means the VWAP of one share of Common Stock for the
10 consecutive trading days ending on the trading day immediately preceding the
specified date. If the Common Stock is not listed on The Nasdaq Stock Market
LLC, the New York Stock Exchange or another national securities exchange,
“Market Price” of the Common Stock on any date means the fair value per share of
Common Stock as of a date not earlier than 10 business days preceding the
specified date as determined by the Company and Holder or, if the parties cannot
agree within five Business Days, by a third party independent appraiser having
experience in such matters as agreed upon by the Holder.

“VWAP” means, for any trading day, the price for shares of Common Stock
determined by the daily volume weighted average price per share for such trading
day on the trading market on which such shares are then listed or quoted, in
each case, for the regular trading session (including any extensions thereof,
without regard to pre-open or after hours trading outside of such regular
trading session) as reported on The Nasdaq Stock Market LLC or the New York
Stock Exchange, or the principal national securities exchange on which such
shares are then listed or quoted, whichever is applicable, as published by
Bloomberg L.P. at 4:15 P.M., New York City time, on such trading day.

1.4 Exchange of Warrant. Upon the request of the Holder, this Warrant may be
divided into, combined with or exchanged for another warrant or warrants of like
tenor (collectively, the “Warrants”) to purchase a like aggregate number of
Warrant Shares. If the Holder desires to divide, combine or exchange this
Warrant, the Holder shall make such request in writing delivered to the Company
at its corporate office and shall surrender this Warrant and any other Warrants
to be so divided, combined or exchanged. The Company shall execute and deliver
to the person or persons entitled thereto a Warrant or Warrants, as the case may
be, as so requested. The Company shall not be required to effect any division,
combination or exchange which will result in the issuance of a Warrant entitling
the Holder to purchase upon exercise a fraction of a Warrant Share. As to any
fraction of a share which a Holder of one or more Warrants, the rights under
which are exercised in the same transaction, would otherwise be entitled to
purchase upon such exercise, the Company shall pay a cash adjustment in respect
of such final fraction in an amount equal to the same fraction of the Market
Price per share of Common Stock on the date of exercise, computed to the nearest
whole U.S. cent. The Company shall prepare, issue and deliver at its own expense
the new Warrant or Warrants under this Section 1.

 

3



--------------------------------------------------------------------------------

SECTION 2. Adjustment of Exercise Price and Number of Warrant Shares Purchasable
upon Exercise.

Subject and pursuant to the provisions of this Section 2, the Exercise Price and
the number of Warrant Shares subject to this Warrant shall be subject to
adjustment from time to time as set forth hereinafter.

2.1 Stock Dividends, Subdivisions and Combinations. If the Company shall, at any
time or from time to time while this Warrant is outstanding, pay a dividend or
make a distribution on its Common Stock in shares of Common Stock, subdivide its
outstanding shares of Common Stock into a greater number of shares or combine
its outstanding shares of Common Stock into a smaller number of shares or issue
by reclassification of its outstanding shares of Common Stock any shares of its
capital stock (including any such reclassification in connection with a
consolidation or merger in which the Company is the continuing entity), then (A)
the Exercise Price in effect immediately prior to the date on which such change
shall become effective shall be adjusted by multiplying such Exercise Price by a
fraction, the numerator of which shall be the number of shares of Common Stock
outstanding immediately prior to such change and the denominator of which shall
be the number of shares of Common Stock outstanding immediately after giving
effect to such change and (B) the number of Warrant Shares purchasable upon
exercise of this Warrant shall be adjusted by multiplying the number of Warrant
Shares purchasable upon exercise of this Warrant immediately prior to the date
on which such change shall become effective by a fraction, the numerator of
which shall be the Exercise Price in effect immediately prior to the date on
which such change shall become effective and the denominator of which shall be
the Exercise Price in effect immediately after giving effect to such change,
calculated in accordance with clause (A) above. Such adjustments shall be made
successively whenever any event listed above shall occur.

2.2 Recapitalization or Reclassification. If any capital reorganization,
reclassification of the capital stock of the Company, consolidation or merger of
the Company with another entity in which the Company is not the survivor, or
sale, transfer or other disposition of all or substantially all of the Company’s
assets to another entity shall be effected, then, as a condition of such
reorganization, reclassification, consolidation, merger, sale, transfer or other
disposition, lawful and adequate provision shall be made whereby each Holder
shall thereafter have the right to purchase and receive upon the basis and upon
the terms and conditions herein specified and in lieu of the Warrant Shares
immediately theretofore issuable upon exercise of the Warrant, such shares of
stock, securities or assets as would have been issuable or payable with respect
to or in exchange for a number of Warrant Shares equal to the number of Warrant
Shares immediately theretofore issuable upon exercise of the Warrant, had such
reorganization, reclassification, consolidation, merger, sale, transfer or other
disposition not taken place, and in any such case appropriate provision shall be
made with respect to the rights and interests of the Holder to the end that the
provisions hereof (including, without limitation, provision for adjustment of
the Exercise Price) shall thereafter be applicable, as nearly equivalent as may
be practicable in relation to any shares of stock, securities or assets
thereafter deliverable upon the exercise hereof.

2.3 Distributions. In case the Company shall fix a payment date for the making
of a distribution to all holders of Common Stock (including any such
distribution made in connection

 

4



--------------------------------------------------------------------------------

with a consolidation or merger in which the Company is the continuing entity) of
evidences of indebtedness or assets (other than dividends or distributions
referred to in Section 2.1), or subscription rights or warrants, the Exercise
Price to be in effect after such payment date shall be determined by multiplying
the Exercise Price in effect immediately prior to such payment date by a
fraction, the numerator of which shall be the total number of shares of Common
Stock outstanding multiplied by the Market Price per share of Common Stock
immediately prior to such payment date, less the fair market value (as
determined by the Company and the Holder or, if the parties cannot agree within
five Business Days, a third party independent appraiser having experience in
such matters as agreed upon by the Holder) of said assets or evidences of
indebtedness so distributed, or of such subscription rights or warrants, and the
denominator of which shall be the total number of shares of Common Stock
outstanding multiplied by such Market Price per share of Common Stock
immediately prior to such payment date.

2.4 Notice.

2.4.1 If at any time (A) the Company shall take a record of the holders of its
Common Stock for the purpose of entitling them to receive a dividend (other than
a cash dividend payable out of earnings or earned surplus legally available for
the payment of dividends under the laws of the jurisdiction of incorporation of
the Company) or other distribution, or any right to subscribe for or purchase
any evidences of its indebtedness, any shares of stock of any class or any other
securities or property, or to receive any other right, (B) there shall be any
capital reorganization of the Company, any reclassification or recapitalization
of the capital stock of the Company or any consolidation or merger of the
Company with, or any sale, transfer or other disposition of all or substantially
all the property, assets or business of the Company to, another corporation or
entity, or (C) there shall be a voluntary or involuntary dissolution,
liquidation or winding up of the Company; then, in any one or more of such
cases, the Company shall give to Holder at least 30 days’ prior written notice
of the date on which a record date shall be selected for such dividend,
distribution or right or for determining rights to vote in respect of any such
reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, dissolution, liquidation or winding up, and, in the case of any
such reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, dissolution, liquidation or winding up, at least 30 days’ prior
written notice of the date when the same shall take place. Such notice in
accordance with the foregoing clause also shall specify (Y) the date on which
any such record is to be taken for the purpose of such dividend, distribution or
right, the date on which the holders of Common Stock shall be entitled to any
such dividend, distribution or right, and the amount and character thereof, and
(Z) the date on which any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up is to take place and the time, if any such time is to be fixed, as of which
the holders of Common Stock shall be entitled to exchange their shares of Common
Stock for securities or other property deliverable upon such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up. Each such written notice shall be
sufficiently given if addressed to the Holder at the last address of the Holder
appearing on the books of the Company and delivered in accordance with Section
6.3.

2.4.2 The Holder shall be entitled to the same rights to receive notice of
corporate action as any holder of Common Stock.

 

5



--------------------------------------------------------------------------------

2.5 Follow-On Dilution2.5.1 . If the Company issues, sells, or grants any shares
of Common Stock, options, warrants or other subscription or purchase rights,
securities which are convertible into shares of Common Stock, or rights to
purchase stock, warrants or securities which are convertible into shares of
Common Stock, including pursuant to the exercise of any warrant, option or other
right to purchase (collectively, “Offered Securities”), at an indicative per
share of Common Stock price (the “Follow-On Price”; and such Offered Securities
so issued, sold or granted, on an as-converted basis, the “Follow-On Stock”)
less than the Exercise Price in effect immediately prior to such issuance, sale
or grant, then the Exercise Price will be reset so that it will equal the price
determined according to the following formula:

(EP x OSP) + (FP x FS)

OSA

where

EP = the Exercise Price in effect immediately before the issuance, sale or grant
of the Follow-On Stock;

OSP = the total number of fully diluted shares of Common Stock outstanding
immediately prior the issuance, sale or grant of the Follow-On Stock;

FP = the Follow-On Price;

FS = the total number of fully diluted Follow-On Stock issued, sold or granted;
and

OSA = the total number of fully diluted shares of Common Stock outstanding
immediately after giving effect to the issuance, sale or grant of the Follow-On
Stock.

SECTION 3. Restrictions on Transfer; Legends.

3.1 Registration or Exemption Required. Assuming the accuracy of the
representations and warranties of the Holder in Section 5, this Warrant has been
issued in a transaction exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Act”), and exempt from state
registration or qualification under applicable state laws. Neither this Warrant
nor the Warrant Shares may be pledged, transferred, sold or assigned except
pursuant to an effective registration statement or an exemption to the
registration requirements of the Act and applicable state laws. If, at the time
of the surrender of this Warrant in connection with any transfer of this
Warrant, or upon surrender of the Warrant Shares for transfer, the transfer of
this Warrant, or where applicable the Warrant Shares, the Company shall require,
as a condition of allowing such transfer (i) that the Holder or transferee of
this Warrant or the Warrant Shares, as the case may be, furnish to the Company a
written opinion of counsel or other certification of a senior officer of the
Holder (in each case, which shall be in form, substance and scope customary for
comparable transactions) to the effect that such transfer may be made without
registration under the Act and under applicable state securities or blue sky
laws, (ii) that the holder or transferee execute and deliver to the Company an
investment letter in form and substance acceptable to the Company and (iii) that
the transferee be an “accredited investor” as defined in Rule 501(a)(1), (a)(2),
(a)(3), (a)(7), or (a)(8) promulgated under the Act or a “qualified
institutional buyer” as defined in Rule 144A(a) under the Act in a transaction
pursuant to Rule 144A

 

6



--------------------------------------------------------------------------------

3.2 Restrictive Legend. The Holder understands that until such time as the
Warrant Shares may be sold pursuant to Rule 144 under the Act or an exemption
from registration under the Act without any restriction as to the number of
securities as of a particular date that can then be immediately sold, this
Warrant and the Warrant Shares, as applicable, shall bear a restrictive legend
in substantially the form set forth on the cover page of this Warrant (and a
stop-transfer order may be placed against transfer of such securities).

3.3 Removal of Restrictive Legends. The Warrant Shares shall not contain any
legend restricting the transfer thereof: (A) following any sale of such Warrant
Shares pursuant to Rule 144, (B) if such Warrant Shares are eligible for sale
under Rule 144(b)(1) or (C) if such legend is not required under applicable
requirements of the Act (including judicial interpretations and pronouncements
issued by the staff of the Securities and Exchange Commission (the
“Commission”)) and the Company shall have received an opinion of counsel to the
Holder in form reasonably acceptable to the Company to such effect
(collectively, the “Unrestricted Conditions”). In any such case, the Company
shall cause its counsel to issue a legal opinion to its transfer agent if
required by the transfer agent to effect the issuance of the Warrant Shares, as
applicable, without a restrictive legend or removal of the legend hereunder. The
Company agrees that, at such time as the Unrestricted Conditions are met, it
will, no later than three (3) trading days following the delivery by the Holder
to the Company of notice that the Unrestricted Conditions have been met, deliver
or cause to be delivered to such Holder an electronic transfer (or, if
unavailable, a certificate) representing such Warrant Shares that is free from
all restrictive and other legends.

SECTION 4. Representations, Warranties and Covenants of the Company.

4.1 Representations and Warranties. As of the date hereof, the Company
represents and warrants to the Holder that:

(A) it has the corporate power to enter into, perform and deliver, and has taken
all necessary action to authorize its entry into, and performance and delivery
of, this Warrant and the transactions contemplated by this Warrant;

(B) this Warrant constitutes the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with its terms, subject
to (i) the effect of bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar laws now or hereinafter in effect
relating to or affecting the rights and remedies of creditors and (ii) the
effect of general principles of equity, including, without limitation, concepts
of materiality, reasonableness, good faith and fair dealing and the possible
unavailability of specific performance or injunctive relief regardless of
whether considered in a proceeding in equity or at law;

(C) the execution of this Warrant and the performance of the Company’s
obligations hereunder do not conflict with, result in a breach or violation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company’s or any of its subsidiaries pursuant to: (i) the Company’s
organizational documents; (ii) the terms of

 

7



--------------------------------------------------------------------------------

any indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which the Company or any of its subsidiaries is a party or bound or to which its
or their property is subject; or (iii) any statute, law, rule, regulation,
judgment, order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over it or
any of its subsidiaries or any of its or their properties; and

(D) assuming the accuracy of the representations and warranties of the Holder
contained in this Warrant, the sale and issuance of the Warrant Shares pursuant
to this Warrant is intended to be exempt from the registration requirements of
the Act, and neither the Company nor any person acting on its behalf has taken
or will take any action hereafter that would cause the loss of such exemption.

4.2 Covenants of the Company. The Company covenants and agrees as follows:

(A) at all times the Company shall reserve and keep available for the exercise
of this Warrant such number of authorized shares of Common Stock as are
sufficient to permit the exercise in full of this Warrant;

(B) all Warrant Shares, when issued upon the exercise of this Warrant, will be
duly and validly issued, fully paid, nonassessable and free of preemptive
rights;

(C) the Company shall, for so long as the Warrant remains outstanding, timely
file all reports and other documents required to be filed by it pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). In the event
the Company no longer has reporting obligations under the Exchange Act, then the
Company will deliver to the Holder:

(i) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company, a copy of the audited consolidated balance sheet of
the Company and its subsidiaries as at the end of such year and the related
audited consolidated statements of income and of cash flows for such year,
setting forth in each case in comparative form the figures as of the end of and
for the previous year, together with a narrative discussion and analysis of the
financial condition and results of operations of the Company and its
subsidiaries for such fiscal year as compared to the previous year, and reported
on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by the Company’s
independent accountants;

(ii) as soon as available, but in any event not later than 60 days after the end
of each quarterly period of each fiscal year of the Company, the unaudited
consolidated balance sheet of the Company and its subsidiaries as at the end of
such quarter and the related unaudited consolidated statements of income and of
cash flows for such quarter and the portion of the fiscal year through the end
of such quarter, setting forth in each case in comparative form the figures as
of the end of and for the corresponding period in the previous year, together
with a narrative discussion and analysis of the financial condition and results
of operations of the Company and its subsidiaries for such fiscal quarter and
for the period from the beginning of the then current fiscal year to the end of
such fiscal quarter, as compared to the comparable periods of the previous year;
and

 

8



--------------------------------------------------------------------------------

(iii) within 10 business days after the time periods specified by the SEC’s
rules and regulations, information substantively of the type that would be
required to be filed with the Commission in a Current Report on Form 8-K.

All such financial statements and information delivered pursuant to this Section
4.2(C) shall be complete and correct in all material respects and to be prepared
in reasonable detail and in accordance with generally accepted accounting
principles in the United States of America applied consistently throughout the
periods reflected therein and with prior periods (except as approved by the
Company’s independent accountants or chief financial officer, as the case may
be, and disclosed therein, and quarterly financial statements shall be subject
to normal year-end audit adjustments and need not be accompanied by footnotes);

(D) the Company shall not, for so long as any Warrants remain outstanding, by
any action, including amending its organizational documents or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant. The Company will
at all times in good faith assist in the carrying out of all such terms and in
the taking of all such actions as may be necessary or appropriate to protect the
rights of the Holder against impairment. Without limiting the generality of the
foregoing, the Company will use its commercially reasonable efforts to obtain
all such authorizations, exemptions or consents from any public regulatory body
having jurisdiction thereof as may be necessary to enable the Company to perform
its obligations under this Warrant; and

(E) the Company shall, at its expense, list on The Nasdaq Stock Market LLC (or
any other national securities exchange upon which shares of Common Stock are
trading) all Warrant Shares issued or, to the extent permissible under the
applicable securities exchange rules, issuable upon the exercise of this Warrant
so long as any other shares of Common Stock shall be so listed during the period
in which this Warrant may be exercised.

SECTION 5. Representations and Warranties of the Holder.

Each Holder of a Warrant represents and warrants to the Company as follows:

5.1 Acquisition of Warrant for Personal Account. The Holder is acquiring this
Warrant and the Warrant Shares (collectively the “Securities”) for investment
for its own account and not with a present view to, or for resale in connection
with, any public resale or distribution thereof. The Holder understands that the
Securities have not been registered under the Act by reason of a specific
exemption from the registration provisions of the Act which depends upon, among
other things, the bona fide nature of the investment intent as expressed
herein. The Holder further understands that the Securities have not been passed
upon or the merits thereof endorsed or approved by any state or federal
authorities.

5.2 Rule 144. The Holder acknowledges that the Securities it is purchasing are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and must be held indefinitely unless an exemption
from registration is available. The Holder represents that it is knowledgeable
with respect to Rule 144 promulgated under the Act.

 

9



--------------------------------------------------------------------------------

5.3 Accredited Investor. As of the date hereof, the Holder is an “accredited
investor” within the meaning of Regulation D promulgated under the Act. The
Holder is sophisticated in financial matters, and is able to evaluate the risks
and benefits of an investment in the Securities for an indefinite period of
time.

5.4 Opportunity to Discuss; Information. The Holder has been afforded the
opportunity to ask questions of, and receive answers from, the officers and/or
directors of the Company acting on its behalf concerning the terms and
conditions of this transaction and to obtain any additional information, to the
extent that the Company possesses such information or can acquire it without
unreasonable effort or expense, necessary to verify the accuracy of the
information furnished; and has availed itself of the opportunity to the extent
the Holder considers appropriate in order to permit it to evaluate the merits
and risks of an investment in the Company.

SECTION 6. OTHER MATTERS.

6.1 Withholding. If the Company is required by law to deduct or withhold any tax
in respect of the Holder as a direct result of any adjustment described in
Section 2 being made to Warrants held by such Holder or the cashless exercise by
such Holder of Warrants pursuant to Section 1.3, then the Company shall be
entitled to make such deduction or withholding and shall timely pay the full
amount withheld or deducted to the relevant taxing authority in accordance with
applicable law; provided, that if the withholding required by the Company
exceeds the amount of any cash required to be distributed or paid at such time
by the Company to the Holder under this Warrant, then the Company shall be
entitled to sell additional Warrants or redeem existing Warrants (including
other Warrants held by such Holder with respect to whom such withholding has
occurred) in order to satisfy such withholding obligations, or alternatively, at
such Holder’s option, such Holder shall contribute the amount of such excess to
the Company (in which case, the Company shall not be entitled to sell or redeem
Warrants pursuant to this sentence). Notwithstanding anything to the contrary in
this Section 6.1, the Company shall notify the applicable Holder in writing of
its intent to withhold or deduct any tax at least 30 days prior to withholding
or deducting any tax in respect of such Holder or selling or redeeming any
Warrants pursuant to the preceding sentence and the Company shall give such
Holder a reasonable opportunity to establish (by the provision of applicable tax
forms or otherwise) that no withholding or deduction is required and, as
applicable, to elect the option described in the preceding sentence. Any amounts
withheld by the Company and paid over to the relevant taxing authority by the
Company pursuant to this Section 6.1 shall, to the extent not reimbursed to the
Company by the Holder, be treated as an amount distributed to the Holder for all
purposes of this Warrant. Without limiting the generality of the foregoing, and
without duplication (including without duplication of any amounts resulting from
a sale or redemption of Warrants or a contribution by the Holder pursuant to the
first sentence of this Section 6.1), the Holder shall indemnify the Company for
the full amount of any taxes (excluding interest, penalties and additions to
tax) that the Company is required by law to deduct or withhold in respect of the
Holder as a direct result of any adjustment described in Section 2 being made to
Warrants held by such Holder or the cashless exercise by such Holder of Warrants
pursuant to Section 1.3 or that the Company is otherwise required by law to
withhold or deduct from a payment to the Holder under this Warrant.

 

10



--------------------------------------------------------------------------------

6.2 Binding Effect. All the covenants and provisions of this Warrant by or for
the benefit of the Company or the Holder shall bind and inure to the benefit of
their respective successors and permitted assigns hereunder.

6.3 Notices. Notices or demands pursuant to this Warrant to be given or made by
any Holder to or on the Company shall be sufficiently given or made if sent by
certified or registered mail, return receipt requested, postage prepaid, or
facsimile and addressed, until another address is designated in writing by the
Company, as follows:

Lonestar Resources US Inc.

600 Bailey Avenue, Suite 200

Fort Worth, Texas 76107

Attention: Frank D. Bracken III, Chief Executive Officer

With an additional copy provided to:

Juneau Energy, LLC

c/o Leucadia National Corporation

333 Clay Street, Suite 1000

Houston, TX 77002

Attention: George Hutchinson

and

c/o Leucadia National Corp

520 Madison Ave – 11th Floor

New York, NY 10022

Attention: Mike Sharp

Notices to the Holder provided for in this Warrant shall be deemed given or made
by the Company if sent by certified or registered mail, return receipt
requested, postage prepaid, and addressed to the Holder or each successor at its
last known address as it shall appear on the books of the Company.

6.4 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Warrant
shall be governed by, and construed in accordance with, the internal laws of the
State of New York, without reference to the choice of law provisions
thereof. The Company and, by accepting this Warrant, the Holder, each
irrevocably submits to the exclusive jurisdiction of the courts of the State of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Warrant and the transactions contemplated hereby. Service
of process in connection with any such suit, action or proceeding may be served
on each party hereto anywhere in the world by the same methods as are specified
for the giving of notices under this Warrant. The Company and, by accepting this
Warrant, the Holder, each irrevocably consents to the jurisdiction of any such
court in any such suit, action or proceeding and to the laying of

 

11



--------------------------------------------------------------------------------

venue in such court. The Company and, by accepting this Warrant, the Holder,
each irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE COMPANY AND, BY ITS ACCEPTANCE
HEREOF, THE HOLDER HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS WARRANT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

6.5 Parties Bound and Benefited. Nothing in this Warrant expressed and nothing
that may be implied from any of the provisions hereof is intended, or shall be
construed, to confer upon, or give to, any person or entity other than the
Company and the Holder any right, remedy or claim under any promise or agreement
hereof, and all covenants, conditions, stipulations, promises and agreements
contained in this Warrant shall be for the sole and exclusive benefit of the
Company and its successors and of the Holder and its successors and registered
assigns.

6.6 Confidentiality. The Holder agrees to maintain, and to require its
representatives to maintain, all confidential information obtained from the
Company on a confidential basis, which, among other things, precludes the use of
such confidential information for the purposes of trading on the Warrant Shares.

6.7 Identity of Transfer Agent. The transfer agent for the Common Stock is
Computershare Trust Company, N.A. Upon the appointment of any subsequent
transfer agent for the Common Stock or other shares of the Company’s capital
stock issuable upon the exercise of the rights of purchase represented by the
Warrant, the Company will, within five (5) business days, mail to the Holder a
statement setting forth the name and address of such transfer agent.

6.8 Amendment; Waiver. Any term of this Warrant may be amended or waived upon
the written consent of both the Company and the Holder.

6.9 Assignment. Any assignment or transfer of any portion or all of this Warrant
shall be made by surrender of this Warrant to the Company at its principal
office with the form of assignment attached as Appendix A hereto duly
executed. In such event, the Company shall, without charge, execute and deliver
a new Warrant in substantially identical form (other than the number of Warrant
Shares) in the name of the assignee named in such instrument of assignment and
the portion of this Warrant assigned to the assignee shall promptly be
cancelled.

6.10 Holder as Owner. Prior to the surrender, transfer or assignment of this
Warrant, the Company may deem and treat the Holder as the absolute owner of this
Warrant (notwithstanding any notation of ownership or other writing hereon) for
the purpose of any exercise hereof and for all other purposes, and the Company
shall not be affected by any notice to the contrary.

6.11 Rights of Holder. Nothing contained in this Warrant shall be construed as
conferring upon the Holder, prior to the exercise of this Warrant, the right to
vote, consent or receive notice as a shareholder in respect of any meetings of
shareholders for the election of directors or any other matter, or as having any
rights whatsoever as a shareholder of the Company.

 

12



--------------------------------------------------------------------------------

6.12 Indemnification. The Company agrees to indemnify and hold harmless the
Holder from and against any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, attorneys’ fees, expenses
and disbursements of any kind which may be imposed upon, incurred by or asserted
against the Holder (other than any income tax due under federal, state or other
law as a result of owning this Warrant or any Warrant Shares issued upon the
exercise of this Warrant) in any manner relating to or arising out of (i) the
Holder’s exercise of this Warrant or ownership of any Warrant Shares issued in
consequence thereof, or (ii) any litigation to which the Holder is made a party
in its capacity as a shareholder of the Company; provided, however, that the
Company will not be liable hereunder to the extent that any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, attorneys’ fees, expenses or disbursements are found in a final non
appealable judgment by a court to have resulted from the Holder’s gross
negligence, bad faith or willful misconduct in its capacity as a shareholder or
warrantholder of the Company.

6.13 Remedies. The Holder and each holder of Warrant Shares, in addition to
being entitled to exercise all rights granted by law, including recovery of
damages, will be entitled to specific performance of its rights under this
Warrant. The Company agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Warrant and hereby agrees to waive the defense in any action for
specific performance that a remedy at law would be adequate.

6.14 Lost Certificates. If this Warrant is lost, stolen, mutilated or destroyed,
the Company shall, on such reasonable terms as to indemnity as it may impose
(which shall, in the case of a mutilated Warrant, include the surrender
thereof), issue a new Warrant in substantially identical form as, and in
substitution for, this Warrant, which shall thereupon become void. Any such new
Warrant shall constitute an additional contractual obligation of the Company,
whether or not the Warrant so lost, stolen, destroyed or mutilated shall be at
any time enforceable by anyone.

6.15 Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Warrant.

6.16 Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of a Holder shall operate as a waiver
of such right or otherwise prejudice the Holder’s rights, powers or remedies. If
the Company fails to make, when due, any payments provided for hereunder, or
fails to comply with any other provision of this Warrant, the Company shall pay
to the Holder such amounts as shall be sufficient to cover any costs and
expenses including, but not limited to, reasonable attorneys’ fees, including
those of appellate proceedings, incurred by the Holder in collecting any amounts
due pursuant hereto or in otherwise enforcing any of its rights, powers or
remedies hereunder.

6.17 Office of the Company; Maintenance of Books. As long as any of the Warrants
remain outstanding, the Company shall maintain an office (which shall be the
principal executive offices of the Company) where the Warrants may be presented
for exercise, registration of transfer, division or combination as provided in
this Warrant. The Company agrees to maintain, at its aforesaid office, books for
the registration and the registration of transfer of the Warrants.

 

13



--------------------------------------------------------------------------------

6.18 Section Headings. The section headings in this Warrant are for the
convenience of the Company and the Holder and in no way alter, modify, amend,
limit or restrict the provisions hereof.

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY.

SIGNATURE PAGE FOLLOWS.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and the Holder has caused this Warrant
to be executed and delivered as of the Issue Date by an officer thereunto duly
authorized.

 

LONESTAR RESOURCES US INC. By:  

 

  Frank D. Bracken III   Chief Executive Officer [HOLDER] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

APPENDIX A

ASSIGNMENT OF WARRANT

FOR VALUE RECEIVED,                                      hereby sells, assigns
and transfers unto                             Warrant No. [    ] dated
[                            ], 2016 (the “Warrant”) and the rights represented
thereby, and does hereby irrevocably constitute and appoint
                                                  Attorney, to transfer said
Warrant on the books of Lonestar Resources US Inc., with full power of
substitution.

 

Dated:  

 

  Signed:  

 

 



--------------------------------------------------------------------------------

APPENDIX B

WARRANT EXERCISE FORM

To Lonestar Resources US Inc.:

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by Warrant No. [    ] dated [                ], 2016 (the “Warrant”)
for, and to purchase thereunder by the payment of the Exercise Price (as defined
in the Warrant) and surrender of the Warrant,                      shares of
Class A Voting Common Stock, par value $0.001 (“Warrant Shares”), provided for
therein. The undersigned requests that the Warrant Shares be issued through the
facilities of The Depository Trust Company as follows:

 

 

  Name  

 

  Address  

 

 

 

 

Federal Tax ID or Social Security No.

and delivered electronically (provide DWAC Instructions:
                                                             )

(or other (specify):                                          
                                ).

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant in substantially
identical form (other than the number of Warrant Shares) for the balance of the
Warrant Shares purchasable upon exercise of this Warrant be registered in the
name set forth below indicated and delivered to the address stated below.

 

 

  Name (please print)  

 

  Address  

 

 

 

  Federal Identification or   Social Security No.  

 

 

Dated:                                                              ,         

  Signature:                                                                  



--------------------------------------------------------------------------------

APPENDIX C

NET ISSUE ELECTION NOTICE

To Lonestar Resources US Inc.:

Date:                                                 

The undersigned hereby elects under Section 1.3 of Warrant No. [    ] dated
[                ], 2016 (the “Warrant”) to surrender the right to purchase
                     shares of Class A Voting Common Stock, par value $0.001,
pursuant to this Warrant (the “Warrant Shares”) and hereby requests the issuance
of                          shares of Class A Voting Common Stock (the “Net
Issue Shares”). The undersigned requests that the Net Issue Shares be issued
through the facilities of The Depository Trust Company as follows:

 

 

  Name  

 

  Address  

 

 

 

 

Federal Tax ID or Social Security No.

and delivered electronically (provide DWAC Instructions:
                                                                         )

(or other (specify):                                          
                   ).

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant in substantially
identical form (other than the number of Warrant Shares) for the balance of the
Warrant Shares purchasable upon exercise of this Warrant be registered in the
name set forth below indicated and delivered to the address stated below.

 

 

  Name (please print)  

 

  Address  

 

 

 

  Federal Identification or   Social Security No.  

 

 

Dated:                                                              ,         

  Signature:                                                                  



--------------------------------------------------------------------------------

EXHIBIT E

Form of Joinder

            , 20    

Lonestar Resources US Inc.

600 Bailey Avenue, Suite 200

Fort Worth, TX 76107

Attention: Frank D. Bracken III

                 Chief Executive Officer

 

  Re:   Securities Purchase Agreement, dated as of August 2, 2016 (the
“Securities Purchase Agreement”), by and among, inter alia, Lonestar Resources
US Inc., Lonestar Resources America, Inc. and the other Purchasers party thereto

Ladies and Gentlemen:

By execution of this letter agreement, the undersigned agrees and acknowledges
to be bound by the terms and provisions under of that certain Securities
Purchase Agreement as if [he][she][it] were a “Purchaser” (as such term is
defined in the Securities Purchase Agreement) and to commit to purchase Notes in
a principal amount of $                        .

Additionally, the undersigned agrees and acknowledges that the address provided
on the signature page hereto shall be included as part of Schedule I of the
Securities Purchase Agreement as if originally provided therein.

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first written above.

 

[Name of Purchaser] By:  

 

Address:  

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT F

Form of Commitment Increase Supplement

            , 20    

Lonestar Resources US Inc.

600 Bailey Avenue, Suite 200

Fort Worth, TX 76107

Attention: Frank D. Bracken III

                 Chief Executive Officer

 

  Re:   Securities Purchase Agreement, dated as of August     , 2016 (the
“Securities Purchase Agreement”; capitalized terms defined therein being used
herein as so defined), by and among, inter alia, Lonestar Resources US Inc.,
Lonestar Resources America, Inc. and the other Purchasers party thereto

Ladies and Gentlemen:

By execution of this letter agreement, the undersigned requests an increase in
its Commitment under the Securities Purchase Agreement as set forth below:

 

  1. Principal Amount of additional
Commitments: $                                    

 

  2. Aggregate Amount of Commitments after
increase: $                                         

Additionally, the undersigned agrees and acknowledges that the address provided
on the signature page hereto shall be included as part of Schedule I of the
Securities Purchase Agreement as if originally provided therein.

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first written above.

 

[Name of Purchaser] By:  

 

Address:  

 

 

 

 

 



--------------------------------------------------------------------------------

SCHEDULE I

INFORMATION RELATING TO INITIAL PURCHASER

 

Name and Address of Initial Purchaser


   Principal Amount of
Commitment  

Juneau Energy, LLC

c/o Leucadia National Corporation

333 Clay Street, Suite 1000

Houston, TX 77002

Attention: George Hutchinson

  

With a copy to:

  

Leucadia National Corporation

520 Madison Ave – 11th Floor

New York, NY 10022

Attention: Mike Sharp, EVP and General Counsel

  

And a copy to:

  

Baker Botts L.L.P.

910 Louisiana St.

Houston, TX 77002

Attention: Felix Phillips

  

Total

   $ 25,000,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

Company Account Information